Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

Execution Copy

LICENSE & COLLABORATION AGREEMENT BY AND BETWEEN

PIERIS PHARMACUETICALS INC., PIERIS PHARMACEUTICALS GMBH & PIERIS AUSTRALIA PTY.
LIMITED

AND

ASTRAZENECA AB



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. DEFINITIONS.

     4  

2. LICENSE GRANTS

     29  

3. GOVERNANCE & DECISION-MAKING

     37  

4. RESEARCH & DEVELOPMENT

     45  

5. REGULATORY

     62  

6. MANUFACTURE AND SUPPLY

     64  

7. COMMERCIALIZATION

     67  

8. DILIGENCE & NON-COMPETE

     69  

9. PAYMENTS

     75  

10. INTELLECTUAL PROPERTY

     94  

11. CONFIDENTIALITY & PUBLICATION

     103  

12. REPRESENTATIONS & WARRANTIES

     107  

13. INDEMNIFICATION, LIABILITY & INSURANCE

     110  

14. TERM AND TERMINATION

     116  

15. MISCELLANEOUS

     126  

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 2 of 163



--------------------------------------------------------------------------------

This License and Collaboration Agreement (the “Agreement”), entered into as of
May 2, 2017 (the “Execution Date”) by and between Pieris Pharmaceutical, Inc.
(“Pieris US”), a corporation existing under the laws of the State of Nevada
having a principal place of business at 255 State Street, 9th Floor, Boston, MA
02109, Pieris Pharmaceuticals GmbH (“Pieris Germany”), a company existing under
the laws of Germany having a principal place of business at Lise-Meitner-Strasse
30, 85354 Freising, Germany, Pieris Australia Pty. Ltd. (“Pieris Australia”), a
company existing under the laws of Australia with its registered address at
Level 8, 123 Pitt Street, Sydney NSW 2000, Australia (Pieris US, Pieris Germany,
and Pieris Australia are collectively referred to as “Pieris”) and AstraZeneca
AB, a corporation existing under the laws of Sweden having a principal place of
business at S-431 83 Mölndal, Sweden (“AstraZeneca”). Pieris and AstraZeneca are
referred to in this Agreement individually as a “Party” and collectively as the
“Parties”.

RECITALS

Whereas, Pieris is engaged in the discovery, research, development, and
manufacture of Anticalin® proteins and possesses proprietary technology,
know-how and intellectual property rights relating thereto;

Whereas, AstraZeneca possesses expertise in developing, manufacturing, marketing
and selling pharmaceutical products; and

Whereas, Pieris and AstraZeneca wish to collaborate to research, develop and
commercialize certain Anticalin® proteins.

Now, Therefore, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 3 of 163



--------------------------------------------------------------------------------

1. DEFINITIONS.

The following capitalized terms or derivatives thereof (verbs, nouns, singular,
plural), when used in this Agreement, shall have the following meanings:

1.1. “Accounting Standards” means the International Financial Reporting
Standards (IFRS), the U.S. Generally Accepted Accounting Principles (U.S. GAAP),
and any other internationally recognized accounting standards.

1.2. “Acquired Competing Product” has the meaning set forth in Section 8.2.4.

1.3. “Acquiree” has the meaning set forth in Section 8.2.4.

1.4. “Acquiror” has the meaning set forth in Section 8.2.4.

1.5. “Acquisition Transaction” has the meaning set forth in Section 8.2.4.

1.6. “Affiliate” means any individual, corporation, association or other
business entity that directly or indirectly controls, is controlled by, or is
under common control with the Party in question. As used in this definition of
“Affiliate” only, the term “control” shall mean the direct or indirect ownership
of more than fifty percent (>50%) of the stock having the right to vote for
directors thereof or the ability to otherwise control the management of the
corporation or other business entity whether through the ownership of voting
securities, by contract, resolution, regulation or otherwise.

1.7. “Agreement” means this document including any and all appendices and
amendments to it as may be added and/or amended from time to time in accordance
with the provisions of this Agreement.

1.8. “Alliance Manager” has the meaning set forth in Section 3.1.

1.9. “Anticalin” or “Anticalin protein” means, (a) any lipocalin mutein isolated
from the Anticalin Libraries, or (b) any lipocalin mutein that, in each case,
has been derived (either physically, intellectually or by reverse engineering,
in one (1) or more steps) from any lipocalin mutein referred to in Section
(a) of this definition, in each case, which binds and recognizes a specific
target. For the sake of this Section, “lipocalin mutein” shall mean a protein
arising as a result of a mutation or a recombinant DNA procedure.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 4 of 163



--------------------------------------------------------------------------------

1.10. “Anticalin Affinity Maturation” means the process of engineering an
Anticalin protein to enhance its developability profile by improving binding
activity, specificity, in vitro potency, in vivo potency, expression behavior in
a bacterial or mammalian host (with regard to, e.g., monomer content, amount),
stability, solubility, immunogenicity profile, and PK parameters for the
Anticalin by introducing, e.g., one or more amino acid mutations.

1.11. “Anticalin Characterization” means the assessment of Anticalin protein
features including binding, functional potency in vitro and/or in vivo, as well
as the evaluation of further developability profile of Anticalin proteins
including expression behavior in a bacterial or mammalian host, stability,
solubility, immunogenicity profile, and PK profile.

1.12. “Anticalin Expression” means heterologous expression of an Anticalin
protein in a host cell.

1.13. “Anticalin Libraries” means any phage display library based on (i) the
[***] lipocalin [***] or (ii) the [***] lipocalin [***].

1.14. “Anticalin Selection” means the process of screening an Anticalin Library
with a defined target through the process of phage display, within a solution,
and physically separating the target, containing binding Anticalin proteins,
from the solution containing non-binding Anticalin proteins.

1.15. “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, and any other applicable
anticorruption laws and Applicable Laws for the prevention of fraud,
racketeering, money laundering or terrorism.

1.16. “API” has the meaning set forth in Section 9.7.2.

1.17. “Applicable Law” means any law, statute, ordinance, code, rule or
regulation that has been enacted by a government authority (including without
limitation, any Regulatory Authority and the United States Securities and
Exchange Commission (“SEC”)) and is in force as of the Effective Date or come
into force during the Term, in each case to the extent that the same are
applicable to the performance by the Parties of their respective obligations
under this Agreement.

1.18. “Arising IP” means collectively, Arising Know-How, Arising Patents and all
Intellectual Property Rights therein, but specifically excludes any and all
Pieris Platform Improvement IP and any and all AstraZeneca Background
Improvement IP.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 5 of 163



--------------------------------------------------------------------------------

1.19. “Arising Know-How” means all Know-How generated by or on behalf of either
Party after the Execution Date in the course of performing activities under the
Agreement but specifically excludes any and all Pieris Platform Improvement IP
and any and all AstraZeneca Background Improvement IP.

1.20. “Arising Patent” means all Patents protecting Arising Know-How filed
during the term of the Agreement but specifically excludes any and all Pieris
Platform Improvement Patents and any and all AstraZeneca Background Improvement
IP. Any Arising Patents that are filed during the term of the Agreement shall be
listed in Exhibit 1.20 as updated from time to time.

1.21. “AstraZeneca” has the meaning set forth in the preamble.

1.22. “AstraZeneca Background IP” means any and all AstraZeneca Background
Patent Rights and AstraZeneca Background Know-How and all Intellectual Property
Rights therein.

1.23. “AstraZeneca Background Improvement IP” means any and all Know-How
created, invented or generated by or on behalf of employees, agents or
independent contractors of Pieris or its Affiliates or AstraZeneca or its
Affiliates (whether alone or jointly) during the course of performing activities
pursuant to this Agreement that constitutes an improvement, modification or
enhancement or derivative of the AstraZeneca Background IP, including any
Intellectual Property Rights subsisting therein.

1.24. “AstraZeneca Background Know-How” means all Know-How, that is Controlled
by AstraZeneca or its Affiliates (excluding MedImmune) as of the Execution Date
and thereafter during the Term excluding all Arising Know-How but including any
Know-How within the AstraZeneca Background Improvement IP.

1.25. “AstraZeneca Background Patent Rights” or “AstraZeneca Background Patents”
means any Patent Rights that are Controlled by AstraZeneca or its Affiliates
(excluding MedImmune) as of the Execution Date and thereafter during the Term
excluding all Arising Patents but including any Patent Rights within the
AstraZeneca Background Improvement IP.

1.26. “AstraZeneca Conducted Activities” means, under the Product Development
Plans, any and all Research, Development, Manufacturing or other preclinical
and/or clinical activities that are not Pieris Conducted Activities.

1.27. “AstraZeneca Contributed IP” means any and all AstraZeneca Background IP
that AstraZeneca or its Affiliates used in and is reasonably necessary for the
Research, Development, Manufacture or Commercialization of Products.

1.28. “AstraZeneca Indemnitees” has the meaning set forth in Section 13.2.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 6 of 163



--------------------------------------------------------------------------------

1.29. “Audit” has the meaning set forth in Section 13.7.6.

1.30. “AZ Dev Product” means a Lead Candidate and Back-Up Hits that specifically
bind to a Target, in relation to which AstraZeneca will carry out all
Development activities alone. There shall be up to two (2) AZ Dev Products.

1.31. “Back-Up Hits” means, individually or collectively, the Lead Product
Back-Up Hits and the Collaboration Product Back-Up Hits. For each Designated
Target, AstraZeneca shall be permitted to select up to [***] ([***]) Back-Up
Hits through [***] of the applicable Collaboration Product and upon [***],
AstraZeneca shall narrow the number of Back-Up Hits to [***] ([***]) as set
forth in Section 4.3.3.4.

1.32. “Bankruptcy Code” has the meaning set forth in Section 14.3.4.

1.33. “[***]” means an [***] generated using the [***] which is the [***] and
[***] or any such [***] included in [***] to [***] from time to time or any
other [***] into between [***] or its Affiliates and [***] or its Affiliates or
successors.

1.34. “[***] Notice” has the meaning set forth in Section 8.2.3.6.

1.35. “Biosimilar” means, with respect to a given Product in a given country of
the Territory, any biological product on the market in such country that is
approved (a) by the applicable Regulatory Authority in such country under the
biosimilarity standard set forth in the United States under 42 U.S.C.
§§262(i)(2) and (k), or any similar standard under its foreign equivalent
Applicable Law, on a country-by-country basis where such Product is marketed,
provided that such Applicable Law exists; and (b) in reliance in whole or in
part, on a prior Marketing Approval (or on any safety or efficacy data submitted
in support of such prior Marketing Approval) of such Product. For countries or
jurisdictions where no explicit biosimilar regulations exist, Biosimilar
includes products which have been deemed to be a Biosimilar by a Regulatory
Authority in another country or jurisdiction. Any product or component thereof
(including any Product or component thereof) licensed, marketed, sold,
manufactured, or produced by or on behalf of a Party, its Affiliates or
(sub)licensees will not constitute a Biosimilar.

1.36. “Biological License Application” or “BLA” means a Biological License
Application in the United States as described in Section 351(a) of the United
States Public Health Service Act (PHS Act), or an abbreviated Biological License
Application as described in Section 351(k) of the PHS Act.

1.37. “Business Day” means a day other than a Saturday, Sunday, or a bank or
other public holiday in Munich, Germany, Boston, Massachusetts, London, United
Kingdom or Gothenburg, Sweden.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 7 of 163



--------------------------------------------------------------------------------

1.38. “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 of
each Calendar Year.

1.39. “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

1.40. “Candidate Drug” means a Product satisfying the relevant technical
pharmacological and pharmaceutical criteria that will be defined for each
Collaboration Product in accordance with the Technical Candidate Drug Criteria.
Such Technical Candidate Drug Criteria shall be consistent with the guidelines
described in Exhibit 1.40.

1.41. “Candidate Drug Investment Decision” means AstraZeneca’s decision to
continue Research, Development or Manufacture of a Product (i) after the
Candidate Drug criteria have been met, or (ii) in case such Candidate Drug
criteria have not been met, after AstraZeneca’s decision to [***]. For avoidance
of doubt, [***], then such Product will be deemed to have achieved Candidate
Drug Investment Decision.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 8 of 163



--------------------------------------------------------------------------------

1.42. “Change of Control” means with respect to a Party, (a) completion of a
merger, reorganization, amalgamation, arrangement, share exchange,
consolidation, tender or exchange offer, private purchase, business combination,
recapitalization, or other transaction involving such Party as a result of which
either (1) the stockholders of such Party immediately preceding such transaction
hold less than fifty percent (50%) of the outstanding shares, or less than fifty
percent (50%) of the outstanding voting power, respectively, of the ultimate
company or entity resulting from such transaction immediately after consummation
thereof (including a company or entity which as a result of such transaction
owns the then-outstanding securities of such Party or all or substantially all
of such Party’s assets, including such Party’s assets related to the Products,
either directly or through one or more subsidiaries), or (2) any single Third
Party person or group (within the meaning of the U.S. Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect, referred to as a “Group”)
holds fifty percent (50%) or more of the outstanding shares or voting power of
the ultimate company or entity resulting from such transaction immediately after
the consummation thereof (including a company or entity which as a result of
such transaction owns the then-outstanding securities of such Party or all or
substantially all of such Party’s assets either directly or through one or more
subsidiaries); or (b) the direct or indirect acquisition (including by means of
a tender offer or an exchange offer) by any Third Party person or Group of
beneficial ownership (within the meaning of the U.S. Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect), or the right to acquire
beneficial ownership, or formation of any Third Party Group which beneficially
owns or has the right to acquire beneficial ownership, of fifty percent (50%) or
more of either the outstanding voting power or the then outstanding shares of
such Party, in each case on a fully-diluted basis. For the avoidance of doubt, a
transaction solely to change the domicile of a Party shall not constitute a
Change of Control as long as there is no change of direct or indirect
shareholding.

1.43. “Clinical Failure” means a Product that has failed to meet the criteria
set forth in Exhibit 1.43 and, as a result, for which AstraZeneca has
discontinued Development and (if applicable) Commercialization.

1.44. “Clinical Study” means a Phase 1 Study, Phase 2a Study, Phase 2b Study,
Phase 3 Study, or other study (including a non-interventional study) in humans
to obtain information regarding the product, including information relating to
the safety, tolerability, pharmacological activity, pharmacokinetics, dose
ranging, or efficacy of a Product.

1.45. “CMC” means chemistry, manufacturing, and control.

1.46. “CMOs” means the contract manufacturing organization for any GMP activity
to support Development Manufacturing activities with respect to a Product,
including any Clinical Study activities related to Manufacture, testing, device,
warehouse, packaging, labelling, and distribution.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 9 of 163



--------------------------------------------------------------------------------

1.47. “COC Notice” has the meaning set forth in Section 15.6.1.

1.48. “COC Acquiror” has the meaning set forth in Section 15.6.1.

1.49. “Co-Commercialization Agreement” has the meaning set forth in
Section 7.2.2.1.

1.50. “Co-Commercialization Option” has the meaning set forth in Section 7.1.1.

1.51. “CoDev Option” means the Lead Product CoDev Option or a CoDev Product
CoDev Option, as applicable.

1.52. “CoDev Product” means a Lead Candidate and Back-Up Hits specific to a
Target, in relation to which Pieris has an option to co-Develop and
co-Commercialize such Lead Candidate and Back-Up Hits with AstraZeneca. There
shall be up to two (2) CoDev Products.

1.53. “CoDev Product CoDev Option” has the meaning set forth in Section 4.5.2.

1.54. “Co-Invented Arising Patent” means any Arising Patent where one or more
inventors listed on such Patent is an employee, consultant, or contractor of
Pieris. Inventorship shall be determined in accordance with U.S. law.

1.55. “Co-Invented AstraZeneca Background Improvement Patent” means any Patent
forming part of the AstraZeneca Background Improvement IP, where one or more
inventors listed on such Patent is an employee, consultant, or contractor of
Pieris. Inventorship shall be determined in accordance with U.S. law.

1.56. “Collaboration Products” means the AZ Dev Products and the CoDev Products.

1.57. “Collaboration Product Back-Up Hits” means, with respect to each
Collaboration Product, a certain number of Anticalin proteins generated from an
Anticalin Selection campaign conducted pursuant to this Agreement that are
selected by AstraZeneca as back-ups to the Lead Candidate and that are specific
to a Designated Target as determined by reference to the selectivity criteria
set out in the applicable Collaboration Product Development Plan as further
specified in Section 4.3.3.4.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 10 of 163



--------------------------------------------------------------------------------

1.58. “Collaboration Product Development Plan” means, on a Collaboration
Product-by-Collaboration Product basis, a detailed research plan describing the
Research and Development to be performed, the estimated timelines for carrying
out the Research and Development and setting out in detail the roles and
responsibilities of each Party in connection with the Research, Development and
Manufacture of the Collaboration Products. Each initial Collaboration Product
Development Plan in respect of an AZ Dev Product, and each initial Collaboration
Product Development Plan in respect of a CoDev Product, shall be directed
towards achievement of Lead Candidate. The initial Collaboration Product
Development Plans will be prepared by the Parties as set forth in
Section 4.3.3.1.

1.59. “Collaboration Product IP” means the Collaboration Product Patents and
Collaboration Product Know-How.

1.60. “Collaboration Product Know-How” means Arising Know-How relating to the
composition of matter of the Anticalin protein of a Collaboration Product.

1.61. “Collaboration Product Patent” means Arising Patents that Cover the
composition of matter of the Anticalin protein of a Collaboration Product. For
the avoidance of doubt any Patent comprising composition of matter claims per se
of the Anticalin protein of a Collaboration Product shall not be an AstraZeneca
Background Improvement Patent.

1.62. “Collaboration Target” means the Target for any Collaboration Product as
selected under Section 4.3.2.

1.63. “Collaboration Term” means that period of time commencing upon the
Effective Date and continuing for [***] ([***]) years thereafter (the “Initial
Collaboration Term”) together with any Collaboration Term Extensions.

1.64. “Collaboration Term Extension” has the meaning set forth in Section 4.3.1.

1.65. “Commercially Reasonable Efforts” means such level of efforts required to
carry out such obligation in a sustained manner consistent with the efforts
AstraZeneca or Pieris, as applicable, devotes at the same stage of development
or commercialization, as applicable, for its own internally developed
pharmaceutical products in a similar area with similar market potential, at a
similar stage of their product life without regard to any payments owed under
this Agreement. It is understood that such product potential may change from
time to time based upon changing scientific, business and marketing and return
on investment considerations.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 11 of 163



--------------------------------------------------------------------------------

1.66. “Commercialization” or “Commercialize” means any and all activities
directed to marketing, promoting, distributing, importing, exporting, using,
offering to sell or selling a product, and activities directed to obtaining
Pricing Approvals, as applicable.

1.67. “Commercialization Committee” or “CC” has the meaning set forth in
Section 7.2.2.1(a).

1.68. “Commercialization Plan” has the meaning set forth in Section 7.2.2.1.

1.69. “Competing Product” means (i) with respect to the Lead Product, any [***],
and (ii) with respect to the Collaboration Products, any [***]. Upon addition of
a Target to the Reservation List as set forth in Section 4.3.2.1 or
Section 4.3.2.2, the Parties shall agree upon and include in such Reservation
List each Target’s [***]. For the purposes of this definition “Biologic” shall
mean [***].

1.70. “Completion” or “Completed” means with respect to a Clinical Study, the
availability of topline data generated from such Clinical Study.

1.71. “Concerned Party” has the meaning set forth in Section 8.2.4.

1.72. “Confidential Information” means any and all Know-How, information and
Data of a confidential nature, whether financial, business, legal, technical or
non-technical, whether in oral, written, electronic or other form, including
information and data related to a Product, a Party, or any concepts,
discoveries, inventions, data, designs or formulae in relation to this
Agreement, that is disclosed, supplied or otherwise made available by or on
behalf of one Party or any of its Affiliates or Sublicensees (“Disclosing
Party”) to the other Party or any of its Affiliates or Sublicensees (“Receiving
Party”) in connection with this Agreement. All Confidential Information
disclosed by a Party pursuant to the Confidential Agreement between Pieris
Germany and AstraZeneca dated [***] and amended effective [***] or the
Confidential Agreement between Pieris and AstraZeneca effective [***]
(collectively, the “Prior CDAs”) shall be deemed to be Confidential Information
of the applicable Party pursuant to this Agreement (with the mutual
understanding and agreement that any use and disclosure thereof that is
authorized under, and consistent with, Section 11 shall not be restricted by, or
be deemed a violation of, such Prior CDAs).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 12 of 163



--------------------------------------------------------------------------------

1.73. “Control”, “Controlled” or “Controlling” means, with respect to a subject
item (including any Intellectual Property Right, Know-How, Data, Marketing
Approvals or Regulatory Materials) (“Subject Item”), the possession (whether
arising by ownership, pursuant to a license or sublicense or otherwise, other
than pursuant to this Agreement) by a Party of the ability of such Party or its
Affiliate to grant a license, sublicense or access to the other Party with
respect to such Subject Item, as provided in this Agreement, without violating
the terms of any agreement or other arrangement with any Third Party, in
existence as of the time such Party or its Affiliates would first be required
hereunder to grant the other Party such license, sublicense or access.
Notwithstanding anything to the contrary hereunder, the Pieris Platform IP and
Pieris Platform Improvement IP will not be deemed to be “Controlled” by Pieris
or its Affiliates for purposes of this Agreement.

1.74. “Copyrights” means all copyrights, and all right, title and interests in
all copyrights, copyright registrations and applications for copyright
registration, certificates of copyright and copyrighted rights and interests
throughout the world, and all right, title and interest in related applications
and registrations throughout the world.

1.75. “Costs” means both internal and external costs and expenses (including the
cost of allocated FTEs at the FTE Rate and Out-of-Pocket Costs).

1.76. “Cover,” “Covered” or “Covering” means, with respect to the applicable
invention, discovery, process or product (including a Product), as appropriate,
(a) and a Patent Right, that, in the absence of a (sub)license under, or
ownership of, such Patent Right, the Development, Manufacture or
Commercialization of such invention, discovery, process or product (including
making, using, offering for sale, selling or importing thereof), as appropriate,
with respect to a given country, would infringe such Patent Right (or, in the
case of a Patent Right that has not yet issued, would infringe any then-pending
claim in such Patent Right if it were to issue with such claim), and (b) and any
Know-How, that, in the absence of a (sub)license under, or ownership of, such
Know-How, the Development, Manufacture or Commercialization (including making,
using, offering for sale, selling or importing thereof) of such invention,
discovery, process or product incorporates, embodies or otherwise makes use of
such Know-How.

1.77. “CREATE Act” has the meaning set forth in Section 10.5.

1.78. “Data” means any and all non-aggregated and aggregated research,
pharmacology, pre-clinical, clinical, commercial, marketing, process
development, Manufacturing and other data or information, including investigator
brochures and reports (both preliminary and final), statistical analyses, expert
opinions and reports, and safety data, in each case generated from, or related
to, Clinical Studies or non-clinical studies, research or testing specifically
related or directed to Product. For the avoidance of doubt, Data shall be deemed
Confidential Information of the Disclosing Party for the purposes of this
Agreement and subject to Section 11.1 of this Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 13 of 163



--------------------------------------------------------------------------------

1.79. “[***] Grant-Back Field” means, with respect to the [***], [***]
Indications for which such Product is topically administered.

1.80. “[***] Indications” means any Indication listed in [***].

1.81. “Designated Target” has the meaning set forth in Section 4.3.2.4.

1.82. “Development” or “Develop” means any and all clinical drug development
activities conducted before or after obtaining Marketing Approval that are
reasonably related to or leading to the development, preparation, and submission
of data and information to a Regulatory Authority for the purpose of obtaining,
supporting or expanding Marketing Approval or to the appropriate body for
obtaining, supporting or expanding Pricing Approval, including all activities
related to pharmacokinetic profiling, design and conduct of Clinical Studies,
regulatory affairs, statistical analysis, report writing, and regulatory filing
creation and submission (including the services of outside advisors and
consultants in connection therewith).

1.83. “Development Cost” means with respect to a Product to the extent incurred
during the Term and in accordance with this Agreement and the applicable
Development Plan and associated budget:

(i) all Costs associated with obtaining, maintaining and renewing Regulatory
Materials and Marketing Approvals pertaining to the Product;

(ii) all Internal Qualified Expenses or Out-of-Pocket Costs incurred by the
Parties or their respective Affiliates and paid to Third Parties in performing
activities designated to the Parties under the Development Plan, as applicable
(including the Costs of any development activities for biomarkers and companion
diagnostics, clinical trials and related support to obtain Marketing Approval
for a Product as well as post Marketing Approval clinical trials, development of
related devices, observational research and any economic value evidence
generation in support of reimbursement activities such as health technology
assessment submissions);

(iii) to the extent not included in the Fully Burdened Manufacturing Cost, costs
associated with the CMO for Pharmaceutical Development, including stability
testing and other CMC support costs;

(iv) CMO costs that are not clinical supply per-unit costs including for example
upfront costs, facility costs, reservation costs and termination costs, but
excluding any CMO cost for commercial supply or in preparation of commercial
supply whether incurred prior to or after First Commercial Sale of a Product;

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 14 of 163



--------------------------------------------------------------------------------

(v) for any clinical supply of the Product, the Fully Burdened Manufacturing
Cost associated with such clinical supply;

(vi) all Costs for other materials (such as comparator drugs, ancillaries,
non-IMP and placebo) obtained for use in clinical trials of or related to the
Product; and

(vii) all Costs incurred in connection with Prosecution and Maintenance of the
Patents in the Lead Product IP, Collaboration Product IP and Grantback IP for
the countries listed in Exhibit 1.83 in accordance with Section 10.4.3.1
(Prosecution and Maintenance) prior to First Commercial Sale, and in each case
not including any in-house legal costs incurred by either Party;

For clarity, Development Costs are exclusive of and do not include any Costs
incurred in Commercializing a Product, whether incurred prior to or after First
Commercial Sale of a Product (including Fully Burdened Manufacturing Costs
associated with a Product that is originally manufactured under the auspices of
development but is subsequently sold) or any costs for which a Party is solely
responsible under this Agreement. Except to the extent already included in
Internal Qualified Expenses, Development Costs shall not include either Party’s
Costs to the extent they solely relate to activities associated with overseeing
execution of and compliance with this Agreement. For further clarity, any Costs
will only be accounted for once, whether or not they fall under the definition
of Development Cost and/or Internal Qualified Expenses.

If Costs are incurred in relation to the Product and other products, such Costs
shall be apportioned to the Product in good faith and in accordance with
AstraZeneca’s policies (including its Accounting Standards), consistently
applied.

1.84. “Development Plan” or “Product Development Plan” means, individually or
collectively, the Lead Product Development Plan and/or each Collaboration
Product Development Plan, as applicable.

1.85. “Developmental Milestone Event” has the meaning set forth in Section 9.3.

1.86. “Developmental Milestone Payment” has the meaning set forth in
Section 9.3.

1.87. “Device In-License” has the meaning set forth in Section 14.3.1.4.

1.88. “Disclosing Party” has the meaning set forth in Section 11.1.1.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 15 of 163



--------------------------------------------------------------------------------

1.89. “Divest” has the meaning set forth in Section 8.2.4.4.

1.90. “DOJ” has the meaning set forth in Section 15.3.1.

1.91. “Dollars” or “$” means the lawful currency of the United States.

1.92. “DPI” has the meaning set forth in Section 4.1.1.2.

1.93. “Draft Commercialization Plan” has the meaning set forth in
Section 7.1.1.2.

1.94. “Effective Date” means the date that all necessary authorizations,
consents, orders or approval of, or declarations or filings with, or expirations
of waiting periods under the HSR Act, as applicable to the consummation of the
transactions contemplated by this Agreement, have been received, authorized,
permitted or expired.

1.95. “EMA” means the European Medicines Agency or any successor to the European
Medicines Agency.

1.96. “European Union” or “EU” means the member states of the European Union as
of the Effective Date (including for the avoidance of doubt, the United
Kingdom), and such other countries as may become part of the European Union
after the Effective Date. For clarity, to the extent the United Kingdom and/or
any other member state of the European Union would not anymore be a member of
the European Union after the Effective Date, it shall still be included in this
definition of EU for the purposes of this Agreement.

1.97. “[***]” has the meaning set forth in [***], as applicable.

1.98. “Evaluation Notice” has the meaning set forth in Section 8.2.3.7.

1.99. “Evaluation Period” has the meaning set forth in Section 8.2.3.7.

1.100. “Execution Date” has the meaning set forth in the preamble.

1.101. “Existing Product” has the meaning set forth in Section 8.2.3.7.

1.102. “Field” means all therapeutic, prophylactic, palliative, analgesic and
diagnostic uses in humans and animals.

1.103. “Finished Product” shall mean a Product in its finished, labeled,
assembled, and packaged form, ready for sale to the market or use in clinical
trials or pre-clinical studies, as the case may be.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 16 of 163



--------------------------------------------------------------------------------

1.104. “First Commercial Sale” means, on a product-by-product and
country-by-country basis, the first commercial sale in an arms’ length
transaction of a Product to a Third Party by a Party or any of its Affiliates in
such country following receipt of applicable Marketing Approval of such Product
in such country. For clarity, the First Commercial Sale shall not include any
distribution or other sale solely for patient assistance, named patient use,
compassionate use, or test marketing programs or non-registrational studies or
similar programs or studies where the Product is supplied without charge or at
the actual Manufacturing cost thereof (without allocation of indirect costs or
any markup).

1.105. “Formulated Bulk Product” shall mean a Product formulated into solution
or in a lyophilized form, ready for storage or shipment to a manufacturing
facility, to allow processing into the final dosage form.

1.106. “FTC” has the meaning set forth in Section 15.3.1.

1.107. “FTE” means full-time equivalent person-year of work performing
activities hereunder. For clarity, indirect personnel (including support
functions such as legal or business development) shall not constitute FTEs.

1.108. “FTE Costs” for a given period means the product of (a) the total FTEs
(proportionately, on a per-FTE basis) dedicated by a Party or its Affiliates in
the particular period to the direct performance of the activities allocated to
such Party hereunder and (b) the FTE Rate.

1.109. “FTE Rate” means, unless otherwise agreed between the Parties, a rate per
FTE equal to [***] Dollars ($[***]) per annum (which may be prorated on a daily
or hourly basis as necessary).

1.110. “Fully Burdened Manufacturing Cost” as used in this Agreement for
calculating supply costs for Clinical Studies or commercial supply cost of
Finished Product shall be determined as provided in Exhibit 1.110 and are
intended to capture a Party’s fully burdened Manufacturing cost for a Product
under this Agreement.

1.111. “GLP” means the then-current practices and procedures set forth in Title
21, United States Code of Federal Regulations, Part 58 (as amended), and any
other regulations, guidelines or guidance documents relating to good laboratory
practices, or any foreign equivalents thereof in the country in which such
studies or clinical trials are conducted or that are otherwise applicable.

1.112. “GLP Tox Study” means, with respect to a Product, a study conducted in a
species using applicable GLP for the purposes of assessing the efficacy, safety
or the onset, severity, and duration of toxic effects and their dose dependency
with the goal of establishing a profile sufficient to support the filing of an
IND.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 17 of 163



--------------------------------------------------------------------------------

1.113. “Governmental Authority” means any applicable government authority,
court, tribunal, arbitrator, agency, department, legislative body, commission or
other instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

1.114. “Government Official” means any Person employed by or acting on behalf of
a government, government controlled entity or public international organization;
any political party, party official or candidate; any Person who holds or
performs the duties of an appointment, office or position created by custom or
convention; and any Person who hold himself out to be the authorized
intermediary of any of the foregoing.

1.115. “Grantback IP” means: (A) all Arising IP (i) where one or more inventors
(as defined by U.S. Patent law) of such Arising IP are Pieris employees,
consultants, or contractors or (ii) where Development Costs were incurred by
Pieris in connection with the conception or Development of such Arising IP; or
(B) all AstraZeneca Background Improvement IP where one or more inventors (as
defined by U.S. Patent law) of such AstraZeneca Background Improvement IP are
Pieris employees, consultants, or contractors (including for avoidance of doubt,
all Co-Invented AstraZeneca Background Improvement Patents).

1.116. “Gross Margin” means, for a given Product, the difference between Net
Sales of such Product and the Fully Burdened Manufacturing Cost for commercial
supply of such Product.

1.117. “Gross Margin Payment” has the meaning set forth in Section 9.6.

1.118. “HSR Act” means the United States Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended from time to time.

1.119. “Improper Action” has the meaning set forth in Section 13.7.1.2.

1.120. “Indemnification Claim Notice” has the meaning set forth in Section 13.3.

1.121. “Indemnified Party” has the meaning set forth in Section 13.3.

1.122. “Initiation” or “Initiated” means, (i) with respect to a Clinical Study
of a Product, the first dosing of the first human subject pursuant to the
protocol for such Clinical Study or (ii) with respect to a GLP Tox Study, the
start date of the in-life phase of such GLP Tox Study.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 18 of 163



--------------------------------------------------------------------------------

1.123. “IND” means (a) an Investigational New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA, (b) the
Investigational Medicinal Product Dossier (IMPD) in the European Union, or
(c) the equivalent application to the applicable Regulatory Authority in any
other regulatory jurisdiction, and any amendments to the foregoing (a), (b) or
(c), in each case, the filing of which is necessary to initiate or conduct
clinical testing of an investigational drug or biological product in humans in
such jurisdiction.

1.124. “Indication” means a distinct type of disease or medical condition in
humans to which a Product is directed and eventually approved. To distinguish
one Indication from another Indication, the two Indications [***].

1.125. “Indirect Taxes” shall mean value added, sales, consumption, goods and
services taxes or similar taxes required by Applicable Law to be disclosed as a
separate item on the relevant invoice.

1.126. “Intellectual Property Rights” means, collectively, Patent Rights,
Copyrights, Trademarks, designs, domain names, moral rights and all other
intellectual property and proprietary rights.

1.127. “Internal Qualified Expenses” means any expenses accrued by either Party
in the performance of activities directly related to the development (including
activities related to such Party’s efforts to obtain Marketing Approval to the
extent not already included in Development Costs, or Fully Burdened
Manufacturing Cost, as applicable, but excluding any Commercialization
activities whether conducted prior to or after First Commercial Sale of a
Product), and will be charged by each Party on a FTE Rate basis unless otherwise
mutually agreed by the Parties; provided that such expenses exclude managerial,
secretarial, clerical and administrative activities. For purposes of this
Section 1.127 (Internal Qualified Expenses), the term “managerial” shall mean
activities performed by individuals who are not directly performing
collaboration-related activities.

1.128. “Insolvent Party” has the meaning set forth in Section 14.3.3.4.

1.129. “Joint Development Committee” or “JDC” has the meaning set forth in
Section 3.3.1.

1.130. “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 3.2.3.

1.131. “Key IP” has the meaning set forth in Section 10.4.4.1.

1.132. “Know-How” means all technical and other information and any document in
which the foregoing is recorded, which at the time it is disclosed pursuant to
this Agreement is not in the public domain, including but not limited to ideas,
concepts, inventions, discoveries, data, formulae, specifications, information
relating to any materials, procedures for experiments and tests, results of
experimentation and testing, computer programs or algorithms, results of
Research, Development or Commercialization including laboratory records and data
analyses.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 19 of 163



--------------------------------------------------------------------------------

1.133. “Lead Candidate” means an Anticalin protein that satisfies all success
criteria contained in an initial Collaboration Product Development Plan (which
will be prepared by the Parties as set forth in Section 4.3.3.1) and that has
been selected for further Research and Development by the JSC.

1.134. “Lead Candidate and Back-Up Hits Exclusivity Field” means any Anticalin
protein that is both (i) generated from an Anticalin Selection campaign pursuant
to this Agreement that is specific to a Designated Target or the Target for the
Lead Product as determined by reference to the selectivity criteria set out in
the applicable Development Plan and (ii) differs in [***] ([***]) or fewer amino
acid positions (within the amino acid positions that Pieris randomizes in its
Anticalin Libraries) compared to the Lead Product, each Lead Candidate, and each
Back-Up Hit. For clarity, changes to any framework region (meaning the amino
acid positions that Pieris does not randomize in its Anticalin Libraries) of any
Anticalin shall not be taken into account for the purposes of this definition.

1.135. “Lead Product” means: (i) Pieris’ Anticalin protein specific to the IL-4
alpha receptor with the amino acid sequence set forth in Exhibit 1.135, which
shall be the amino acid sequence to be submitted in the IMPD and also referred
to as PRS-060; and (ii) the Lead Product Back-Up Hits.

1.136. “Lead Product Back-Up Hits” means up to [***] ([***]) back-up Anticalin
proteins for the Lead Product identified pursuant to the Lead Product
Development Plan and Section 4.2.

1.137. “Lead Product CoDev Option” has the meaning set forth in Section 4.5.1.

1.138. “Lead Product Cell Line License” means [***].

1.139. “Lead Product Development Plan” means a detailed plan setting out in
detail the roles and responsibilities of each Party in connection with the
Development and Manufacture of Lead Product as set forth in this Agreement. The
Lead Product Development Plan shall also include a budget outlining all costs
associated with the tasks detailed in such Plan. An initial Lead Product
Development Plan is attached to this Agreement as Exhibit 4.1.1.

1.140. “Lead Product IP” means all Lead Product Know-How and Lead Product
Patents.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 20 of 163



--------------------------------------------------------------------------------

1.141. “Lead Product Know-How” means all Pieris Know-How in relation to the Lead
Product as of the Effective Date.

1.142. “Lead Product Patent” means the Pieris Patents Covering the Lead Product
or uses thereof as of the Effective Date. The Lead Product Patents are listed in
Exhibit 1.142.

1.143. “Losses” has the meaning set forth in Section 13.1.

1.144. “Major European Countries” means [***], and [***].

1.145. “Major Market Countries” means [***], and [***].

1.146. “MAA” means a Marketing Authorization Application, in relation to any
Product, filed or to be filed with the EMA (or equivalent national agency), for
authorization to place a medicinal product on the market in the European Union
(or any other territory).

1.147. “Manufacture” or “Manufacturing” means all activities related to the
manufacture of Products, including, but not limited to, manufacturing supplies
for Research, Development or Commercialization, packaging, in-process and
Finished Product testing, pharmaceutical development including process
development and validation, release of product, or any component or ingredient
thereof, quality assurance and quality control activities related to
manufacturing and release of product, ongoing stability tests, storage,
shipment, and regulatory activities related to any of the foregoing.

1.148. “Marketing Approval” means all approvals, licenses, registrations or
authorizations of the Regulatory Authorities in a country, necessary for the
commercial marketing and sale of the Product in such country, including the
approval of an MAA or a BLA.

1.149. “Material Communication” means any communication (including meetings)
with Regulatory Authorities and Regulatory Authority questions or concerns
regarding significant issues, including any of the following: key Product
quality attributes (e.g., purity), significant safety findings, significant
clinical or nonclinical findings affecting patient safety, or significant
efficacy or lack of efficacy, in each case with respect to a Lead Product or a
Collaboration Product, that could materially affect Anticalin proteins per se
(e.g., serious adverse events, emerging safety signals).

1.150. “MedImmune” means, individually or collectively, MedImmune, LLC and
MedImmune Limited.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 21 of 163



--------------------------------------------------------------------------------

1.151. “Net Sales” means the gross invoiced amount on sales of Products by or on
behalf of AstraZeneca, its Affiliates, and its Sublicensees to Third Parties
(which Third Parties will include distributors) after deduction of the following
amounts, to the extent taken:

(a) normal and customary trade, quantity or prompt settlement discounts
(including initial launch stocking discounts, chargebacks and allowances)
actually allowed;

(b) amounts repaid or credited by reason of rejection, returns or recalls of
goods, rebates or bona fide price reductions determined by AstraZeneca, its
Affiliates or its Sublicensees in good faith;

(c) rebates and similar payments made with respect to sales paid for by any
governmental or Regulatory Authority such as, by way of illustration and not in
limitation of the Parties’ rights hereunder, Federal or state Medicaid, Medicare
or similar state program in the United States or equivalent governmental program
in any other country;

(d) any invoiced amounts which are not collected by AstraZeneca, its Affiliates
or its Sublicensees, including bad debts;

(e) excise taxes, value added taxes, sales taxes, consumption taxes and other
similar taxes (excluding any income, franchise or withholding taxes), customs
duties, customs levies and import fees imposed on the sale, importation, use or
distribution of the Products, including fees paid pursuant to Section 9008 of
the Patient Protection and Affordable Care Act that AstraZeneca, its Affiliates
or its or their Sublicensees, as applicable, allocable to sales of such Products
in accordance with AstraZeneca’s, its Affiliates’ or its or their Sublicensees’
standard policies and procedures consistently applied across its products, as
applicable;

(f) the portion of administrative fees paid during the relevant time period to
group purchasing organizations or pharmaceutical benefit managers relating to
such Products;

(g) service fees payable under any wholesaler agreement, distribution services
agreement, inventory management agreement or other similar agreement; and

(h) any other similar and customary deductions (including copay cards) that are
consistent with the United States generally accepted accounting principles or,
in the case of non-United States sales, other applicable accounting standards
that are generally accepted; and

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 22 of 163



--------------------------------------------------------------------------------

(i) the actual cost for transportation costs, distribution expenses, special
packaging and related insurance charges capped at [***] percent ([***]%) of the
amount arrived after the application of the deduction under clauses (a) to (h)
above.

Net Sales (including any deductions) will be calculated using AstraZeneca’s
internal audited systems used to report such sales as adjusted for any of the
items above not taken into account in such systems, and in each case which are
in accordance with Accounting Standards, fairly applied and as employed on a
consistent basis throughout AstraZeneca’s operations. Deductions pursuant to
subsection (d) above will be taken in the Calendar Quarter in which such sales
are no longer recorded as a receivable.

If a Product is sold as part of a Combination Product (as defined below), the
Net Sales from such Product, for the purposes of determining royalty payments,
will be determined by multiplying the Net Sales (as determined without reference
to this paragraph) of the Combination Product by the fraction A/(A+B), where A
is the standard sales price of the ready-for-sale form of the Product,
containing the same amount of the sole active ingredient as the Combination
Product in question, in the given country when sold separately in finished form;
and B is the standard sales price of the ready-for-sale form of the product
containing the same amount of the other therapeutically active ingredient(s)
that is contained in the Combination Product in question, in the given country,
each during the applicable royalty period or, if sales of all compounds did not
occur in such period, then in the most recent royalty reporting period. In the
event, however, that if, in a specific country either or both of the Product and
the other therapeutically active ingredient in such Combination Product are not
sold separately in such country, a market price for such Product and such other
active ingredient will be negotiated by the Parties in good faith for the
purposes of performing the calculation above to determine royalty payments on
the Net Sales from such Combination Product. As used above, the term
“Combination Product” means a Product that includes at least one additional
therapeutically active ingredient (whether co-formulated or co-packaged) that is
not an Anticalin protein.

1.152. “Opt-Out Option” has the meaning set forth in Section 4.7.1.

1.153. “Opt-Out Option Notice” has the meaning set forth in Section 4.7.2.

1.154. “Out-of-Pocket Costs” means all direct project expenses paid or payable
to Third Parties, which are specifically identifiable and incurred for services
or materials provided by them directly in their performance of applicable
activities with respect to a Product; such expenses to have been recorded as
income statement items in accordance with Accounting Standards and for the
avoidance of doubt, not including pre-paid amounts (until expensed in accordance
with Accounting Standards). For clarity, Out-of-Pocket Costs do not include FTE
Costs.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 23 of 163



--------------------------------------------------------------------------------

1.155. “Patents” or “Patent Rights” means all patents and patent applications
(which for the purpose of this Agreement shall be deemed to include certificates
of invention and applications for certificates of invention), including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, revalidations, extensions,
registrations, pediatric exclusivity periods and supplementary protection
certificates and the like of any such patents and patent applications, and any
and all foreign equivalents of the foregoing.

1.156. “Patent Term Extensions” has the meaning set forth in Section 10.9.

1.157. “Party Representatives” has the meaning set forth in Section 13.7.1.

1.158. “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

1.159. “Pharmaceutical Development” means the design, Development, Manufacturing
and optimization of medicinal products for use in Clinical Studies and
Commercialization; including drug substance and drug product and device
Manufacturing processes, primary packaging, quality standards, stability
testing, pre-First Commercial Sale engineering and conformance, CMC
documentation and technology transfer to operations.

1.160. “Phase 1 Study” means a clinical study of an investigational product in
patients and/or healthy volunteers with the primary objective of characterizing
its safety, tolerability, and pharmacokinetics and identifying a recommended
dose and regimen for future studies as described in 21 C.F.R. 312.21(a), or a
comparable Clinical Study prescribed by the relevant Regulatory Authority in a
country other than the United States. The investigational product can be
administered to patients as a single agent or in combination with other
investigational or marketed agents and a Phase 1 Study shall be deemed commenced
when Initiated.

1.161. “Phase 2a Study” means a clinical study of an investigational product in
patients that has the primary objective of establishing the safety and initial
efficacy of a product, which is prospectively designed to generate sufficient
data (if successful) to commence a Phase 2b Study. The investigational product
can be administered to patients as a single agent or in combination with other
investigational or marketed agents and a Phase 2a Study shall be deemed
commenced when Initiated.

1.162. “Phase 2b Study” means a clinical study of an investigational product in
patients with the primary objective of characterizing its activity in a specific
disease state as well as generating more detailed safety, tolerability, and
pharmacokinetics information as described in 21 C.F.R. 312.21(b), or a
comparable Clinical Study prescribed by the relevant Regulatory Authority in a
country other than the United States. The investigational product can be
administered to patients as a single agent or in combination with other
investigational or marketed agents and a Phase 2b Study shall be deemed
commenced when Initiated.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 24 of 163



--------------------------------------------------------------------------------

1.163. “Phase 3 Study” means a clinical study of an investigational product in
patients that incorporates accepted endpoints for confirmation of statistical
significance of efficacy and safety with the aim to obtain Marketing Approval in
any country as described in 21 C.F.R. 312.21(c), or a comparable Clinical Study
prescribed by the relevant Regulatory Authority in a country other than the
United States. The investigational product can be administered to patients as a
single agent or in combination with other investigational or marketed agents and
a Phase 3 Study shall be deemed commenced when Initiated.

1.164. “Pieris” has the meaning set forth in the preamble.

1.165. “Pieris Australia” has the meaning set forth in the preamble.

1.166. “Pieris Conducted Activities” means the Research and Development
activities for which Pieris is designated as responsible under the Lead Product
Development Plan or any Collaboration Product Development Plan.

1.167. “Pieris Germany” has the meaning set forth in the preamble.

1.168. “Pieris Indemnitees” has the meaning set forth in Section 13.1.

1.169. “Pieris IP” means any and all Pieris Patents and the Pieris Know-How and
any Intellectual Property Rights therein Controlled by Pieris or its Affiliates
as of the Execution Date and thereafter during the Term, but excludes the Pieris
Platform IP and Pieris Platform Improvement IP.

1.170. “Pieris Know-How” means all Know-How that is Controlled by Pieris or its
Affiliates as of the Execution Date and thereafter during the Term, other than
pursuant to the licenses granted by AstraZeneca under this Agreement, and is
(i) used in connection with the Research, Development, Manufacture, or
Commercialization of the Products or (ii) reasonably necessary or reasonably
useful for the Research, Development, Manufacture, or Commercialization of a
Product, but excludes the Pieris Platform Know-How and Know-How included in the
Pieris Platform Improvement IP.

1.171. “Pieris Patents” means any Patent Rights that are Controlled by Pieris or
its Affiliates as of the Execution Date and thereafter during the Term, that
Cover the Research, Development, Manufacture or Commercialization of the
Products pursuant to the terms of this Agreement but excluding the Pieris
Platform Patents and Pieris Platform Improvement Patents. The Pieris Patents as
of the Execution Date are listed in Exhibit 1.171.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 25 of 163



--------------------------------------------------------------------------------

1.172. “Pieris Platform Improvement IP” means any and all Know-How created,
invented or generated by or on behalf of employees, agents, or independent
contractors of Pieris or its Affiliates (whether alone or jointly) or
AstraZeneca or its Affiliates during the course of performing activities
pursuant to this Agreement that constitutes an improvement, modification or
enhancement to, or derivative of, the Pieris Platform IP, including any
Intellectual Property Rights subsisting therein for example, Patents (“Pieris
Platform Improvement Patents”). Any Pieris Platform Improvement Patents that are
filed during the term of the Agreement shall be listed in Exhibit 1.172.

1.173. “Pieris Platform IP” means Pieris Platform Know-How and the Pieris
Platform Patents.

1.174. “Pieris Platform Know-How” means Know-How Controlled by Pieris or its
Affiliates as of the Execution Date or thereafter that is necessary or useful
for the practice of the Pieris Platform Technology.

1.175. “Pieris Platform Patents” means those Patents Controlled by Pieris or its
Affiliates as of the Execution Date and thereafter that are necessary or useful
to practice the Pieris Platform Technology. A list of the Pieris Platform
Patents as of the Execution Date is attached as Exhibit 1.175 hereto and will be
updated by Pieris as required from time to time during the Term.

1.176. “Pieris Platform Technology” means (i) Anticalin Libraries, Anticalin
Selection, Anticalin Expression, Anticalin Characterization, and Anticalin
Affinity Maturation, all to the extent Controlled by Pieris or its Affiliates
and (ii) all Know-How (and all Intellectual Property Rights therein) used by or
on behalf of Pieris in connection with the materials and processes of subsection
(i) of this definition.

1.177. “Pieris US” has the meaning set forth in the preamble.

1.178. “Platform Agreement” means that certain non-exclusive license agreement
to the Pieris Platform Technology entered into between Pieris US, Pieris Germany
and AstraZeneca on the date hereof.

1.179. “Pricing Approvals” means such governmental approval, agreement,
determination or decision establishing prices for a Product that can be charged
or reimbursed in regulatory jurisdictions where the applicable Governmental
Authorities approve or determine the price or reimbursement of pharmaceutical
products.

1.180. “Product” means, individually or collectively, the Lead Product and the
Collaboration Products.

1.181. “Product Royalty” has the meaning set forth in Section 9.6.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 26 of 163



--------------------------------------------------------------------------------

1.182. “Program Notice” has the meaning set forth in Section 8.2.3.7.

1.183. “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
regard to a particular Patent, the preparation, filing, prosecution and
maintenance of such Patent, as well as all proceedings that may take place
before the patent office in any given country or territory, including but not
limited to U.S. interferences, U.S. inter parties reviews and EP oppositions.
For avoidance of doubt, “Prosecution and Maintenance” or “Prosecute and
Maintain” will not include any other enforcement actions taken with respect to a
Patent.

1.184. “Publishing Party” has the meaning set forth in Section 11.2.1.

1.185. “[***] Cap Option” has the meaning set forth in Section 4.4.1.2,
Section 4.4.3.3, or Section 8.2.3.7, as applicable.

1.186. “[***] Cap Shortfall Amount” has the meaning set forth in Section 9.6.1.4
or Section 9.6.5, as applicable.

1.187. “[***] Split Option” has the meaning set forth in Section 4.4.1.2,
Section 4.4.3.3, or Section 8.2.3.7, as applicable.

1.188. “Receiving Party” has the meaning set forth in Section 11.1.1.

1.189. “Reconciliation Report” has the meaning set forth in Section 4.4.5.1(b).

1.190. “Regulatory Authority” means any Governmental Authority involved in
granting approvals for the Development, Manufacturing, Commercialization,
Pricing Approval of Products, including the FDA, the EMA, the Japanese Ministry
of Health, Labour and Welfare and the Pharmaceuticals and Medical Devices Agency
in Japan.

1.191. “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any applicable Governmental Authority or
Regulatory Authority, other than an issued and unexpired Patent, including any
regulatory data protection exclusivity (including, where applicable, pediatric
exclusivity and/or orphan drug exclusivity) and/or any other exclusivity
afforded by restrictions which prevent the granting by a Regulatory Authority of
regulatory approval to market a Biosimilar.

1.192. “Regulatory Materials” means regulatory applications, submissions,
dossiers, notifications, registrations, case report forms, trial master file,
drug master file (“DMF”), common technical documents, question and answers with
Regulatory Authorities, Marketing Approvals or other filings or communications
made to or with, or other approvals granted by, a Regulatory Authority that are
necessary or reasonably desirable in order to Develop, Manufacture or
Commercialize a Product in a particular country or regulatory jurisdiction.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 27 of 163



--------------------------------------------------------------------------------

1.193. “Research” or “Researching” means activities, other than Development,
related to the design, discovery, generation, identification, profiling,
characterization, production, process development, cell line development,
pre-clinical development or non-clinical or pre-clinical studies of drug
candidates and products.

1.194. “Research Collaboration” has the meaning set forth in Section 4.3.1.

1.195. “Reservation List” has the meaning set forth in Section 4.3.2.1.

1.196. “Respiratory Field” means any Indication [***].

1.197. “Reviewing Party” has the meaning set forth in Section 11.2.1.

1.198. “ROFN Period” has the meaning set forth in Section 2.6.4.1.

1.199. “Royalty Term” means, on a Product-by-Product and country-by-country
basis, the time period from the First Commercial Sale of such Product in such
country until the later of (i) the last to expire of the Valid Claims that would
be infringed by the import (to the extent the Product is to be sold in the
country into which it is imported), Manufacture, use, sale or offer for sale of
such Product in such country, (ii) the period of Regulatory Exclusivity for such
Product in such country, and (iii) [***] ([***]) years from the First Commercial
Sale of such Product in such country.

1.200. “Sales Milestone Event” has the meaning set forth in Section 9.5.

1.201. “Sales Milestone Payments” has the meaning set forth in Section 9.5.

1.202. “Screening Failure” means a screening campaign that fails to identify at
least [***] ([***]) Anticalin proteins with a potency of less than [***] away
from the intended affinity (for each applicable species variant) as defined in
the applicable Development Plan.

1.203. “Senior Representatives” has the meaning set forth in Section 3.2.5.2(a).

1.204. “Shared Cost Report” has the meaning set forth in Section 4.4.5.1(a).

1.205. “SPCs” has the meaning set forth in Section 10.9.

1.206. “Sublicensee” means a Third Party to whom AstraZeneca or its Affiliates
or sublicensees has granted a sublicense or license under any intellectual
property licensed to such Party in accordance with the terms of this Agreement.

1.207. “Target” means the biological target of a pharmacologically active drug
compound.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 28 of 163



--------------------------------------------------------------------------------

1.208. “Technical Candidate Drug Criteria” has the meaning set forth in
Section 3.2.5.2(c)(iii).

1.209. “Term” has the meaning set forth in Section 14.1.

1.210. “Territory” means all countries of the world.

1.211. “Third Party” means any Person other than AstraZeneca, Pieris or their
respective Affiliates.

1.212. “Third Party Claims” has the meaning set forth in Section 13.1.

1.213. “Top [***] Pharma Company” has the meaning set forth in Section 15.6.2.

1.214. “Trademark” means any trademark, trade name, service mark, service name,
brand, domain name, trade dress, logo, slogan or other indicia of origin or
ownership, including the goodwill and activities associated with each of the
foregoing.

1.215. “[***]” has the meaning set forth in [***].

1.216. “[***]” has the meaning set forth in [***].

1.217. “Valid Claim” means (a) a claim of an issued and unexpired Pieris Patent
(including any Lead Product Patent), Collaboration Product Patent, Co-Invented
Arising Patent, or Co-Invented AstraZeneca Background Improvement Patent which
claim has not been revoked or held invalid or unenforceable by a court or other
government agency of competent jurisdiction by a final determination without the
possibility of appeal or has not been held or admitted to be invalid or
unenforceable through re-examination or disclaimer, reissue, opposition
procedure, nullity suit or otherwise by a final determination without the
possibility of appeal or (b) a claim of a pending Pieris Patent (including any
Lead Product Patent), Collaboration Product Patent, Co-Invented Arising Patent,
or Co-Invented AstraZeneca Background Improvement Patent that has not been
abandoned, finally rejected or expired without the possibility of appeal or
refiling; provided, however, that Valid Claim will exclude any such pending
claim in an application that has not been granted within [***] ([***]) years
following the earliest priority filing date for such application.

2. LICENSE GRANTS

2.1. Lead Product.

2.1.1. License Grants to AstraZeneca. Subject to the terms and conditions set
forth herein, Pieris hereby:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 29 of 163



--------------------------------------------------------------------------------

2.1.1.1. grants to AstraZeneca a co-exclusive (with Pieris, but only to the
extent that Pieris is Researching or co-Developing the Lead Product including
but not limited to Pieris’ activities through Completion of the Phase 1 Study
for the Lead Product, and subject to Section 2.6), sublicensable (subject to
Section 2.5), personal and non-transferable (except as set forth Section 15.3),
right and license under the Pieris IP for all Research and Development
activities to be conducted by AstraZeneca (alone or jointly with Pieris and
Section 4.9) in relation to the Lead Product in the Field and in the Territory;
and

2.1.1.2. grants to AstraZeneca a royalty-bearing, sublicensable (subject to
Section 2.5 below), non-transferable (except as set forth in Section 15.3),
exclusive (even as to Pieris, subject to Sections 7.1 and Section 2.1.2.2) right
and license under the Pieris IP to Manufacture, have Manufactured, import, have
imported, Commercialize, and have Commercialized (subject to Section 4.9) the
Lead Product in the Territory solely for Commercialization of such Product in
the Field (subject to Section 2.6).

2.1.1.3. The license granted under Section 2.1.1.1 above shall become exclusive
to AstraZeneca alone at such time as all of Pieris’ rights to Research and
co-Develop the Lead Product expire or are otherwise terminated.

2.1.2. License Grants to Pieris.

2.1.2.1. Research and Development License. Subject to the terms and conditions
set forth herein, AstraZeneca hereby grants to Pieris a co-exclusive (with
AstraZeneca), non-sublicensable personal and non-transferable (except as set
forth in Section 15.3), right and license under the Arising IP and any
AstraZeneca Contributed IP to Research, Develop, have Developed, Manufacture,
have Manufactured, import and have imported (subject to Section 4.9), the Lead
Product in the Territory in the Field. Such license will terminate at such time
as all of Pieris’ rights to Research and co-Develop the Lead Product expire or
are otherwise terminated.

2.1.2.2. Lead Product Co-Commercialization License. Subject to the terms and
conditions set forth herein during the Term, AstraZeneca hereby grants to Pieris
a non-sublicensable, personal and non-transferable (except as set forth in
Section 15.3), co-exclusive (with AstraZeneca but only in the United States and
only for as long as Pieris is co-Commercializing the Lead Product with
AstraZeneca in the United States) right and license under the Arising IP and any
AstraZeneca Contributed IP to Commercialize and have Commercialized (subject to
Section 7.1) the Lead Product in the United States solely for Commercialization
of such Product in the Field.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 30 of 163



--------------------------------------------------------------------------------

2.2. Collaboration Products.

2.2.1. License Grants to AstraZeneca.

2.2.1.1. Collaboration Product Research License. Subject to the terms and
conditions set forth herein, on a Collaboration Product-by-Collaboration Product
basis, Pieris hereby grants to AstraZeneca a co-exclusive (with Pieris but only
to the extent that Pieris is Researching such Collaboration Product in
accordance with this Agreement), sublicensable (subject to Section 2.5 below),
personal and non-transferable (except as set forth in Section 15.3), right and
license under the Pieris IP and Collaboration Product IP for all Research
activities in relation to Collaboration Products to be performed by AstraZeneca
(alone or jointly with Pieris) under this Agreement including under each
Collaboration Product Development Plan in accordance with this Agreement
anywhere in the Territory in the Field.

2.2.1.2. AZ Dev Product Development License. Subject to the terms and conditions
set forth herein, on an AZ Dev Product-by-AZ Dev Product basis, following Lead
Candidate determination, Pieris hereby grants to AstraZeneca an exclusive,
sublicensable (subject to Section 2.5 below), personal and non-transferable
(except as set forth in Section 15.3), right and license under the Pieris IP and
Collaboration Product IP to Develop, have Developed, Manufacture, have
Manufactured, import and have imported (subject to Section 4.9), each AZ Dev
Product in the Territory solely for the Research and Development of such Product
in the Field.

2.2.1.3. CoDev Product Development License. Subject to the terms and conditions
set forth herein, on a CoDev Product-by-CoDev Product basis, Pieris hereby
grants to AstraZeneca a co-exclusive (with Pieris but only to the extent that
Pieris is co-Developing such CoDev Product with AstraZeneca), sublicensable
(subject to Section 2.5 below), personal and non-transferable (except as set
forth in Section 15.3), right and license under the Pieris IP and Collaboration
Product IP to Develop, have Developed, Manufacture, have Manufactured, import
and have imported (subject to subject to Section 4.9), each CoDev Product in the
Territory solely for the Development of such Product in the Field, including to
perform Pieris and AstraZeneca’s respective obligations under the applicable
Collaboration Product Development Plan. Such license will become exclusive to
AstraZeneca alone, on a CoDev Product-by-CoDev Product basis, at such time as
all of Pieris’ rights to Research and co-Develop such CoDev Product expire or
are otherwise terminated.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 31 of 163



--------------------------------------------------------------------------------

2.2.1.4. AZ Dev Product Commercialization License. Subject to the terms and
conditions set forth herein during the Term, Pieris hereby grants to AstraZeneca
a royalty-bearing, sublicensable (subject to Section 2.5 below), personal and
non-transferable (except as set forth in Section 15.3), exclusive (even as to
Pieris) right and license under the Pieris IP and Collaboration Product IP to
Manufacture, have Manufactured, import, have imported, Commercialize, and have
Commercialized (subject to Section 4.9) each AZ Dev Product in the Territory
solely for Commercialization of such Product in the Field.

2.2.1.5. CoDev Product Commercialization License. Subject to the terms and
conditions set forth herein during the Term, Pieris hereby grants to AstraZeneca
a royalty-bearing, sublicensable (subject to Section 2.5 below), personal and
non-transferable (except as set forth in Section 15.3), exclusive (even as to
Pieris, subject to Sections 7.1 and Section 2.2.2.3) right and license under the
Pieris IP to Manufacture, have Manufactured, import, have imported,
Commercialize, and have Commercialized (subject to Section 4.9) each CoDev
Product in the Territory solely for Commercialization of such Product in the
Field.

2.2.2. License Grant to Pieris.

2.2.2.1. Collaboration Product Research License. Subject to the terms and
conditions set forth herein, on a Collaboration Product-by-Collaboration Product
basis, during the applicable Collaboration Term but only up to Lead Candidate
determination for the applicable Collaboration Product, AstraZeneca hereby
grants to Pieris a co-exclusive (with AstraZeneca), sublicensable (subject to
Section 2.5 below), personal and non-transferable (except as set forth in
Section 13.5), right and license under the Arising IP and any AstraZeneca
Contributed IP (including all Arising IP) to perform Pieris’ obligations under
each Collaboration Product Development Plan in accordance with this Agreement
anywhere in the Territory solely for the Research and Development of such
Collaboration Product in the Field.

2.2.2.2. CoDev Product Development License. Subject to the terms and conditions
set forth herein, AstraZeneca hereby grants to Pieris a co-exclusive (with
AstraZeneca but only for as long as Pieris is Researching or co-Developing the
CoDev Product with AstraZeneca), non-sublicensable personal and non-transferable
(except as set forth in

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 32 of 163



--------------------------------------------------------------------------------

Section 15.3), right and license under the Arising IP and any AstraZeneca
Contributed IP to Research, Develop, have Developed, Manufacture, have
Manufactured, import and have imported (Subject to Section 4.9), each CoDev
Product in the Territory solely for the Research and Development of such Product
in the Field, including to perform Pieris and AstraZeneca’s respective
obligations under the applicable Collaboration Product Development Plan. Such
license shall expire, on a CoDev Product-by-CoDev Product basis when all of
Pieris’ rights to Research and co-Develop such CoDev Product expire or are
otherwise terminated.

2.2.2.3. CoDev Product Co-Commercialization License. Subject to the terms and
conditions set forth herein during the Term, AstraZeneca hereby grants to Pieris
a non-sublicensable, personal and non-transferable (except as set forth in
Section 15.3), co-exclusive (with AstraZeneca but only for as long as Pieris is
co-Commercializing the CoDev Product with AstraZeneca) right and license under
the Arising IP and any AstraZeneca Contributed IP to Commercialize and have
Commercialized (subject to Section 7.1) each CoDev Product in the United States
solely for Commercialization of such Product in the Field. Such license shall
expire on a CoDev Product-by-CoDev Product basis if Pieris does not to exercise
its Co-Commercialization Option or otherwise ceases to co-Commercialize such
CoDev Product.

2.3. Grantback License. Subject to the non-compete provisions of this Agreement
set forth in Section 8.2, AstraZeneca hereby grants to Pieris a royalty-free,
sublicensable, personal and non-transferable (except as set forth in
Section 15.3), non-exclusive, irrevocable, fully-paid-up license under the
Grantback IP for any and all uses throughout the Territory provided that,
subject to the [***] grant-back license set forth in Section 2.6, such license
shall exclude any right to use the Grantback IP in relation to the Lead Product,
any Collaboration Product, any Lead Product Back-Up Hit and any Collaboration
Product Back-Up Hit.

2.4. Other Anticalin Development Against Targets.

2.4.1. For clarity, subject to the non-compete provisions under Section 8.2 and
subject to Sections 2.4.2, 2.4.4, 2.4.4 and 2.4.5 below, Pieris shall be
permitted to Research, Develop, Manufacture and Commercialize, including outside
of the activities conducted pursuant to this Agreement, Anticalin proteins
directed to any Target under this Agreement provided that such Anticalin protein
is not within the Lead Candidate and Back-Up Hits Exclusivity Field. Pieris
retains the exclusive right, under the applicable Collaboration Product IP to
conduct such activities and to grant sublicenses to Third Parties to Research,
Develop, Manufacture and Commercialize such Anticalin proteins.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 33 of 163



--------------------------------------------------------------------------------

2.4.2. Pieris covenants that it shall not Develop, outside of the activities
conducted pursuant to this Agreement, an Anticalin protein directed to a
Designated Target, or the Target for the Lead Product, within the Respiratory
Field if and for as long as the Parties are Researching, Developing, or
Commercializing a Product directed to such Target under this Agreement.

2.4.3. Pieris covenants that it shall not, outside of the activities conducted
pursuant to this Agreement, Develop an Anticalin protein [***], unless (i)
[***], or (ii) [***]. For avoidance of doubt, [***].

2.4.4. Pieris shall not initiate a separate program, outside of the activities
conducted pursuant to this Agreement, for the Research, Development, Manufacture
or Commercialization of an Anticalin protein against a Target under this
Agreement as described in Section 2.4.1 until [***] is achieved (or until the
Development of such Product is discontinued).

2.4.5. Pieris shall not and shall procure that its Affiliates shall not
Research, Develop, Manufacture, or Commercialize an Anticalin in the Lead
Candidate and Back-Up Hits Exclusivity Field except as permitted under this
Agreement, including the [***] grant-back license set forth in Section 2.6.

2.5. Sublicense Rights.

2.5.1. AstraZeneca shall have the right to sublicense or subcontract (through
multiple tiers) the rights provided under Section 2.1 and Section 2.2 above;
provided, however, that in the event of such sublicensing, (a) such Sublicensees
will be subject to the same confidentiality and diligence obligations
AstraZeneca has hereunder, and (b) AstraZeneca will remain liable for all the
terms and conditions of this Agreement such that any act or omission by or on
behalf of a Sublicensee that would be a breach of this Agreement if undertaken
by AstraZeneca, shall be deemed a breach of this Agreement by AstraZeneca.
Notwithstanding the foregoing, to the extent that AstraZeneca sublicenses any
rights granted under the Lead Product Cell Line License, it shall abide by the
restrictions of such Lead Product Cell Line License.

2.5.2. Notwithstanding the restrictions set forth in Section 2.1.2 and
Section 2.2.2, Pieris shall have the right to subcontract in accordance with
Section 4.9 the rights provided under Section 2.1 and Section 2.2 above in order
to fulfil its Research, Development and Manufacture obligations contemplated
under this Agreement and under each applicable Development Plan.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 34 of 163



--------------------------------------------------------------------------------

2.6. [***] Grant-Back License.

2.6.1. Research and Development License. Notwithstanding the Licenses granted
under Section 2.1 and subject to the terms and conditions set forth herein,
AstraZeneca hereby grants to Pieris a royalty-free, exclusive (even as to
AstraZeneca), sublicensable (subject to Section 2.5 and Section 2.6.4), personal
and non-transferable (except as set forth Section 15.3), right and license under
the Pieris IP (including the Lead Product IP) and all Arising IP to Research,
Develop, have Developed, Manufacture, have Manufactured, import and have
imported [***] in the Territory solely for the Research and Development of such
Product in the [***] Grant-Back Field.

2.6.2. Commercialization License. Notwithstanding the Licenses granted under
Section 2.1 and subject to the terms and conditions set forth herein,
AstraZeneca hereby grants to Pieris a royalty-free, sublicensable (subject to
Section 2.5.1 which shall apply to Pieris in exactly and the same way as it
applies to AstraZeneca, and further subject to Section 2.6.4), personal and
non-transferable (except as set forth in Section 15.3), exclusive (even as to
AstraZeneca) right and license under the Pieris IP (including the Lead Product
IP) and all Arising IP to Manufacture, have Manufactured, import, have imported,
Commercialize, and have Commercialized (subject to Section 4.9) [***] in the
Territory solely for Commercialization of such Product in the [***] Grant-Back
Field.

2.6.3. Other Indications. For clarity, AstraZeneca retains all rights to the
[***] for all indications other than [***] Indications.

2.6.4. Conditions of [***] Grant-Back License and AstraZeneca Right of First
Negotiation. The licenses granted to Pieris under Section 2.6.1 and
Section 2.6.2 shall be subject to the terms and conditions of this
Section 2.6.4.

2.6.4.1. Initial Research and Development and ROFN Period. Pieris shall be
permitted to conduct any Research and Development of [***] in the [***]
Grant-Back Field through Completion of [***]. Pieris shall be permitted to use
subcontractors for such work but shall not be permitted to sublicense transfer,
sell (or grant an option in relation to any of the foregoing) the rights granted
under Section 2.6.1 and Section 2.6.2 to a Third Party until after the
conclusion of the ROFN Period. Upon [***], Pieris shall provide AstraZeneca with
notice that [***]. AstraZeneca shall have a [***] ([***]) day window starting on
the date that AstraZeneca receives such notice in order to negotiate with Pieris
a license to [***] in the [***] Grant-Back Field (the “ROFN Period”). The
Parties shall negotiate in good faith during such ROFN Period to agree the terms
of such a license. Pieris shall provide with any such notice access to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 35 of 163



--------------------------------------------------------------------------------

all material Data relating to [***] in the [***] Grant-Back Field and a plan for
the further Development and Commercialization of [***] in the [***] Grant-Back
Field. Pieris shall also provide such information as AstraZeneca shall
reasonably request and is in the possession or control of Pieris or its
Affiliates and relating to [***] in the [***] Grant-Back Field. Such information
shall be provided promptly by Pieris following a request by AstraZeneca.
Notwithstanding the foregoing, if between [***], Pieris receives bona fide
unsolicited interest from a Third Party to evaluate [***] for use in the [***]
Grant-Back Field, then the ROFN Period shall commence as of the date that Pieris
provides notice to AstraZeneca that it has received [***] from such a Third
Party with regard to taking a license of [***] in the [***] Grant-Back Field. If
Pieris receives written interest from a Third Party in taking a license of [***]
in the [***] Grant-Back Field, Pieris shall be entitled to disclose sufficient
information to such Third Party regarding [***] in the [***] Grant-Back Field to
enable such Third Party to determine whether or not it wishes to [***] for such
a license. Any such disclosure of information by Pieris shall be on terms that
protect the confidentiality of the information disclosed. For the purposes of
this Section 2.6.4.1, “[***]” means [***]. For avoidance of doubt, [***] in
connection with this Section 2.6.4.

2.6.4.2. Research, Development and Commercialization after the ROFN Period.

(a) If the Parties consummate a transaction for [***] in the [***] Grant-Back
Field within the ROFN Period, then the licenses granted to Pieris under
Section 2.6.1 and Section 2.6.2 will be superseded by the terms and conditions
of such transaction.

(b) If the Parties do not consummate a transaction for [***] in the [***]
Grant-Back Field within the ROFN Period, then the licenses granted to Pieris
under Section 2.6.1 and Section 2.6.2 shall remain effective and royalty-free
and become irrevocable. Pieris shall have the right to sublicense or otherwise
partner such rights with any Third Party beginning on the date that the ROFN
Period expires but shall not enter into a transaction with such Third Party on
terms inferior (taken in totality) to those last offered to Pieris by
AstraZeneca in writing.

(c) Notwithstanding Section 2.6.4.1(b), on a country-by-country basis, if
AstraZeneca is diligently developing [***] towards Marketing Approval in [***]
in accordance with this Agreement, then neither Pieris nor any Pieris
Sublicensee or partner or transferee shall [***]. Pieris shall notify
AstraZeneca in

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 36 of 163



--------------------------------------------------------------------------------

writing if Pieris sublicenses, sells or otherwise transfers the right to Develop
and/or Commercialize [***] in the [***] Grant-Back Field. Such notice shall be
provided promptly following the execution of any such agreement and shall
include the identity of the Sublicensee, partner or transferee. Pieris shall
procure that any Sublicensee, partner or transferee of rights to [***] in the
[***] Grant-Back Field shall comply with the terms of this Section 2.6.4.2(c).
Pieris shall also ensure that agreement with any such Sublicensee, partner or
transferee is consistent with the terms of this Agreement and Pieris shall be
liable for any act or omission of such a Sublicensee, partner or transferee
which act or omission if committed by Pieris would have been a breach of this
Agreement.

2.7. No Implied Rights. No license or other right is or shall be created or
granted hereunder by implication, estoppel or otherwise. All licenses and rights
hereunder are or shall be granted only as expressly provided in this Agreement.
All rights a Party not expressly granted hereunder are reserved by such Party
and, except as otherwise expressly set forth herein, may be used by such Party
for any purpose.

3. GOVERNANCE & DECISION-MAKING

3.1. Alliance Manager. No later than [***] ([***]) days after the Effective
Date, each Party will designate an individual to facilitate communication and
coordination of the Parties’ activities under this Agreement, including
Research, Development, Manufacturing, and Commercialization of the Lead Product
and Collaboration Products (each, an “Alliance Manager”). Each Alliance Manager
may also serve as a representative of its respective Party on one or more
Committees.

3.2. Joint Steering Committee.

3.2.1. Composition. The representatives appointed to the JSC under Section 3.2.3
must have sufficient seniority within the applicable Party to make decisions
arising within the scope of the JSC’s responsibilities. The JSC may change its
size from time to time by mutual consent of its members, provided that the JSC
will consist at all times of an equal number of representatives of each of
Pieris and AstraZeneca. Each Party may replace its JSC representatives at any
time upon written notice to the other Party. The JSC may invite non-members to
participate in the discussions and meetings of the JSC, provided that such
participants have no voting authority at the JSC and are bound under written
obligation of confidentiality no less protective of the Parties’ Confidential
Information than those set forth in this Agreement. The JSC will be chaired by
AstraZeneca. Notwithstanding the forgoing, however, the JSC shall be co-chaired
by Pieris and AstraZeneca upon such time as Pieris exercises a CoDev Option and
the [***] for any Product. The chairperson’s and co-chair’s

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 37 of 163



--------------------------------------------------------------------------------

responsibilities will include conducting meetings, including, when feasible,
ensuring that objectives for each meeting are set and achieved. Responsibility
for running each meeting of the JSC will alternate between the chairpersons from
meeting-to-meeting. The Alliance Managers will work with the chairperson(s) to
prepare and circulate agendas and to ensure the preparation of minutes. The
chairperson(s) have no additional powers or rights beyond those held by the
other JSC representatives, if any. For avoidance of doubt, the Alliance Manager
may also be a member of the JSC.

3.2.2. Specific Responsibilities. In addition to its overall responsibility for
monitoring and providing strategic oversight with respect to the Parties’
activities under this Agreement, the JSC will in particular have the
responsibilities set forth in the subsections of this Section 3.2.2 with respect
to any Product that Pieris co-Develops or co-Commercializes and has not opted
out of co-Developing or co-Commercializing or so long as Pieris has an unexpired
CoDev Option with respect to such Product. For the avoidance of doubt, if Pieris
does not exercise its CoDev Option for a given Product, then after the
expiration of the time period for Pieris to exercise such CoDev Option, where
Pieris does not excise such Option or if Pieris opts out of co-Developing such
Product, the JSC shall no longer have such responsibilities with respect to such
Product, which shall fall to AstraZeneca alone.

3.2.2.1. Agree upon a Target for each Collaboration Product and prepare an
initial Collaboration Product Development Plan in connection with each of the
four (4) Collaboration Products;

3.2.2.2. review and discuss the Lead Product Development Plan and the
Collaboration Product Development Plans and approve all modifications,
amendments and supplements thereto;

3.2.2.3. review and discuss the Commercialization of Lead Product and the CoDev
Products and any other ongoing related activities;

3.2.2.4. review, discuss and oversee Manufacturing for the Lead Product and the
CoDev Products;

3.2.2.5. facilitate the flow of information between the Parties with respect to
the Research, Development, Manufacture and Commercialization of the Products;

3.2.2.6. establish subcommittees (in addition to the Joint Development
Committee) as it deems necessary to achieve the objectives and intent of this
Agreement;

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 38 of 163



--------------------------------------------------------------------------------

3.2.2.7. review and discuss reports from any subcommittee of the JSC, and
provide guidance thereto and direct the activities of such subcommittee;

3.2.2.8. review and discuss the entry of any necessary or useful in-licenses
with respect to the Research, Development, Manufacture or Commercialization of
Lead Product or any CoDev Products;

3.2.2.9. review, discuss and coordinate the Parties’ scientific presentation and
publication strategy relating to the Lead Product, the CoDev Products and the AZ
Dev Products until Lead Candidate;

3.2.2.10. review and facilitate discussion of proposed publications relating to
the Lead Product, the CoDev Products, and the and the AZ Dev Products until Lead
Candidate and resolve disputes with respect thereto taking into consideration
and at all times abiding by the requirements of Section 11;

3.2.2.11. attempt to resolve issues presented to it by, and disputes within any
subcommittee;

3.2.2.12. share all data related to the Research, Development and Manufacture of
Lead Product, the CoDev Products, and the AZ Dev Products (but only until Lead
Candidate for the AZ Dev Products);

3.2.2.13. discuss and agree upon a communication strategy for Data generated
during Development of the Lead Product and the Collaboration Product including
participation and messaging at scientific congresses and meetings;

3.2.2.14. review and approve of the Development Plans including associated
budgets; and

3.2.2.15. perform such other functions as appropriate, and direct any
subcommittee to perform such other functions as appropriate, to further the
purposes of this Agreement, in each case as agreed in writing by the Parties or
as expressly provided in this Agreement.

3.2.3. Formation & Purpose. Within [***] ([***]) days of the Effective Date,
Pieris and AstraZeneca shall each appoint three (3) members each to the joint
steering committee (the “JSC”). The JSC shall be responsible for managing the
overall collaboration between the Parties and AstraZeneca and resolving any
disputed matters that may arise in any subcommittee(s) created by the JSC.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 39 of 163



--------------------------------------------------------------------------------

3.2.4. JSC Committee Meetings.

3.2.4.1. The JSC shall meet at least once per Calendar Quarter unless the
Parties mutually agree in writing to a different frequency. The JSC shall also
meet when required in order to perform its responsibilities. No later than [***]
([***]) Business Days prior to any meeting of the JSC (or such shorter time
period as the Parties may agree), the Alliance Managers will prepare and
circulate an agenda for such meeting; provided, however, that either Party may
propose additional topics to be included on such agenda, either prior to or in
the course of such meeting if the other Party agrees.

3.2.4.2. Either Party may also call a special meeting of the JSC (by
videoconference, teleconference or in person) by providing at least [***]
([***]) Business Days prior written notice to the other Party if such Party
reasonably believes that an urgent significant matter must be addressed prior to
the next scheduled meeting, in which event such Party will work with the
Alliance Managers of both Parties to provide the members of the JSC no later
than [***] ([***]) Business Days prior to the special meeting with an agenda for
the meeting and materials reasonably adequate to enable an informed decision on
the matters to be considered. The JSC may meet in person, by videoconference or
by teleconference. Notwithstanding the foregoing, at least [***] ([***]) meeting
per Calendar Year will be in person unless the Parties mutually agree in writing
to waive such requirement. In-person JSC meetings will be held at locations
alternately selected by Pieris and by AstraZeneca. Each Party will bear the
expense of its respective JSC members’ participation in JSC meetings. Meetings
of the JSC will be effective only if at least one (1) representative of each
Party is present or participating in such meeting.

3.2.4.3. The Alliance Managers will be responsible for preparing reasonably
detailed written minutes of all JSC meetings that reflect material decisions
made and action items identified at such meetings. The Alliance Managers will
send draft meeting minutes to each member of the JSC for review and written
approval by both Parties within [***] ([***]) Business Days after each JSC
meeting.

3.2.5. Decision-making.

3.2.5.1. Other than as set forth herein, in order to make any decision required
of it hereunder with respect to any approval, the JSC must have present (in
person, by videoconference or telephonically) at least one member of each Party.
The Parties will endeavor to make decisions of the JSC by consensus.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 40 of 163



--------------------------------------------------------------------------------

3.2.5.2. The JSC shall attempt in good faith to resolve any disputes or failure
to agree by unanimous consent (with each Party having one vote). If the JSC
cannot resolve such dispute or failure to agree within [***] ([***]) days of the
matter being referred to it, such matter shall be resolved as follows:

(a) the issue will be promptly presented to the [***] of AstraZeneca (or person
of equivalent seniority for the applicable stage of Development or
commercialization) and [***] of Pieris US (the “Senior Representatives”), or
their respective designees, for resolution. Such Senior Representatives, or
their respective designees, will meet in person or by teleconference as soon as
reasonably possible thereafter, and use their good faith efforts to mutually
agree upon the resolution of the dispute, controversy or claim.

(b) In the event such Senior Representatives cannot resolve such issue, using
good faith efforts, within [***] ([***]) days of the matter being referred to
them, AstraZeneca’s [***] shall have the casting vote to resolve such issue.

(c) Notwithstanding the foregoing:

(i) Following the Effective Date but prior to Phase 1 Study Completion for the
Lead Product, if either Party wishes to deviate from the initial Lead Product
Development Plan, the other Party’s consent shall be required if such deviation
would (1) [***], or (2) [***]. Any delay of the Phase 1 Study Initiation by more
than [***] (if not mutually agreed by the Parties) shall only occur if required
by Applicable Law or the mandatory instruction of a Regulatory Authority made in
accordance with Applicable Law. Subject to the foregoing, AstraZeneca shall have
final say regarding all matters relating to the Lead Product Development Plan.
For clarity, following [***], subject to the terms and conditions of this
Agreement, AstraZeneca shall have final decision making authority for matters
related to the Development of the Lead Product thereafter.

(ii) For the Collaboration Products and any Lead Product Back-Up Hits, prior to
Lead Candidate stage, Pieris shall have final decision-making authority for
matters related to the discovery of Anticalin proteins against

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 41 of 163



--------------------------------------------------------------------------------

Designated Targets or the Lead Product Target, including panning strategies,
optimization strategies and Pieris resources devoted to such work, provided,
however, that the Parties will jointly (a) define and mutually agree the success
criteria for Lead Candidate contained in each initial Collaboration Product
Development Plan, and (b) select hits resulting from initial screening for an
optimization campaign.

(iii) The Technical Candidate Drug Criteria for each Collaboration Product shall
be established by AstraZeneca in good faith in accordance with its usual
methodology and standards for setting such criteria in consultation with Pieris
no later than [***] ([***]) [***] after achieving [***] stage and shall be
consistent with the guidelines for such criteria set forth in Exhibit 1.40.
AstraZeneca shall provide Pieris with a copy of the Technical Candidate Drug
Criteria for each Collaboration Product and it shall be included in the
applicable Collaboration Product Development Plan once established. Any changes
to such Technical Candidate Drug Criteria after establishment in accordance with
this subsection (iii) must be mutually agreed by the Parties.

(iv) Subject to Section 4.4.5.2, in all instances after Pieris has exercised a
Lead Product CoDev Option or a CoDev Product CoDev Option ([***], [***] Split or
[***] Cap), any decisions that impact an agreed-upon budget shall require both
Parties to consent and neither Party shall be required to pay for cost increases
of more than [***] percent ([***]%) unless it agrees in writing.

(v) Neither party shall be required to violate any Applicable Law or to spend
funds or perform activities except as provided in this Agreement.

3.2.6. Limitations. Notwithstanding the creation of the JSC and any
subcommittees, each Party shall retain the rights, powers and discretion granted
to it hereunder, and neither the JSC nor any subcommittee shall be delegated or
vested with rights, powers or discretion unless such delegation or vesting is
expressly provided herein, or the Parties expressly so agree in writing. Neither
the JSC nor any subcommittee shall have the power to amend or modify this
Agreement, and no decision by the JSC or any subcommittee shall be in
contravention of any terms and conditions of this Agreement. The Alliance

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 42 of 163



--------------------------------------------------------------------------------

Managers shall not have any rights, powers or discretion except as expressly
granted to the Alliance Managers hereunder and in no event shall the Alliance
Managers have any right or power to modify or amend this Agreement. It is
understood and agreed that issues to be formally decided by the JSC are only
those specific issues that are expressly provided in this Agreement to be
decided by the JSC.

3.3. Joint Development Committee.

3.3.1. Formation & Purpose. Within [***] ([***]) days of the Effective Date,
Pieris and AstraZeneca shall each appoint two (2) members each to a joint
development committee (the “JDC”). The JDC shall be a subcommittee of the JSC
and shall be responsible for implementing the Lead Product Development Plans and
Collaboration Product Development Plan subject to the terms and conditions of
this Agreement.

3.3.2. Composition. The representatives appointed to the JDC under Section 3.3.1
must have sufficient seniority within the applicable Party to make decisions
arising within the scope of the JDC responsibilities. The JDC may change its
size from time to time by mutual consent of its members, provided that the JDC
will consist at all times of an equal number of representatives of each of
Pieris and AstraZeneca. Each Party may replace its JDC representatives at any
time upon written notice to the other Party. The JDC may invite non-members to
participate in the discussions and meetings of the JDC, provided that such
participants have no voting authority at the JDC and are bound under written
obligation of confidentiality no less protective of the Parties’ Confidential
Information than those set forth in this Agreement. The JDC be co-chaired, with
one chairperson designated by Pieris and one chairperson designated by
AstraZeneca, whose responsibilities will include conducting meetings, including,
when feasible, ensuring that objectives for each meeting are set and achieved.
Responsibility for running each meeting of the JDC will alternate between the
chairpersons from meeting-to-meeting, with Pieris’ chairperson running the first
meeting. The Alliance Managers will work with the chairpersons to prepare and
circulate agendas and to ensure the preparation of minutes. The chairpersons
have no additional powers or rights beyond those held by the other JDC
representatives, if any. For avoidance of doubt, the Alliance Manager may also
be a member of the JDC and members of the JSC may also be members of the JDC.

3.3.3. Specific Responsibilities. In addition to its overall responsibility for
implementing the Lead Product Development Plan and Collaboration Product
Development Plans, the JDC will in particular have the following
responsibilities for (i) all Products through to Lead Candidate and (ii) for the
Lead Product and CoDev Products (unless and until Pieris does not exercise the
CoDev Option for such Product before the time to exercise such CoDev Option has
expired or Pieris exercises its Opt-Out Option with respect to such Product):

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 43 of 163



--------------------------------------------------------------------------------

3.3.3.1. Prepare an initial Collaboration Product Development Plan in connection
with each of the four (4) Collaboration Products for approval by the JSC;

3.3.3.2. review and discuss the Lead Product Development Plan and the
Collaboration Product Development Plans and propose all modifications,
amendments and supplements thereto for approval by the JSC;

3.3.3.3. implement any tasks set forth in the applicable Development Plans for
the Research, Development, or Manufacturing of the Lead Product and the
Collaboration Products

3.3.3.4. review the Anticalin proteins identified for each Designated Target;

3.3.3.5. prepare reports regarding the implementation for the applicable
Development Plans for review by the JSC;

3.3.3.6. propose the Parties’ scientific presentation and publication strategy
relating to the Products for approval by the JSC;

3.3.3.7. perform such other functions as appropriate, while at no time modifying
any Development Plan or taking any decision inconsistent thereto without the
consent of the JSC.

3.3.4. JDC Committee Meetings.

3.3.4.1. The JDC shall meet at least once per Calendar Quarter unless the
Parties mutually agree in writing to a different frequency. The JDC shall also
meet when required in order to perform its responsibilities. No later than [***]
([***]) Business Days prior to any meeting of JDC (or such shorter time period
as the Parties may agree), the Alliance Managers will prepare and circulate an
agenda for such meeting; provided, however, that either Party may propose
additional topics to be included on such agenda, either prior to or in the
course of such meeting, if the other Party agrees.

3.3.4.2. Either Party may also call a special meeting of the JDC (by
videoconference, teleconference or in person) by providing at least [***]
([***]) Business Days prior written notice to the other Party if such Party

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 44 of 163



--------------------------------------------------------------------------------

reasonably believes that an urgent significant matter must be addressed prior to
the next scheduled meeting, in which event such Party will work with the
Alliance Managers of both Parties to provide the members of the JDC no later
than [***] ([***]) Business Days prior to the special meeting with an agenda for
the meeting and materials reasonably adequate to enable an informed decision on
the matters to be considered. The JSC may meet in person, by videoconference or
by teleconference. Notwithstanding the foregoing, at least [***] ([***]) meeting
per Calendar Year will be in person unless the Parties mutually agree in writing
to waive such requirement. In-person JDC meetings will be held at locations
alternately selected by Pieris and by AstraZeneca. Each Party will bear the
expense of its respective JDC members’ participation in JDC meetings. Meetings
of the JDC will be effective only if at least one (1) representative of each
Party is present or participating in such meeting.

3.3.4.3. The Alliance Managers will be responsible for preparing reasonably
detailed written minutes of all JDC meetings that reflect material decisions
made and action items identified at such meetings. The Alliance Managers will
send draft meeting minutes to each member of the JDC for review and approval in
writing by both Alliance Managers within [***] ([***]) Business Days after each
JDC meeting.

3.3.5. Decision-making. The JDC will only implement the activities set forth in
a Development Plan or decided by the JSC in accordance with allocation of
decision-making responsibility in the event of disagreement as set forth in
Section 3.2.5.

4. RESEARCH & DEVELOPMENT

4.1. Lead Product.

4.1.1. Initial Lead Product Development Plan.

4.1.1.1. The Parties have agreed an initial Lead Product Development Plan, which
is attached to this Agreement as Exhibit 4.1.1. Pieris shall have operational
responsibility for the Manufacturing and Development of the Lead Product through
Completion of and as sponsor of the Phase 1 Study for the Lead Product in
accordance with the Lead Product Development Plan. The initial Lead Product
Development Plan shall be updated within [***] ([***]) [***] of the Effective
Date to include activities and budget through [***], including [***].

4.1.1.2. Subject to the other provisions of this Section 4.1, under the Lead
Product Development Plan the Parties will collaboratively [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 45 of 163



--------------------------------------------------------------------------------

4.1.2. Amendments to the Lead Product Development Plan.

4.1.2.1. Subject to the other provisions of this Agreement the Lead Product
Development Plan may be updated and amended from time to time by the JSC,
including to provide for the further Development of the Lead Product to achieve
Marketing Approval.

4.1.2.2. Prior to Pieris’ determination as to whether or not it will exercise
the Lead Product CoDev Option, the Lead Product Development Plan shall be
updated by the JSC to provide for the activities required in order to obtain
Marketing Approval for the Lead Product in [***] and shall specify the budget
for all activities that Pieris shall be required to contribute expenses in the
event that it exercises its CoDev Option. Only after such budget is included in
the Lead Product Development Plan, shall Pieris be required to make a
determination as to whether it wishes to exercise the Lead Product CoDev Option.

4.1.3. Lead Product Development. Subject to the activities allocated to each
Party under the Lead Product Development Plan and Section 3.2.5, AstraZeneca
shall be solely responsible for obtaining Marketing Approvals for the Lead
Product in the Territory and for Development activities to be undertaken in
connection therewith. Notwithstanding the foregoing, the Parties agree that
Pieris shall be the applicant for the IND for the Lead Product and shall be the
sponsor for the Phase 1 Study for the Lead Product.

4.1.4. Know-How Transfer. Pieris shall provide AstraZeneca with reasonably
requested Pieris Know-How (such as protocols or Data) and reasonable access to
Pieris personnel as are reasonably required in order for AstraZeneca to Develop
the Lead Product as contemplated under this Agreement at no further cost to
AstraZeneca. In case Pieris exercises the Lead Product CoDev Option, AstraZeneca
shall provide Pieris with reasonably requested AstraZeneca Know-How (such as
protocols or Data) and reasonable access to AstraZeneca personnel that are
reasonably required in order for Pieris to co-Develop the Lead Product as
contemplated under this Agreement at no further cost to Pieris.

4.2. Lead Product Back-Up Hits.

4.2.1. Within [***] ([***]) days following the Effective Date, Pieris shall,
[***] initiate and conduct a new screening campaign in order to identify novel
Anticalin proteins against the Lead Product Target. The success criteria for
such Lead Product backups shall be defined in accordance with
Section 3.2.5.2(c)(ii). Subject to Section 4.2.2 below, such activities shall
continue until Pieris identifies a suitable Lead Product Back-Up Hit, provided,
however, that the Parties may

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 46 of 163



--------------------------------------------------------------------------------

agree to stop such activities if, for example [***]. The Parties will use
reasonable efforts to [***] regarding the matters set forth in the preceding
sentence as soon as reasonably possible. Neither Party will act unreasonably in
refusing to agree to stop the activities described in this Section 4.2.1.

4.2.2. If (i) following [***] ([***]) [***] of efforts directed to obtaining the
Lead Product Back-Up Hits, Pieris experiences a Screening Failure or (ii) no
Lead Candidate has been identified within [***] ([***]) [***] of the start of an
optimization campaign for identified hits, in each case despite Pieris using
reasonable efforts, Pieris shall notify the JSC. The Parties shall discuss in
the JSC whether Pieris should continue efforts to Research and Develop such
Back-Up Hits and Pieris shall not be required to continue such activities if
Pieris has used reasonable efforts to overcome such Screening Failure or
identify a Lead Candidate, as applicable.

4.2.3. AstraZeneca shall not carry out a [***] for a Lead Product Back-Up Hit at
the same time as it is [***], unless the costs associated with such activities
are not included as Development Costs and are borne by AstraZeneca alone.
Notwithstanding the foregoing, in the event that AstraZeneca initiates [***] for
a Lead Product Back-Up concurrently with the Development of PRS-060 during a
time where the costs associated with all or part such activities would otherwise
be included in Development Costs (because Pieris has exercised the Lead Product
CoDev Option before or during the conduct of such activities) then Pieris shall
reimburse AstraZeneca for its share of Development Costs associated with such
activities in the event that the [***] and AstraZeneca determines to further
Develop (with the intent to Commercialize) the Lead Product Back-Up Hit in its
place.

4.2.4. AstraZeneca shall not terminate [***] (i) [***] or (ii) [***].

4.3. Collaboration Products.

4.3.1. Generally. During the Collaboration Term, the Parties shall jointly
collaborate to generate, evaluate and Develop the Collaboration Products in
relation to four (4) Targets (the “Research Collaboration”). AstraZeneca may
extend the Initial Collaboration Term for up to [***] ([***]) [***] (the
“Collaboration Term Extension”) at any time during the Initial Collaboration
Term by providing written notice to Pieris. The Research Collaboration shall
encompass two (2) AZ Dev Products and two (2) CoDev Products.

4.3.2. Collaboration Product Reservation List and Designated Targets. The
Targets for the Collaboration Products shall be selected from the Reservation
List as set forth in this Section 4.3.2.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 47 of 163



--------------------------------------------------------------------------------

4.3.2.1. Collaboration Product Reservation List. Prior to the Execution Date,
AstraZeneca and Pieris have agreed a list of [***] ([***]) initial Targets set
out at Exhibit 4.3.2.1, from which the Targets for the Collaboration Products
must be selected (the “Reservation List”). The Reservation List may be updated
in part from time-to-time by AstraZeneca (but not more frequently than removing
[***] and replacing it with another [***] every [***]) by replacing [***] on the
Reservation List with [***] from outside the Reservation List. The Reservation
List shall never include more than [***] Targets and shall include a decreasing
number of Targets over the Collaboration Term as set forth in Section 4.3.2.4.
All information disclosed by AstraZeneca to Pieris in respect of proposed
Targets shall be AstraZeneca Confidential Information.

4.3.2.2. Reservation List Process and Restrictions. AstraZeneca’s ability to
place any Target on the Reservation List shall be subject to (i) any Third Party
contractual restrictions on Pieris or its Affiliates evidenced by written
documentation provided to AstraZeneca (for example a redacted agreement
including such contractual restriction which may be disclosed by Pieris to AZ’s
counsel on a counsel- to- counsel basis), and (ii) Pieris’ ongoing internal
programs with respect to such Target, as follows:

(a) Updates to the Reservation List. For updates to the Reservation as permitted
by Section 4.3.2.1, AstraZeneca shall provide Pieris with the name of [***] that
it wishes to add to the Reservation List and the name of [***] that it wishes to
remove from the Reservation List. Within [***] of receipt Pieris shall confirm
that such [***] is added to the Reservation List or shall notify AstraZeneca
that (i) such [***] is subject to Third Party contractual restrictions on Pieris
or its Affiliates that prevents Pieris from granting rights to AstraZeneca in
accordance with this Agreement, or (ii) Pieris has already initiated an internal
program (i.e., [***]) with respect to such [***]; any such [***] shall not be
included in the Reservation List, the [***] proposed to be removed from the
Reservation List shall not be removed, and AstraZeneca shall, until the start of
[***] to update the Reservation List as set forth in Section 4.3.2.1, be
entitled to nominate [***] and the [***] that it wishes to remove from the
Reservation List, at which time the process described in this Section 4.3.2.2
shall repeat.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 48 of 163



--------------------------------------------------------------------------------

(b) Optional Target Clearance for Pieris Internal Programs. In case Pieris
decides that it wants to initiate an internal program against a target, Pieris
may (but is not obligated to), prior to initiation of such activities, provide
AstraZeneca with the name of the target for which it wishes to initiate an
internal program. Within [***] of receipt of such notice, AstraZeneca shall
inform Pieris whether it wishes to make such target its next Designated Target.
If AstraZeneca fails to inform Pieris within such [***] period that it wishes to
make such target its next Designated Target and Pieris [***] with respect to
such target, then AstraZeneca shall not be allowed to add such target to the
Reservation List in the future as contemplated in Section 4.3.2.2(a) above. All
information disclosed by Pieris to AstraZeneca in respect of such targets shall
be Pieris’ Confidential Information and shall be used by AstraZeneca only for
the purpose of considering whether it wishes to make such target a Designated
Target.

4.3.2.3. Field Limitation on Reservation List. The Targets that AstraZeneca
proposes for the Reservation list shall be limited to Targets that are [***] in
the Respiratory Field. Upon addition of a Target to the Reservation List,
AstraZeneca shall include the initial Indication within the Respiratory Field
related to such Target. Pieris has the right to reject any Target proposed to be
added to the Reservation List that does not meet the requirement of this
Section 4.3.2.3 on the basis of objective criteria which criteria will be
disclosed to AstraZeneca if Pieris rejects a Target on this basis.

4.3.2.4. Designation of Collaboration Product Targets from the Reservation List.
AstraZeneca shall nominate Targets from the Reservation List to become a Target
for one of the four Collaboration Product Development Plans to Research and
Develop Collaboration Products (a “Designated Target”) according to the
following schedule:

(a) Within [***] ([***]) days of [***] ([***]) months after the Execution Date,
AstraZeneca shall nominate one (1) Target from the Reservation List to become a
Designated Target. Upon nomination, there shall be [***] ([***]) remaining
Targets on the Reservation List.

(b) Within [***] ([***]) days of [***] ([***]) months after the Execution Date,
AstraZeneca shall nominate one (1) additional Target from the Reservation List
to become a Designated Target. Upon nomination, there shall be [***] ([***])
remaining Targets on the Reservation List.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 49 of 163



--------------------------------------------------------------------------------

(c) Within [***] ([***]) days of [***] ([***]) months after the Execution Date,
AstraZeneca shall nominate one (1) additional Target from the Reservation List
to become a Designated Target. Upon nomination, there shall be [***] ([***])
remaining Targets on the Reservation List.

(d) Within [***] ([***]) days of [***] ([***]) months after the Execution Date,
AstraZeneca shall nominate the one additional Target from the Reservation List
to become a Designated Target. Upon nomination, the Reservation List shall
terminate and Pieris shall no longer be subject to any restrictions with respect
to Targets that are on such list.

4.3.2.5. AZ Dev Product or CoDev Product Designation. At the time a Target is
identified as a Designated Target, it shall also be designated as an AZ Dev
Product or CoDev Product.

4.3.2.6. Right of First Refusal for Reservation List. In the event that Pieris
receives a bona fide request from a Third Party to (co-) Research, (co-)Develop,
(co-)Manufacture or (co-)Commercialize a Target that is on the Reservation List
as of the date of receipt of such request, then notwithstanding the schedule set
forth in Section 4.3.2.4, AstraZeneca shall have [***] from the date that Pieris
notifies AstraZeneca of such bona fide request to either (i) nominate such
Target to become a Designated Target or (ii) remove such Target from the
Reservation List. Any Target which as a result becomes a Designated Target shall
be deemed to take the place of the Target which was next due to be designated in
accordance with Section 4.3.2.4.

4.3.2.7. Notification of Designated Target. AstraZeneca shall notify Pieris of
nominated Designated Targets as set forth in Section 4.3.2.4 in writing and
Pieris shall confirm receipt of such nomination within [***]. The Parties shall
discuss in good faith whether such Designated Target shall be for a CoDev
Product or a AZ Dev Product and the Designated Target shall be classified as for
a CoDev Product or AZ Dev Product within [***] of Pieris’ confirmation of
receipt of the Designated Target nomination. In case the Parties cannot agree on
whether such Designated Target shall be for a CoDev Product or AZ Dev Product,
then AstraZeneca shall have final decision making authority for the [***]
Designated Target, and Pieris shall have final decision making authority for the
[***] Designated Target. Notwithstanding the foregoing, [***] that become
Designated Targets as described in Section 4.3.2.4 shall be classified as for a
CoDev Product provided that [***]. In no event, however, shall there be an
alteration in the number of AZ Dev Products or CoDev Products (i.e., two (2) of
each such Product).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 50 of 163



--------------------------------------------------------------------------------

4.3.3. Collaboration Product Development Plan and Development.

4.3.3.1. Initial Collaboration Product Development Plan. Collaboration Product
Development Plans shall be prepared by the JDC for each Collaboration Product
within [***] ([***]) days after Pieris confirmation of receipt of the nomination
of the Designated Target for such Product under Section 4.3.2.7 and Pieris shall
initiate activities included in such Collaboration Product Development Plan
within [***] ([***]) days after such Collaboration Product Development Plan has
been prepared. For avoidance of doubt, Pieris shall have final decision-making
authority regarding activities to be conducted by Pieris through Lead Candidate.
The initial Collaboration Product Development Plan will be directed towards the
steps required to be undertaken by Pieris for achievement [***] and any other
tasks as the Parties may mutually agree. The initial Collaboration Product
Development Plan shall also include preliminary Technical Candidate Drug
Criteria with respect to each Product, which criteria shall be finalized and
decided in accordance with Section 3.2.5.2(c)(iii).

4.3.3.2. Replacement of Designated Target in Case of Screening Failure.

(a) If Pieris experiences a Screening Failure during the initial screening
campaign for a Lead Candidate and Back-Up Hits for a Collaboration Product after
[***] ([***]) [***] from the start of the Anticalin Selection process, then it
shall notify AstraZeneca and AstraZeneca shall have the option to [***] from the
Reservation List. Notwithstanding the foregoing, AstraZeneca may only request
such [***]. Thereafter, if a Screening Failure occurs, all work under the
applicable Collaboration Product Development Plan shall be discontinued and such
Designated Target shall cease to be subject to the terms of this Agreement.

(b) The costs associated with any activities under Section 4.3.3.2(a) (including
the initial screening campaign that resulted in a Screening Failure and the
subsequent initial screening campaign against the replacement Target) remain
subject to the [***] Dollar ($[***]) cap on Pieris financial obligations for
Development of Collaboration Products to Lead Candidate set forth in
Section 4.4.4.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 51 of 163



--------------------------------------------------------------------------------

4.3.3.3. Development Plan for AZ Dev Products. Upon reaching [***], for AZ Dev
Products, AstraZeneca shall take over sole responsibility for the continued
Research, Development and Manufacture of such Products including the setting of
all plans to carry out the foregoing activities. AstraZeneca shall be obligated
to keep Pieris informed of the progress of such efforts and relevant data
generated under Section 4.8.3, but the Parties shall not update the
Collaboration Product Development Plan for the AZ Dev Products after the Lead
Candidate stage is reached.

4.3.3.4. Selection of Collaboration Product Back-Up Hits. Pieris will disclose
to AstraZeneca all Anticalin proteins identified by Pieris or its Affiliates in
connection with the applicable screening campaign that are specific to each
Designated Target as determined by reference to the selectivity criteria set out
in the Collaboration Product Development Plan. AstraZeneca shall be entitled to
select up to [***] ([***]) Back-Up Hits from such disclosed Anticalin proteins.
Within [***] ([***]) [***] of [***] directed to the applicable designated
Target, AstraZeneca shall select [***] ([***]) Anticalin proteins from such pool
of [***] ([***]) and such [***] ([***]) Anticalin proteins shall be the Back-Up
Hits for that Designated Target; following such selection the [***] ([***])
Anticalin proteins previously designated as Back-Up Hits shall no longer be
considered Back-Up Hits under this Agreement.

4.3.3.5. Development Plan for CoDev Products. Upon reaching [***] for CoDev
Products, the Parties shall update each Collaboration Product Development Plan
from time to time and supervise the conduct of activities required in order to
continue to Research, Develop and Manufacture such Product through the JSC.

4.3.4. Know-How Transfer. Pieris shall provide AstraZeneca with reasonably
requested Pieris Know-How (such as protocols or Data) and reasonable access to
Pieris personnel that are reasonably required in order for AstraZeneca to
Develop each Collaboration Product as contemplated under this Agreement at no
further cost to AstraZeneca. AstraZeneca shall provide Pieris with reasonably
requested AstraZeneca Know-How (such as protocols or Data) and reasonable access
to AstraZeneca personnel that are reasonably required in order for Pieris to
co-Develop each CoDev Product as contemplated under this Agreement at no further
cost to Pieris.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 52 of 163



--------------------------------------------------------------------------------

4.4. Development Costs.

4.4.1. Lead Product.

4.4.1.1. As of April 15, 2017, AstraZeneca will assume responsibility for all
costs (including Pieris’ Out-of-Pocket Costs and FTE Costs) for the further
Research, Development, and Manufacture (to the extent applicable), of the Lead
Product as set forth in the initial Lead Product Development Plan, up to the
amount of a mutually agreed budget which is set forth in the initial Lead
Product Development Plan plus an overrun margin of [***] percent ([***]%) of the
mutually-agreed budget, up to Completion of the Phase 1 Study for the Lead
Product. Pieris shall notify AstraZeneca as soon as reasonably possible if
Pieris becomes aware that the agreed budget is going to be exceeded. For
avoidance of doubt, such costs shall be reimbursed by AstraZeneca as incurred by
Pieris in accordance with its Accounting Standards. In case Pieris expects a
cost overrun of more than [***] percent ([***]%) of the mutually agreed budget,
Pieris shall inform AstraZeneca in writing before such cost above [***] percent
([***]%) overrun are incurred. AstraZeneca shall inform Pieris promptly whether
it agrees to pay for such cost overrun above [***] percent ([***]%). For
clarity, if AstraZeneca does not agree to pay for such cost overrun above [***]
percent ([***]%), Pieris shall not be obligated to conduct the activities that
would lead to such additional cost overrun above [***] percent ([***]%). In case
AstraZeneca requests additional activities to be conducted by Pieris or a Third
Party during such time, it shall also assume responsibility for all costs
incurred in conducting such additional activities. Such Out-of-Pocket Costs and
FTE Costs shall be reimbursed each Calendar Quarter within [***] ([***]) days of
receipt by AstraZeneca of an invoice for such costs. AstraZeneca may request
supporting documentation evidencing that such costs have been incurred and
Pieris shall provide such information if requested. Should there be a dispute as
to whether such costs have been incurred, the matter shall be addressed under
the dispute resolution provisions in Section 15.1. In case any amount that has
been paid by AstraZeneca is disputed and later shown not to have been incurred
in accordance with this Agreement, AstraZeneca may credit such unjustified and
paid amount against any future payments to Pieris under this Agreement. In the
period between the Completion of the Phase 1 Study for the Lead Product and
Pieris’ determination of whether it will exercise its Lead Product CoDev Option
in accordance with Section 4.5.1 below AstraZeneca shall have sole
responsibility for all costs for the further Research, Development, Manufacture
(to the extent applicable) of the Lead Product (including Pieris’ Out-of-Pocket
Costs and FTE Costs, to the extent that Pieris is assigned any activities under
the then-current Lead Product Development Plan).

4.4.1.2. Concurrent with execution of the Lead Product CoDev Option, Pieris
shall select whether it wishes to [***] split the Development Costs associated
with the continued Development and Manufacture of the Lead Product (the “[***]”)
or whether it wishes to contribute [***] of the Development Costs associated
with the continued

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 53 of 163



--------------------------------------------------------------------------------

Development and Manufacture of the Lead Product (the “[***] Split Option”).
Should the total budget for the updated Lead Product Development Plan as set
forth in Section 4.1.2.2 exceed [***] dollars ($[***]), then Pieris may, in the
alternative, elect to contribute [***] of the Development Costs associated with
the continued Development and Manufacture of the Lead Product up to a cap of
[***] dollars ($[***]) (the “[***] Cap Option”).

4.4.1.3. AstraZeneca shall at all times be responsible for all costs associated
with Commercialization of the Lead Product. In the event that Pieris exercises
it Co-Commercialization Option under Section 7.1, AstraZeneca shall be
responsible for [***] co-Commercializing the Lead Product as set forth in
Section 7.2.

4.4.1.4. If Pieris exercises the Opt-Out Option with respect to the Lead Product
under Section 4.6, then Pieris shall no longer be responsible for contributing
to the Development Costs for such Product incurred after the end of the Opt-Out
Option Notice period under Section 4.7.2.

4.4.2. AZ Dev Products.

4.4.2.1. Following selection of the Target for an AZ Dev Product and the
preparation of the initial Collaboration Product Development Plan for such
Product under Section 4.3.3.1, during the Collaboration Term, Pieris will [***]
until [***] stage is achieved for that AZ Dev Product.

4.4.2.2. After [***] stage is achieved, AstraZeneca will assume responsibility
for all further costs for the Research, Development, Manufacture, and
Commercialization of the AZ Dev Products.

4.4.3. CoDev Products.

4.4.3.1. Following selection of the Target for a CoDev Product and the
preparation of the initial Collaboration Product Development Plan for such
Product under Section 4.3.3.1, Pieris will [***] until [***] stage is achieved.

4.4.3.2. After [***] stage is achieved, AstraZeneca will assume responsibility
for all costs for the Research, Development, Manufacture, and Commercialization
of the CoDev Product, unless and until such time as Pieris exercises the CoDev
Product CoDev Option with respect to such Product.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 54 of 163



--------------------------------------------------------------------------------

4.4.3.3. Concurrent with execution of the CoDev Product CoDev Option, Pieris
shall select whether it wishes to [***] split the Development Costs associated
with the continued Development and Manufacture of the CoDev Product (“[***]”) or
whether it wishes to contribute [***] percent ([***]%) of the Development Costs
associated with the continued Development and Manufacture of the CoDev Product
(the “[***] Split Option”). Should the total budget for the updated
Collaboration Product Development Plan as set forth in Section 4.5.2.2 exceed
[***] dollars ($[***]), then Pieris may, in the alternative, elect to contribute
[***] percent ([***]%) of the Development Costs associated with the continued
Development and Manufacture of such CoDev Product up to a cap of [***] dollars
($[***]) (the “[***] Cap Option”).

4.4.3.4. AstraZeneca shall at all times be responsible for all costs associated
with Commercialization of the CoDev Product. In the event that Pieris exercises
it Co-Commercialization Option under Section 7.1, AstraZeneca shall be
responsible for [***] co-Commercializing the CoDev Product as set forth in
Section 7.2.

4.4.3.5. If Pieris exercises its Opt-Out Option with respect to a CoDev Product
under Section 4.6, then Pieris shall no longer be responsible for contributing
to the Development Costs for such Product once the Opt-Out Option Notice is
delivered to AstraZeneca.

4.4.4. Cap on Collaboration Product Development Costs Through Lead Candidate
Stage. Notwithstanding Section 4.4.2.1 and Section 4.4.3.1, Pieris shall not be
required to expend more than [***] Dollars ($[***]) (including, for avoidance of
doubt, all Pieris Out-of-Pocket and FTE Costs) during the Collaboration Term in
the course of Researching and Developing all four (4) Collaboration Products
through Lead Candidate stage (for avoidance of doubt, including costs expended
in attempting to Develop any [***] in accordance with Section 4.3.3.2). Such
amount includes the Pieris FTE Costs that would be dedicated to such Research
and Development Activities in addition to Out-of-Pocket Costs directed to such
work. In case no Lead Candidate has been identified after Pieris has expended
the amount of resources set forth in this Section 4.4.4, the Parties shall
discuss in good faith sharing of additional costs to be expended in order to
identify a Lead Candidate for all four (4) Collaboration Products.
Notwithstanding the foregoing, in case (i) no hits have been identified within
[***] ([***]) [***] of the start of initial screening against a Designated
Target, or (ii) no Lead Candidate has been identified within [***] ([***]) [***]
of start of an optimization campaign for identified hits, in each case despite
Pieris using its reasonable efforts, then Pieris shall not be obligated to
expend any further resources on identifying a Lead Candidate for such Designated
Target.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 55 of 163



--------------------------------------------------------------------------------

4.4.5. Reimbursed Cost and Shared Cost Mechanisms and Reconciliation.

4.4.5.1. Shared Cost Reimbursement and Reconciliation.

(a) Within [***] ([***]) [***] after the end of each Calendar Quarter, each
Party will provide the other Party with a detailed, itemized accounting in a
format agreed between the Parties of Development Costs actually incurred by such
Party in its performance of the applicable Development Plan during such Calendar
Quarter (the “Shared Cost Report”).

(b) With respect to each Calendar Quarter, within [***] ([***]) [***] following
each Party’s receipt of the Shared Cost Report, the Parties shall calculate the
reconciliation amount to be paid by each Party (the “Reconciliation Report”).

(c) Within [***] ([***]) [***] after the Parties’ agreement as to the
Reconciliation Report, as applicable, the Party having paid more than its
agreed-to share of Development Costs (on a cumulative basis) shall deliver to
the other Party an invoice for such excess amount and such amount shall be paid
by the other Party within [***] ([***]) [***] of the date of the invoice.

4.4.5.2. Cost Overruns. If AstraZeneca reasonably believes that the annual
budget of Development Costs for a Product should be increased by more than [***]
percent ([***]%) from the then-agreed annual budget of Development Costs in
relation to a Product where Pieris has opted in to co-Develop such Product with
AstraZeneca and Pieris is not prepared to agree to pay its share of such
increase, AstraZeneca shall be entitled at its option to pay for all of such
excess above [***] percent ([***]%) of the then agreed annual budget of
Development Costs and the Product Royalties or Gross Margin Payment due to
Pieris shall be reduced in accordance with Section 9.6.6. For clarity, Pieris
shall remain liable for paying its share of the Development Costs in accordance
with the then agreed budget plus an up to [***] percent ([***]%) variance each
year as set forth in this Agreement. For avoidance of doubt, if Pieris does not
wish to pay for an increase in annual budget greater than [***] percent ([***]%)
as set forth in this Section and AstraZeneca does not wish to pay such excess
amount, then such amount shall not be spent and there shall be no reduction of
Product Royalties or Gross Margin Payments with respect to such Product.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 56 of 163



--------------------------------------------------------------------------------

4.5. Pieris’ Co-Development Option.

4.5.1. Lead Product CoDev Option.

4.5.1.1. Pieris shall have the option to co-Develop the Lead Product (the “Lead
Product CoDev Option”) after the Completion of the first Phase 2a Study for the
Product as set forth in Section 4.5.1.2 below and subject to Section 4.5.1.3
below.

4.5.1.2. Following the Completion of the first Phase 2a Study for the Lead
Product and, if not already available, availability of an amended Lead Product
Development Plan setting forth the activities and estimated budget of all
Development Costs determined by AstraZeneca in good faith based on its
reasonable opinion using its experience of comparable products for Development
of the Lead Product through [***] in the initial Indication ([***]), AstraZeneca
shall deliver a written notice (together with topline and all other available
Data from the first Phase 2a Study) to Pieris that it is eligible to exercise
the Lead Product CoDev Option and, thereafter, Pieris shall have [***] days to
either exercise or decline to exercise the Lead Product CoDev Option via notice
made in writing to AstraZeneca. For avoidance of doubt, the time for Pieris to
exercise the Lead Product CoDev Option shall be tolled until it has received
notification from AstraZeneca that it is eligible to exercise the Lead Product
CoDev Option and such notice shall not be delivered until all Development Costs
estimated to be required for Development of the Lead Product through [***] are
included in the Lead Product Development Plan.

4.5.1.3. If Development of PRS-060 is terminated in favor of a Lead Product
Back-Up Hit before Pieris has exercised its Lead Product CoDev Option in
accordance with Section 4.5.1.2 above, then Pieris shall have the opportunity to
exercise the Lead Product CoDev Option after the [***] for the Lead Product
Back-Up Hit and the procedure set out in Section 4.5.2 below shall apply to the
exercise of the Lead Product CoDev Option (i.e., the timing and procedure for
Option exercise shall be the same as for a CoDev Product, but such Product shall
be treated as the Lead Product in all other respects).

4.5.1.4. Concurrent with its exercise of the Lead Product CoDev Option, Pieris
shall select the [***], the [***] Split Option or the [***] Cap Option as set
forth in Section 4.4.1.2.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 57 of 163



--------------------------------------------------------------------------------

4.5.1.5. Following exercise of the Lead Product CoDev Option and thereafter
(unless Pieris exercises its Opt-Out Option under Section 4.6), Pieris shall be
responsible for the applicable proportion of the Development Costs for the Lead
Product as set out in the Lead Product Development Plan and shall receive the
Developmental Milestone Payments set forth in Section 9.3.2 (in case Pieris
selected the [***]) or in Section 9.3.3 (in case Pieris selected the [***] Split
Option or the [***] Cap Option), the Sales Milestone Payments set forth in
Section 9.5.2 (in case Pieris selected the [***] Split Option) or in
Section 9.5.3 (in case Pieris selected the [***] or the [***] Cap Option) and
the Gross Margin Payment as set forth in Section 9.6.1.2 (in case Pieris
selected the [***]) or Product Royalties as set forth in Section 9.6.1.3 (in
case Pieris selected the [***] Split Option) or in Section 9.6.5 (in case Pieris
selected the [***] Cap Option) in connection with the Development and
Commercialization of the Product.

4.5.1.6. Should Pieris not exercise the Lead Product CoDev with respect to the
Lead Product, then from the time of expiration of the Lead Product CoDev Option,
AstraZeneca shall have sole responsibility for the continued, Research,
Development and Manufacture of the Lead Product and AstraZeneca shall keep
Pieris informed of the progress of such efforts under Section 4.8.3.

4.5.2. CoDev Product CoDev Option.

4.5.2.1. Pieris shall have the option to co-Develop each CoDev Product (the
“CoDev Product CoDev Option”) after the [***] for the Product as set forth in
this Section 4.5.2.

4.5.2.2. Following the [***] for each CoDev Product and, if not already
available, availability of an amended Collaboration Product Development Plan
setting forth the activities and estimated budget of Development Costs
determined by AstraZeneca in good faith based on its reasonable opinion using
its experience of comparable products for Development of such Product through
[***], AstraZeneca shall deliver a written notice to Pieris that it is eligible
to exercise the CoDev Product CoDev Option with respect to such product and,
thereafter, Pieris shall have [***] days to either exercise or decline to
exercise the CoDev Product CoDev Option via notice made in writing to
AstraZeneca.

4.5.2.3. Concurrent with its exercise of the CoDev Product CoDev Option, Pieris
shall select either the [***], the [***] Split Option or the [***] Cap Option as
set forth in Section 4.4.3.3.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 58 of 163



--------------------------------------------------------------------------------

4.5.2.4. Following exercise of the CoDev Product CoDev Option and thereafter
(unless Pieris excises its Opt-Out Option under Section 4.6), Pieris shall be
responsible for the applicable proportion of the Development Costs as set out in
the budget to the Collaboration Product Development Plan and shall receive the
Developmental Milestone Payments set forth in Section 9.3.5 (in case Pieris
selected the [***]) or in Section 9.3.6 (in case Pieris selected the [***] Split
Option or the [***] Cap Option), the Sales Milestone Payments set forth in
Section 9.5.5 (in case Pieris selected the [***]) or in Section 9.5.6 (in case
Pieris selected the [***] Split Option or the [***] Cap Option) and the Gross
Margin Payment set forth in Section 9.6.3 (in case Pieris selected the [***]) or
Product Royalties as set forth in Section 9.6.4 (in case Pieris selected the
[***] Split Option) or in Section 9.6.5 (in case Pieris selected the [***] Cap
Option) in connection with the Development and Commercialization of the Product.

4.5.2.5. In the event that Pieris does not exercise its CoDev Product CoDev
Option with respect to such Product, then from the time of the expiration of the
time to exercise the CoDev Product CoDev Option for such Product, it shall be
converted to an AZ Dev Product under this Agreement.

4.6. CoDev Option Modification. If Pieris exercises a CoDev Option with respect
to the Lead Product or a CoDev Product, then Pieris shall be permitted to modify
its selection of the [***] Split Option, or [***] Cap Option with respect to
such Product until [***] days after [***] for such Product. Pieris shall only be
permitted to modify its selection to choose either the [***] Split Option or the
[***] Cap Option (i.e., in the event that Pieris initially selected the [***]
Split or [***] Cap Option, it cannot subsequently select the [***] under this
Section 4.6, nor can it select the [***] Cap Option or [***] Split Option if it
initially selected the [***]). Pieris’ modification of such option shall be
effective (and the applicable Product shall be treated accordingly) upon
providing written notice to AstraZeneca with its modified selection.

4.7. Pieris’ Opt-Out Option.

4.7.1. In the event that Pieris exercises the Lead Product CoDev Option or
either of the CoDev Product CoDev Options, it shall have the opportunity to
discontinue co-Development funding for each such Product under the terms of this
Section 4.6 (the “Opt-Out Option”).

4.7.2. Pieris shall have the opportunity to exercise the Opt-Out Option for each
applicable Product [***] following its exercise of the Lead Product CoDev Option
or any CoDev Product CoDev Option but prior to [***] for such Product. Pieris
may exercise the Opt-Out Option by providing [***] days’ written notice during
such time period to AstraZeneca (the “Opt-Out Option Notice”) provided that
Pieris will continue to be responsible for its share of the Development Costs of
[***] which had commenced prior to the date of the Opt-Out Option Notice.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 59 of 163



--------------------------------------------------------------------------------

4.7.3. In the event that Pieris exercises the Opt-Out Option:

4.7.3.1. For the Lead Product. From the date of the Opt-Out Option Notice, the
Lead Product will be treated as if Pieris had not exercised the Lead Product
CoDev Option (including with respect to Developmental Milestone Payments, Sales
Milestone Payments, and Product Royalties) except that [***] percent ([***]%)
shall be [***] of the Product Royalties due for the Net Sales of the Lead
Product [***] between exercising its Lead Product CoDev Option and the date of
the end of Opt-Out Option Notice period together with any Development Costs
incurred by Pieris for any [***] referred to in Section 4.7.2. After [***] the
royalty rates shall [***].

4.7.3.2. For a CoDev Product. From the date of the Opt-Out Option Notice, the
CoDev Product will be treated as an AZ Dev Product (including with respect to
Developmental Milestone Payments, Sales Milestone Payments, and Product
Royalties) except that [***] percent ([***]%) shall be [***] of the Product
Royalties due for the Net Sales of such Product [***] between exercising its
CoDev Product CoDev Option and the date of the end of Opt-Out Option Notice
period together with any Development Costs incurred by Pieris for any [***]
referred to in Section 4.7.2. After [***] the royalty rates shall [***].

4.8. Reporting; Development Records.

4.8.1. Generally. Each Party shall provide to the other written reports
regarding the progress and results of their activities under the Lead Product
Development Plan and each Collaboration Product Development Plan through the
JSC. Each Party shall (and shall cause its Affiliates, Sublicensees,
subcontractors and consultants to) maintain complete and accurate records (in
the form of technical notebooks and/or electronic files where appropriate) of
all work conducted by it or on its behalf (including by its Affiliates,
Sublicensees, subcontractors and consultants) under the Lead Product Development
Plan and each Collaboration Product Development Plan. Such records, including
any electronic files where such Data may also be contained, shall fully and
properly reflect all work done and results achieved in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes. Each
Party shall have the right to review and receive a copy of such records
(including a copy of the databases) maintained by the other Party (including its
Affiliates, Sublicensees, subcontractors and consultants) at reasonable times,
but no more than twice in any one Calendar Year, and to obtain access to source
documents to the extent needed for patent or regulatory purposes. The Parties
may agree to set up an electronic data room, SharePoint or a relevant data base
in order to manage the exchange of information of all on-going activities in a
secure manner.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 60 of 163



--------------------------------------------------------------------------------

4.8.2. Product that are not Co-Developed. For (i) all AZ Dev Products, after
Lead Candidate stage and (ii) the Lead Product if Pieris does not exercise the
Lead Product CoDev Option, or if Pieris opts-out of co-Developing the Lead
Product or a CoDev Product, the Parties shall no longer update the Lead Product
Development Plan or Collaboration Development Plan for such Product, as
applicable and AstraZeneca shall be entitled to develop its own plans.

4.8.3. Annual Reporting. AstraZeneca shall update Pieris as to the status of the
Development, Manufacture and Commercialization of each Product through a written
annual report no later than [***] following the end of the Calendar Year
outlining AstraZeneca’s efforts in connection with Development and
Commercialization relating to each Product and informing Pieris of material
events related to the Development of the Products to the extent such information
is not already provided to Pieris through the JSC and/or CC because it is
Co-Developing or Co-Commercializing the applicable Product. Such report shall
provide a [***] summarizing the Research, Development, Manufacturing and
Commercialization activities anticipated to be undertaken over the next [***]
([***]) [***] and would summarize the Development and Commercialization
activities in the past Calendar Year. Such written report shall be in sufficient
detail so as to enable Pieris to monitor AstraZeneca’s compliance with its
diligence obligations under Section 8.1. Further, for each Product where Pieris
does not have or has not exercised a CoDev Option, in case of a delay of more
than [***] ([***]) months or decision by AstraZeneca not to [***] that was
included in the [***] provided under this Section 4.8.3, then AstraZeneca shall
explain such [***] to Pieris in writing within the annual report or in a
teleconference or meeting with Pieris, which shall be scheduled within [***] of
receipt of the annual report by Pieris.

4.9. Subcontractors. Each Party will have the right to use its Affiliates or
Third Parties to perform the Research and Development activities allocated to it
under the Lead Product and Collaboration Product Development Plans; provided
that: (a) such Party remains responsible for the work allocated to, and payment
to, such subcontractors and consultants as it selects to the same extent it
would if it had done such work itself; (b) the subcontractors and consultants
undertake in writing obligations of confidentiality and non-use regarding
Confidential Information that are at least as restrictive as those undertaken by
the Parties pursuant to Section 11; and (c) such Party uses commercially
reasonable efforts to Control all intellectual property developed by the
subcontractors and consultants in the course of performing any such work under
the applicable Development Plan that Covers the import, Manufacture, use, sale
or offer for sale of the applicable

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 61 of 163



--------------------------------------------------------------------------------

Product, which includes, prior to commencing any such activities, having such
subcontractor or consultant execute an agreement licensing or assigning, as
applicable, any inventions and related Intellectual Property Rights to the Party
by whom they are employed or for whom they are providing services (or its
designated Affiliate).

5. REGULATORY

5.1. Ownership. AstraZeneca will own all INDs, BLAs and related regulatory
documentation submitted by it to any Regulatory Authority with respect to any
Product Developed under this Agreement. Notwithstanding the foregoing, for the
Lead Product, Pieris shall be the applicant for the first IND submitted and be
the sponsor of the Phase 1 Study. Pieris shall be responsible as sponsor for
carrying out the Phase 1 Study for the Lead Product in accordance with
Applicable Law and the initial Lead Product Development Plan. Pieris shall keep
AstraZeneca regularly informed with regard to the progress of such Phase 1
Study. Pieris shall not take any material step in relation to the Phase 1 Study
that deviates from the Lead Product Development Plan without the prior written
consent of AstraZeneca except as required to meet the requirements of Applicable
Law or mandatory instructions of a Regulatory Authority made in accordance with
Applicable Law and provided that Pieris will nonetheless consult with
AstraZeneca before taking any such material step.

5.2. Responsibility. Subject to Section 3.2.5, AstraZeneca will have final
authority for all regulatory matters relating to any Product, including
(i) overseeing, monitoring and coordinating all regulatory actions,
communications and filings with, and submissions to, each Regulatory Authority;
(ii) interfacing, corresponding and meeting with each Regulatory Authority;
(iii) seeking and maintaining all regulatory filings; and (iv) maintaining and
submitting all records required to be maintained or required to be submitted to
any Regulatory Authority.

5.3. Submissions. With respect to the Lead Product and each CoDev Product and
only during such period as Pieris is co-Developing any such Product and during
the period of time where Pieris has an unexpired CoDev Option with respect to
such Product, AstraZeneca and Pieris will jointly prepare and approve and
AstraZeneca shall file all filings and other submissions to Regulatory
Authorities related to such Product in advance of submission of any such
filings, provided that AstraZeneca shall have final decision making authority
with respect to any such filings, provided that any submission to Regulatory
Authorities for the first Phase 1 Study for the Lead Product (including the IND
and any amendments thereto) shall be filed by Pieris. Should Pieris not exercise
its CoDev Option or should it cease to co-Develop any Product, AstraZeneca shall
thereafter be solely responsible for all filings and submissions relating to
that Product.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 62 of 163



--------------------------------------------------------------------------------

5.4. Communications.

5.4.1. For the Lead and CoDev Products. With respect to the Lead Product and
each CoDev Product, during such period as Pieris is co-Developing any such
Product and during the period of time where Pieris has an unexpired CoDev Option
with respect to such Product, the Parties shall jointly through the JSC or
otherwise collaborate to prepare all communications with the Regulatory
Authorities in connection with each such Product. AstraZeneca shall have final
say in the event of disagreement between the Parties. For avoidance of doubt,
during such period as Pieris is co-Developing any such Product and during the
period where Pieris has an unexpired CoDev Option with respect to such Product,
both Parties shall have access to and both Parties shall make available to the
other Party all communications to and from any Regulatory Authority related to
the Lead and each CoDev Product. Prior to any communication or submission to a
Regulatory Authority during such period and related to such Product, the Party
preparing such communication or submission shall consider in good faith the
comments of the other Party. In the event of disagreement, AstraZeneca shall
have final decision making authority with regard to any such communication or
submission.

5.4.2. Material Communications.

5.4.2.1. Within [***] ([***]) [***] after receipt of any Material Communication
from a Regulatory Authority with respect to any Product, AstraZeneca will
provide Pieris, through its Alliance Manager, with a brief written description
of the principal issues raised in such Material Communication and, upon such
Pieris’ request, AstraZeneca will also provide complete copies of such
correspondence within a reasonable period of time following such request.
AstraZeneca will allow Pieris a reasonable opportunity to review and comment on
any proposed response (and Pieris shall respond within [***] ([***]) [***] of
receiving such proposed response from AstraZeneca) to such Material
Communications in advance of the transmission of such response, and will
reasonably consider all comments timely provided in connection therewith,
provided that AstraZeneca shall have final say.

5.4.2.2. Within [***] ([***]) [***] (or a shorter timeframe if reasonably
requested by Pieris in order to comply with Applicable Law or Regulatory
Authority requirements) after receipt of any Material Communications from a
Regulatory Authority related to a Clinical Study hold or potential Clinical
Study hold for safety reasons or for a potential withdrawal from the market for
a safety issue or a report of a serious safety finding by a Regulatory Authority
for any Product, AstraZeneca will provide Pieris, through its Alliance Manager,
with a brief written description of the principal issues raised in such Material
Communication.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 63 of 163



--------------------------------------------------------------------------------

5.4.2.3. To the extent necessary for either Party to comply with Applicable Law
or Regulatory Authority requirements, the Parties shall negotiate in good faith
and enter into a safety data exchange agreement.

5.5. Meetings. AstraZeneca shall provide Pieris with reasonable advance notice
of all formal meetings and teleconferences with Regulatory Authorities in the
United States and European Union pertaining to the Lead Product or any CoDev
Product that is being co-Developed by Pieris or for any such Product where
Pieris has an unexpired CoDev Option, or with as much advance notice as
practicable under the circumstances. AstraZeneca shall use reasonable efforts,
to permit Pieris to have, at Pieris’ expense, mutually acceptable
representatives attend as observers, such formal meetings and teleconferences
with Regulatory Authorities pertaining to such Products provided, however, that
AstraZeneca not be obligated to change or re-schedule any such meeting in order
to accommodate the schedule of Pieris’ representatives and Pieris shall not be
entitled to attend such meetings if attendance would be contrary to Applicable
Law. This Section 5.5 shall apply to Pieris mutatis mutandis with respect to
formal meetings and teleconferences with Regulatory Authorities in the United
States and European Union pertaining to the Lead Product through the Phase 1
Study for such Product.

6. MANUFACTURE AND SUPPLY

6.1. Generally. The Lead Product Development Plan and each Collaboration Product
Development Plan shall include details regarding Manufacture of the supply of
each Product, as applicable including budget, until Marketing Approval of such
Product. For avoidance, of doubt, Pieris shall not be allocated responsibility
for any Manufacturing activities without its express consent.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 64 of 163



--------------------------------------------------------------------------------

6.2. Lead Product; Immediate Needs for Development Purposes. Pieris shall use
reasonable efforts to cause its Third Party CMOs (including, if necessary, by
enforcing its contract with the CMOs), to Manufacture and supply all of the
clinical supply requirements for the Lead Product for clinical use and
Development activities (including CMC activities) until the Parties develop a
strategy for continued Manufacture and supply of the Lead Product for continued
Development of such Product as part of the Lead Product Development Plan,
subject to the decision making provisions of Section 3.2.5. Pieris shall provide
to AstraZeneca copies of all drafts of any such agreement which Pieris proposes
to exercise with any such CMO and shall allow AstraZeneca to comment on such
drafts and shall take into consideration such comments. Pieris will not execute
any such agreement after the Execution Date without first obtaining the written
consent of AstraZeneca. Pieris confirms to AstraZeneca that the only CMO
agreements related to the Manufacture and clinical supply requirements of the
Lead Product executed before the Execution Date are the agreements with [***].
For avoidance of doubt, Pieris shall not be liable for any delay or failure by
the CMOs to Manufacture and supply all of the clinical supply requirements
provided that Pieris has complied with the first sentence of this Section 6.2.
Until and unless Pieris exercises its Lead Product CoDev Option, the cost of
Manufacturing the Lead Product [***] shall be paid for by AstraZeneca consistent
with the Lead Product Development Plan. Pieris shall use reasonable efforts to
cause its CMOs to enter into three-way quality agreements for Manufacturing and
supply of the Lead Product with AstraZeneca.

6.3. CoDev Products. On CoDev Product-by-CoDev Product basis, if Pieris has
exercised the applicable CoDev Option or if Pieris has an unexpired CoDev Option
with respect to such Product, the Parties shall discuss in good faith and
mutually agree on the supply of such Product for the conduct of any Clinical
Study prior to commercial scale Manufacturing, and Manufacturing and supply
activities shall be set forth in the applicable Collaboration Product
Development Plan.

6.4. AZ Dev Products. Subject to the information sharing provisions of
Section 4.8.3, AstraZeneca shall have sole responsibility for the Manufacture
and supply of the AZ Dev Products. For avoidance of doubt, AstraZeneca shall
have sole responsibility for the generation of the cell line(s) necessary or
useful for the Manufacture of each AZ Dev Product.

6.5. Commercial Scale Manufacturing. Subject to the co-Commercialization
provisions of Section 7.1 and the information sharing provisions of Section 4.8,
AstraZeneca shall have sole responsibility for the commercial supply of each
Product.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 65 of 163



--------------------------------------------------------------------------------

6.6. Future Contract Manufacturer Use. If AstraZeneca is to enter into any
Manufacturing contract with a Third Party contract manufacturing organization
for the supply of the Lead Product or any CoDev Product and Pieris has exercised
an [***] with respect to such Product and has not opted out, then Pieris shall
have the right to review and comment prior to execution of such contract, and
AstraZeneca shall consider in good faith any comments provided by Pieris.
AstraZeneca shall be entitled to remove from the contract any information which
relates to a product which is not the Lead Product or a CoDev Product (for
example because AstraZeneca is intending to use the Third Party to manufacture a
range of AstraZeneca products).

6.7. Lead Product Technology Transfer. If the applicable Lead Product
Development Plan includes a technology transfer of Manufacturing process(es)
owned or Controlled by Pieris, and in Pieris’ or its CMOs’ possession for the
Lead Product to AstraZeneca or its Third Party subcontractor, Pieris shall use
reasonable efforts to conduct such technology transfer as set forth in the Lead
Product Development Plan, including by providing copies or samples of relevant
documentation, materials and other embodiments of the relevant Know-How, and by
making available its qualified technical personnel on a reasonable basis to
consult with AstraZeneca with respect to such Know-How. For the first technology
transfer (if any) occurring prior to expiration of the time for Pieris to
exercise the Lead Product CoDev Option: (i) [***] shall bear the costs of such
technology transfer conducted under this Section 6.7 if it is to [***],
excluding [***], or (ii) [***] shall bear the costs of such technology transfer
conducted under this Section 6.7 if it is to [***], excluding any [***] incurred
in connection with any such transfer. For the avoidance of doubt, during any
period where Pieris is sharing Development Costs, any such costs meeting the
definition of Development Costs shall be shared in the applicable proportion.

6.8. Lead Product Cell Line License and Other Cell Line Licenses.

6.8.1. For the Lead Product, the Parties acknowledge that the Manufacture of
such Product is subject to the Lead Product Cell Line License. [***] shall pay
the [***] due under the Lead Product Cell Line License. AstraZeneca agrees to
comply with the terms and conditions of the Lead Product Cell Line License in
connection with the Development, Manufacturing and Commercialization of the Lead
Product as a sublicensee/Pieris Product Licensee under such License and to
provide reasonable assistance and information to Pieris to ensure that Pieris
complies with such License.

6.8.2. For CoDev Products, where Pieris has exercised a CoDev Option and has not
opted-out of Co-Development, the costs associated with the use of any cell line
that is used for the Manufacture of such CoDev Product (e.g., any milestone or
royalty obligations payable to a Third Party in connection with the use of such
cell line) may be included in Development Costs to be shared by the Parties in
the appropriate proportion during the applicable co-Development periods.
Following First Commercial Sale of a CoDev Product, any such costs will be
deducted from Net Sales for the applicable CoDev Product.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 66 of 163



--------------------------------------------------------------------------------

6.8.3. For avoidance of doubt, for all Products other than the Lead Product,
where Pieris does not have or does not excise a CoDev Option, AstraZeneca shall
be responsible for any payments or royalties due in connection with the cell
line used to Manufacture such Product and such royalties shall not be deducted
from the Product Royalties to which Pieris is entitled for the Commercialization
of such Products.

6.8.4. Each Party shall comply with the terms of the Lead Product Cell Line
License and shall notify the other Party immediately if they become aware of any
dispute under such agreement.

7. COMMERCIALIZATION

7.1. Pieris’ Co-Commercialization Option.

7.1.1. Co-Commercialization Option. AstraZeneca hereby grants to Pieris an
Option to co-Commercialize each Product for which it has a CoDev Option (i.e.,
the Lead Product and each Product designated as a CoDev Product prior to [***],
regardless of whether [***]) in the United States (the “Co-Commercialization
Option”). Pieris shall exercise such an option as follows:

7.1.1.1. Upon Initiation of the [***] for such Product, AstraZeneca shall
provide written notice to Pieris that it may exercise the Co-Commercialization
Option with respect to such Product. Pieris shall be entitled to exercise such
Co-Commercialization Option at any time within [***] ([***]) months of the date
of such notice by providing written notice to AstraZeneca.

7.1.1.2. Within [***] ([***]) [***] of Pieris’ exercise of the
Co-Commercialization Option, AstraZeneca shall provide to Pieris a draft
Commercialization plan setting forth a detailed plan of the Commercialization
efforts to be undertaken with respect to the Product in the United States
including the number of sales representatives required for such efforts (“Draft
Commercialization Plan”), any training required for such representatives, and
the period of time prior to anticipated First Commercial Sale of the Product in
the United States that such representatives must be trained. The Draft
Commercialization Plan will become the basis for allocation of Pieris’
Commercialization responsibilities under the Co-Commercialization Agreement and
Co-Commercialization Plan as set forth in Section 7.2.2.1.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 67 of 163



--------------------------------------------------------------------------------

7.1.2. In the event that Pieris exercises the Co-Commercialization Option, the
provisions of Section 7.2.2 shall apply to such Product.

7.2. Commercialization Responsibilities

7.2.1. Products that are not Co-Commercialized. For any Product where Pieris has
not exercised a Co-Commercialization Option, AstraZeneca shall be solely
responsible for and have sole control over all aspects of the Commercialization
of such Products in every country of the world, including planning and
implementation, distribution, booking of sales, pricing, reimbursement and
costs. AstraZeneca shall remain subject to the reporting requirements under
Section 4.8 with respect to such Products.

7.2.2. Co-Commercialized Products. For any Product where Pieris has exercised
its Co-Commercialization Option, the following provisions shall apply to such
Product:

7.2.2.1. No later than [***] ([***]) months prior to the anticipated First
Commercial Sale of the first Product for which Pieris has exercised its
Co-Commercialization Option or within [***] ([***]) days of Pieris’ exercise of
the Co-Commercialization Option (whichever is later), the Parties shall
negotiate in good faith an agreement to define the Parties’ responsibilities
with respect to Commercialization (a “Co-Commercialization Agreement”). Appended
to the Co-Commercialization Agreement shall be an initial plan setting forth the
specific strategy for Commercialization of the Product (“Commercialization
Plan”). The Co-Commercialization Agreement shall include:

(a) A commercialization committee that shall include membership from Pieris and
AstraZeneca responsible for oversight of commercialization activities in the
United States (the “Commercialization Committee” or “CC”). For each applicable
Product, the CC shall be responsible for considering (i) the overall
Commercialization strategy including updates to the Commercialization Plan as
may be required from time to time; (ii) the branding strategy (including global
positioning, promotional messages, colors and other visual branding elements);
(iii) creation, preparation, production, reproduction and filing with the
applicable Regulatory Authorities, of relevant written sales, promotion and
advertising materials relating for use in the United States; (iv) review of the
marketing and sales performance of the Product and decision-making regarding the
number of sales representatives required for Commercialization of the Product in
the United States.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 68 of 163



--------------------------------------------------------------------------------

(b) The CC shall have no decision making power and AstraZeneca shall have final
decision-making authority regarding all issues related to Commercialization of
the applicable Product including the topics recited in Section 7.2.2.1(a).

(c) A provision for Pieris to provide [***] percent ([***]%)—unless the Parties
otherwise mutually agree—of the required sales representatives necessary to
Commercialize the Product in the United States under the applicable
Commercialization Plan for as long as such Product is Commercialized.

(d) A requirement that Pieris establish and maintain an appropriately sized and
qualified set of sales representatives in accordance with the timelines and
training requirements set forth in the Draft Commercialization Plan or
Commercialization Plan, as applicable.

(e) An appropriate mechanism for measuring [***] of [***].

(f) An obligation on AstraZeneca to [***] in promoting the Product [***]
([***]).

7.2.2.2. For subsequent Products where Pieris exercises a Co-Commercialization
Option, a separate Commercialization Plan shall be prepared for such Product and
a separate Co-Commercialization Agreement shall be made for such Product no
later than [***] ([***]) months prior to the anticipated First Commercial Sale
of such Product and such Product shall be subject to the terms and conditions of
the same Co-Commercialization Agreement.

8. DILIGENCE & NON-COMPETE

8.1. Diligence Requirements.

8.1.1. Pieris and AstraZeneca. Pieris and AstraZeneca shall use Commercially
Reasonable Efforts to perform their respective activities contemplated by this
Agreement, as may be agreed upon in any subsequent written agreements with
respect to the subject matter hereof, including but not limited to any
activities under the then-current Lead Product Development Plan, each
Collaboration Product Development Plan and any other plans or tasks approved by
the JSC.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 69 of 163



--------------------------------------------------------------------------------

8.1.2. AstraZeneca. AstraZeneca shall use Commercially Reasonable Efforts to
Develop, Manufacture and Commercialize each Product in the Field in the Major
Market Countries.

8.1.3. Pieris. In the event that Pieris exercises its Co-Commercialization
Option for a Product under Section 7.1, it shall use Commercially Reasonable
Efforts to undertake its obligations under the applicable Co-Commercialization
Agreement.

8.2. Non-Compete.

8.2.1. Generally. During the Term and with respect to each Product, each Party
and its Affiliates covenants not to Research, Develop, Manufacture or
Commercialize, itself or with a Third Party, any Competing Product in the Field
until the First Commercial Sale of the applicable corresponding Product
worldwide except as permitted under this Agreement, including Pieris’ ability to
undertake activities with respect to the [***] in the [***] Grant-Back Field as
provided in Section 2.6.

8.2.2. Post First Commercial Sale Activities. Notwithstanding Section 8.2.1, but
subject to Section 8.2.3.6, following the First Commercial Sale of a Product,
each Party shall be permitted to Research, Develop and Manufacture and
Commercialize a corresponding Competing Product.

8.2.3. AstraZeneca Activities.

8.2.3.1. Generally. Notwithstanding Section 8.2.1 but subject to the limitations
of this Section 8.2.3, AstraZeneca shall be permitted to: (i) [***] or [***] of
any [***] where [***] was [***] and [***] to [***]; (ii) [***] so long as [***]
does [***] in any way [***]; or (iii) [***] or [***] related to [***] that is
[***] in order to [***] or [***].

8.2.3.2. In the case of the Research, Development or Manufacture of any [***]
under Section 8.2.3.1, Research, Development or Manufacture may not proceed
beyond [***].

8.2.3.3. Notwithstanding Section 8.2.3.1, if a Phase 3 Study has been Initiated
for a Product, then AstraZeneca shall be permitted to [***] for a [***] that
[***] to the [***]. Research, Development or Manufacture of [***], however, may
not proceed beyond [***], subject to Section 8.2.3.6.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 70 of 163



--------------------------------------------------------------------------------

8.2.3.4. All Competing Products Researched, Developed or Manufactured by
AstraZeneca under this Section 8.2.3 shall [***] IP.

8.2.3.5. For purposes of this Section 8.2.3, “[***] of [***]” means [***] of
[***] or [***]. For example, if [***] is in [***], then [***] to such [***] must
be in the [***] and no [***]. If a [***] but a [***] has not been [***] for such
[***], then no [***] may be [***] for such [***] until a [***] is [***] for the
[***] to such [***].

8.2.3.6. [***]. During the Term and with respect to each Product that has
entered clinical Development, AstraZeneca hereby covenants not to initiate a
Clinical Study with [***] against the same Target (including the primary
receptor(s) and/or primary ligand(s) of such Target (as applicable) as included
on the Reservation List) to which such Product is directed. In case AstraZeneca
initiates a Clinical Study with a [***] against the same Target as a Product
before such Product has entered clinical Development, then AstraZeneca shall
notify Pieris in writing (“[***] Notice”) and Pieris shall be entitled to
terminate this Agreement with respect to such Product by notice in writing to
AstraZeneca within [***] ([***]) [***] of the date of the [***] Notice with the
consequences set out in Section 14.3.1.

8.2.3.7. Pieris Opt-In Right for Competing Products. No earlier than [***]
([***]) days prior to the expected First Commercial Sale of a Product (the
“Existing Product”) in the United States but no later than the actual date of
First Commercial Sale of such Product in the United States, AstraZeneca
(including its Affiliates) will notify Pieris of any Competing Product
(regardless of the stage of Development) with respect to the Existing Product
and provide a non-confidential summary of any such related Competing Product(s)
in its pipeline as such time (the “Program Notice”). If Pieris desires to
evaluate such Competing Product, then Pieris will notify AstraZeneca within
[***] ([***]) days of its receipt of the Program Notice (the “Evaluation
Notice”). Promptly after AstraZeneca’s receipt of such Evaluation Notice,
AstraZeneca will provide Pieris with a confidential data package relating to the
related Competing Product(s) including all material pre-clinical, clinical, and
Manufacturing data as well as the proposed Development plan and budget (such
budget to include all Development Costs) up to [***] (as well as such other
information that Pieris may reasonably request), which data package will be
deemed to be Confidential Information of AstraZeneca under this Agreement (and
Pieris shall be entitled to use such Confidential Information solely for the
purpose of evaluating whether to include such Competing Product in the
Agreement). AstraZeneca shall also respond to any of Pieris’ reasonable

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 71 of 163



--------------------------------------------------------------------------------

inquiries regarding such related Competing Products during the Evaluation
Period. Within [***] days of its receipt of such confidential data package (the
“Evaluation Period”), Pieris will notify AstraZeneca of its election to
(i) include the Competing Product in the Agreement and share the Development
Costs (including Development Costs incurred by AstraZeneca from [***] (1) with
AstraZeneca on an [***] split basis (the “[***]”), (2) on a [***] percent
([***]%)-[***] percent ([***]%) basis, with Pieris contributing [***] percent
([***]%) of the Development Costs (the “[***] Split Option”), or (3) in the
alternative, should the total budget of Development Costs up to [***] provided
by AstraZeneca under this Section 8.2.3.7 exceed [***] Dollars ($[***]), then
Pieris may elect to contribute [***] of the Development Costs associated with
the Continued Development and Manufacture of the related Competing Product up to
a cap of [***] Dollars ($[***]) (the “[***] Cap Option”) or (ii) decline to
include the Competing Product(s) in the Agreement. If Pieris agrees in writing
to include such Competing Product in the Agreement, then (a) the Competing
Product will be included [***] and Pieris will elect the [***], [***] Split
Option or [***] Cap Option; (b) such Competing Product will be deemed to be a
Product hereunder; (c) the JDC will develop a Development Plan and budget for
such Competing Product, for review and approval by the JSC; and (d) the Parties
will enter into an amendment or supplement to this Agreement to the extent
necessary to specify such other changes, modifications and assignments as are
reasonably necessary to effectuate the addition of such Competing Product to the
collaboration consistent with this Section 8.2.3.7. If Pieris declines to
include such Competing Product in the Agreement, then (i) from and after the
date of such election, the non-compete obligations of AstraZeneca set forth in
this Section 8.2 will no longer apply with respect to such Competing Product,
and (ii) Pieris shall destroy the confidential data package of the Competing
provided to it by AstraZeneca (provided, that Pieris shall be entitled to retain
one (1) copy of such information for its record-keeping purposes). Furthermore,
should AstraZeneca or its Affiliates acquire or in-license a [***] Competing
Product (which was not in AstraZeneca’s pipeline at the time of the First
Commercial Sale of the Existing Product) (A) within [***] ([***]) years of the
First Commercial Sale of the Product if a [***] of the Competing Product has
been Initiated at the time of in-licensing or acquisition, (B) within [***]
([***]) years of the First Commercial Sale of the Product if a [***] of the
Competing Product has been Initiated at the time of in-licensing or acquisition,
or (C) within [***] ([***]) years of the First Commercial Sale of the Product if
a [***] the Competing Product at the time of in-licensing or acquisition, then
AstraZeneca shall offer to Pieris to include such Competing Product in the
Agreements under the same terms

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 72 of 163



--------------------------------------------------------------------------------

and evaluation timelines as set forth above in this Section 8.2.3.7. For
avoidance of doubt, in each of the foregoing cases (clauses (A)-(C) above), the
terms of such election shall be governed by the process set forth above with
AstraZeneca providing the Program Notice within [***] days of the acquisition or
in-license of such Competing Product.

8.2.3.8. If AstraZeneca is in material breach of this Section 8.2 with respect
to a Product, then Pieris shall have the right to terminate this Agreement with
respect to such Product with the consequences set out in Sections 14.3.1.

8.2.4. Effect of Acquisition. Notwithstanding Sections 8.2.1–8.2.3, each Party
acknowledges that the other Party (the “Concerned Party”) may be acquired by or
merge with a Third Party or acquire a Third Party during the Term of this
Agreement (such transaction, an “Acquisition Transaction”, and such Third Party,
the “Acquiror” or “Acquiree”). In such event, if the Acquiror or Acquiree (or a
Third Party that is an Affiliate of such Acquiror or Acquiree prior to and
following the date of such Acquisition Transaction) was Researching, Developing,
Manufacturing or Commercializing one or more Competing Product(s) prior to the
closing of such Acquisition Transaction (each an “Acquired Competing Product”),
subject to the Concerned Party’s compliance with this Section 8.2.4, such
Concerned Party shall be deemed not to be in breach of Sections 8.2.1–8.2.3:

8.2.4.1. If the Concerned Party is AstraZeneca, and the Acquired Competing
Product is [***] at the date of completion of such acquisition then the
provisions of Section 8.2.3 shall apply. If the Acquired Competing Product is
[***] at the date of completion of such acquisition, then AstraZeneca (or the
Acquiror) shall make one of the following elections within [***] days of the
close of the Acquisition Transaction:

(a) discontinue the Product corresponding to the Acquired Competing Product by
terminating this Agreement for convenience with respect to such Product,
pursuant to Section 14.2.3;

(b) Divest to a Third Party or discontinue the Acquired Competing Product within
[***] ([***]) months after the closing date of the Acquisition Transaction; or

(c) contribute the Acquired Competing Product to the collaboration with Pieris
at terms mutually acceptable to both Parties. For clarity, should Pieris and
AstraZeneca not agree on such terms, then AstraZeneca has to elect either option
(a) or (b) above.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 73 of 163



--------------------------------------------------------------------------------

8.2.4.2. If the Concerned Party is Pieris and Pieris has been acquired by a
Third Party, then Pieris (or the Acquiror) shall make one of the following
elections within [***] of the close of the Acquisition Transaction:

(a) Divest to a Third Party or discontinue the Acquired Competing Product within
[***] ([***]) months after the closing date of the Acquisition Transaction;

(b) if the Product corresponding to the Acquired Competing Product has not
reached [***] and (i) AstraZeneca requests Pieris to complete Development
through that stage, then Pieris shall complete such Development and AstraZeneca
shall take over further Development and Commercialization efforts for such
Product alone under the terms and conditions of this Agreement (i.e., if Pieris
would have had a CoDev Option or Co-Commercialization Option with respect to
such Product, it shall no longer have such Options) or, (ii) otherwise, further
development of the Product will be terminated and in the case of both (i) and
(ii) the Pieris Acquiror or Acquiree shall be subject to no further restrictions
with respect to the Acquired Competing Product and may Develop, Manufacture and
Commercialize such Competing Product provided that Pieris and its Affiliates
shall not use and shall not permit the Acquiror or Acquiree to use the
Intellectual Property Rights granted to AstraZeneca under this Agreement or the
Platform Agreement in relation to such activities;

(c) if the Product corresponding to the Acquired Competing Product has reached
[***] and Pieris does not have or has not yet exercised a CoDev Option and
Co-Commercialization Option for such Product, then no changes are required
except that Pieris would lose any CoDev Option and Co-Commercialization Option
for such Product (if any) and the Pieris Acquiror or Acquiree shall be subject
to no further restrictions with respect to the Acquired Competing Product and
may Develop, Manufacture and Commercialize such Acquired Competing Product
provided that Pieris and its Affiliates shall not use and shall not permit the
Acquiror or Acquiree to use the Intellectual Property Rights granted to
AstraZeneca under this Agreement or the Platform Agreement in relation to such
activities;

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 74 of 163



--------------------------------------------------------------------------------

(d) if the Product corresponding to the Acquired Competing Product is one where
Pieris has exercised a CoDev Option, then Pieris shall [***] shall apply with
respect to future payments due; or

(e) contribute the Acquired Competing Product to the collaboration with
AstraZeneca at terms mutually acceptable to both Parties. For clarity, should
Pieris and AstraZeneca not agree on such terms then Pieris has to elect one of
options 8.2.4.2(a), (b), (c) or (d).

8.2.4.3. If the Concerned Party is Pieris and Pieris has acquired the Third
Party, then within [***] ([***]) [***] of the close of the Acquisition
Transaction Pieris shall offer to contribute the Acquired Competing Product to
the collaboration with AstraZeneca at terms mutually acceptable to the Parties.
If the Parties are unable to agree on the terms of such transaction then Pieris
shall elect one of Section 8.2.4.2(a), (b), (c) or (d) above.

8.2.4.4. The term “Divest” means, with respect to an Acquired Competing Product,
the sale, exclusive (even with respect to the Concerned Party and its
Affiliates) license, or other delegation, assignment or transfer by a Party or
its Affiliates of all of their respective Development and Commercialization
rights or obligations with respect to such compound or product to a Third Party
without the retention or reservation of any commercialization interest or
participation rights (other than solely an economic interest or the right to
enforce customary terms and conditions contained in the relevant agreements
effectuating such divestiture, including rights of access and review in
connection therewith).

9. PAYMENTS

9.1. Lead Product Up-Front License Fee. In partial consideration for the license
and rights granted to AstraZeneca herein related to Lead Product, AstraZeneca
will pay to Pieris within [***] ([***]) days of receipt of an invoice from
Pieris after the Effective Date, a one-time payment of [***] Dollars ($[***]).
Such payment will be non-refundable, non-creditable and not subject to set-off.

9.2. Collaboration Product Access Fee. In partial consideration for the licenses
and rights granted to AstraZeneca herein related to the Collaboration Products,
AstraZeneca will pay to Pieris within [***] ([***]) days of receipt of an
invoice from Pieris after the Effective Date, a one-time payment of [***]
Dollars ($[***]). Such payment will be non-refundable, non-creditable and not
subject to set-off.

9.3. Developmental Milestone Payments. On a Product-by-Product basis,
AstraZeneca will make one-time milestone payments to Pieris (each, a
“Developmental

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 75 of 163



--------------------------------------------------------------------------------

Milestone Payment”) upon the first achievement of the development and regulatory
milestone events set forth in this Section 9.3 (each, a “Developmental Milestone
Event”) with respect to the Lead Product, each CoDev Product, and each AZ Dev
Product, as applicable. Such Developmental Milestone Payments shall be made
within [***] days of achievement of the corresponding Developmental Milestone
Event.

9.3.1. Lead Product (No Co-Development) Developmental Milestone Payments.
AstraZeneca shall make each of the Developmental Milestone Payments to Pieris
set forth in this Section 9.3.1 at the occurrence of each corresponding
Developmental Milestone Event in connection with the Lead Product, unless and
until Pieris exercises the Lead Product CoDev Option.

 

Developmental Milestone Event

   Lead Product
(no co-development)
[***]   Lead Product
(no co-development)
[***]   Lead Product
(no co-development)
[***]

Phase 1 Study Initiation:

   [***]   [***]   [***]

Phase 2a Study Initiation:

   [***]   [***]   [***]

Phase 2b Study Initiation:

   [***]   [***]   [***]

Phase 3 Study Initiation:

   [***]   [***]   [***]

Upon BLA filing in [***]:

   [***]   [***]   [***]

Upon MAA filing in [***]:

   [***]   [***]   [***]

Upon MAA filing in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 76 of 163



--------------------------------------------------------------------------------

Upon the First Commercial Sale in [***]:

     [ ***]    [***]   [***]

Upon the First Commercial Sale in [***]:

     [ ***]    [***]   [***]

Total

     [ ***]    [***]   [***]

9.3.2. Lead Product ([***] Co-Development) Developmental Milestone Payments.
AstraZeneca shall make each of the Developmental Milestone Payments to Pieris
set forth in this Section 9.3.2 at the occurrence of each corresponding
Developmental Milestone Event in connection with the Lead Product beginning at
the time where Pieris exercises the Lead Product CoDev Option and the [***].

 

Developmental Milestone Event

   Lead Product
([***])
[***]   Lead Product
([***])
[***]   Lead Product
([***])
[***]

Phase 1 Study Initiation:

   [***]   [***]   [***]

Phase 2a Study Initiation:

   [***]   [***]   [***]

Phase 2b Study Initiation:

   [***]   [***]   [***]

Phase 3 Study Initiation:

   [***]   [***]   [***]

Upon BLA filing in [***]:

   [***]   [***]   [***]

Upon MAA filing in [***]:

   [***]   [***]   [***]

Upon MAA filing in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [*** ]:

   [***]   [***]   [***]

Total

   [***]   [***]   [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 77 of 163



--------------------------------------------------------------------------------

9.3.3. Lead Product ([***] Split Option or [***] Cap Option Co-Development)
Developmental Milestone Payments. AstraZeneca shall make each of the
Developmental Milestone Payments to Pieris set forth in this Section 9.3.3 at
the occurrence of each corresponding Developmental Milestone Event in connection
with the Lead Product beginning at the time where Pieris exercises the Lead
Product CoDev Option and the [***] Split Option or [***] Cap Option.

 

Developmental Milestone Event

   Lead Product
([***] or Cap
Option) [***]     Lead Product
([***] or Cap
Option)
[***]     Lead Product
([***] or Cap
Option)
[***]  

Phase 1 Study Initiation:

     [ ***]      [ ***]      [ ***] 

Phase 2a Study Initiation:

     [ ***]      [ ***]      [ ***] 

Phase 2b Study Initiation:

     [ ***]      [ ***]      [ ***] 

Phase 3 Study Initiation:

     [ ***]      [ ***]      [ ***] 

Upon BLA filing in [***]:

     [ ***]      [ ***]      [ ***] 

Upon MAA filing in [***]:

     [ ***]      [ ***]      [ ***] 

Upon MAA filing in [***]:

     [ ***]      [ ***]      [ ***] 

Upon the First Commercial Sale in [***]:

     [ ***]      [ ***]      [ ***] 

Upon the First Commercial Sale in [***]:

     [ ***]      [ ***]      [ ***] 

Upon the First Commercial Sale in [***]:

     [ ***]      [ ***]      [ ***] 

Total

     [ ***]      [ ***]      [ ***] 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 78 of 163



--------------------------------------------------------------------------------

9.3.4. AZ Dev Product Developmental Milestone Payments. AstraZeneca shall make
each of the Developmental Milestone Payments to Pieris set forth in this
Section 9.3.4 at the occurrence of each corresponding Developmental Milestone
Event in connection with each AZ Dev Product or in connection with a CoDev
Product where Pieris does not exercise its CoDev Option with respect to such
Product (or if and at the time it later opts-out of co-Development). For
avoidance of doubt, with respect to the [***] Developmental Milestone Payment,
if Pieris does not exercise its CoDev Option with respect to a CoDev Product
then the [***] Developmental Milestone Payment amount set forth in this
Section 9.3.4 shall be due.

 

Developmental Milestone Event

   AZ Dev Product
[***]   AZ Dev Product
[***]   AZ Dev Product
[***]

[***]

   [***]   [***]   [***]

Phase 1 Study Initiation:

   [***]   [***]   [***]

Phase 2a Study Initiation:

   [***]   [***]   [***]

Phase 2b Study Initiation:

   [***]   [***]   [***]

Phase 3 Study Initiation:

   [***]   [***]   [***]

Upon BLA filing in [***]:

   [***]   [***]   [***]

Upon MAA filing in [***]:

   [***]   [***]   [***]

Upon MAA filing in [***]:

   [***]   [***]   [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 79 of 163



--------------------------------------------------------------------------------

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

Total

   [***]   [***]   [***]

9.3.5. CoDev Product ([***] Co-Development) Developmental Milestone Payments.
AstraZeneca shall make each of the Developmental Milestone Payments to Pieris
set forth in this Section 9.3.5 at the occurrence of each corresponding
Developmental Milestone Event in connection with each CoDev Product where Pieris
exercises the [***].

 

Developmental Milestone Event

   CoDev Product
([***]) [***]   CoDev Product
([***]) [***]   CoDev Product
([***]) [***]

[***]

   [***]   [***]   [***]

Phase 1 Study Initiation:

   [***]   [***]   [***]

Phase 2a Study Initiation:

   [***]   [***]   [***]

Phase 2b Study Initiation:

   [***]   [***]   [***]

Phase 3 Study Initiation:

   [***]   [***]   [***]

Upon BLA filing in [***]:

   [***]   [***]   [***]

Upon MAA filing in [***]:

   [***]   [***]   [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 80 of 163



--------------------------------------------------------------------------------

Upon MAA filing in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

Upon the First Commercial Sale in [***]:

   [***]   [***]   [***]

Total

   [***]   [***]   [***]

9.3.6. CoDev Product ([***] Split Option or [***] Cap Option Co-Development)
Developmental Milestone Payments. AstraZeneca shall make each of the
Developmental Milestone Payments to Pieris set forth in this Section 9.3.6 at
the occurrence of each corresponding Developmental Milestone Event in connection
with each CoDev Product where Pieris exercises the [***] Split Option or [***]
Cap Option.

 

Developmental Milestone Event

   CoDev Product
([***] Split or
Cap Option)
[***]   CoDev Product
([***] Split or
Cap Option)
[***]   CoDev Product
([***] Split or
Cap Option)
[***]

[***]

   [***]   [***]   [***]

Phase 1 Study Initiation:

   [***]   [***]   [***]

Phase 2a Study Initiation:

   [***]   [***]   [***]

Phase 2b Study Initiation:

   [***]   [***]   [***]

Phase 3 Study Initiation:

   [***]   [***]   [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 81 of 163



--------------------------------------------------------------------------------

Upon BLA filing in [***]:

     [ ***]      [ ***]      [ ***] 

Upon MAA filing in [***]:

     [ ***]      [ ***]      [ ***] 

Upon MAA filing in [***]:

     [ ***]      [ ***]      [ ***] 

Upon the First Commercial Sale in [***]:

     [ ***]      [ ***]      [ ***] 

Upon the First Commercial Sale in [***]:

     [ ***]      [ ***]      [ ***] 

Upon the First Commercial Sale in [***]:

     [ ***]      [ ***]      [ ***] 

Total

     [ ***]      [ ***]      [ ***] 

9.4. Additional Developmental Milestone Payment Terms.

9.4.1. Skipped Developmental Milestone Events and Payments. If any of the above
Developmental Milestone Events are skipped (i.e. a later Developmental Milestone
Payment is payable before an earlier Developmental Milestone Payment), or if
Marketing Approval is achieved in any jurisdiction with respect to a Product
without all of the preceding milestone payments applicable to such Product
having been achieved, then the skipped Developmental Milestone Event will be
deemed to have been achieved upon the achievement of the subsequent milestone or
upon Marketing Approval and the corresponding Developmental Milestone Payment(s)
shall then become due, as applicable. For avoidance of doubt, this Section 9.3.6
also applies to the Candidate Drug Investment Decision and the Candidate Drug
Investment Decision milestone payment shall be due in full (even if a Product
does not meet the Candidate Drug criteria set forth in the applicable
Development Plan) if AstraZeneca decides to select such Product for Candidate
Drug Investment Decision.

9.4.2. Satisfaction of Technical Candidate Drug Criteria Without [***]. For each
Collaboration Product, in the event that such Product meets the Technical
Candidate Drug Criteria established in accordance with Section 3.2.5.2(c)(iii)
and included in the Collaboration Product Development Plan but

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 82 of 163



--------------------------------------------------------------------------------

AstraZeneca nonetheless determines not to select such Product for [***], then
the [***] milestone shall be due and payable to Pieris but shall be [***]
Dollars ($[***]). AstraZeneca’s decision not to select such Product (i.e.,
either the Lead Candidate or any Back-Up Hit of such Product) meeting the
Technical Candidate Drug Criteria for [***] within [***] ([***]) months after
the Lead Candidate or any Back-Up Hit of such Product first met such Technical
Candidate Drug Criteria, shall be deemed a termination of such Product by
AstraZeneca for convenience under Section 14.2.3. If within such [***] ([***])
month period AstraZeneca does make a [***] with respect to the Product (i.e.,
either the Lead Candidate or any Back-Up Hit of such Product), AstraZeneca shall
pay the applicable [***] milestone less [***] Dollars ($[***]) already paid
pursuant to the first sentence of this Section 9.4.2. For avoidance of doubt,
however, AstraZeneca must at all times continue to use Commercially Reasonable
Efforts to Develop such Product. By way of example and for clarity, if
AstraZeneca initially chooses not to make a [***] in order to generate more data
regarding the Product and to reconsider, then the initial decision shall not be
deemed a termination for convenience.

9.4.3. EU Milestones. The “MAA filing in the EU” milestone shall be deemed met
with respect to each Product when AstraZeneca files an MAA with the EMA or when
it files an MAA with any country of the European Union. The “First Commercial
Sale in the EU” shall be deemed upon the First Commercial Sale of each Product
in the European Union.

9.5. Sales Related Milestone Payments. As partial consideration for the rights
granted hereunder regarding each Product, AstraZeneca shall make, on a
Product-by-Product basis, the non-refundable, non-creditable, one-time payments
(the “Sales Milestone Payments”) to Pieris based upon achievement upon the first
achievement of the following Calendar Year cumulative Net Sales of each Product
(the “Sales Milestone Event”) as set forth below within [***] days of the end of
the Calendar Year where such Sales Milestone Event is achieved.

9.5.1. Lead Product Sales Related Milestone Payments (without Lead Product CoDev
Option Exercise). AstraZeneca shall make the Sales Milestone Payments listed
below at the occurrence of each Sales Milestone Event for the Lead Product if
Pieris did not exercise the Lead Product CoDev Option.

 

Sales Milestone Event

  

Sales Milestone Payment

The first achievement of [***] Dollars ($[***]) in Net Sales of the Lead Product
in any Calendar Year    [***] Dollars ($[***])

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 83 of 163



--------------------------------------------------------------------------------

The first achievement of [***] Dollars ($[***]) in Net Sales of the Lead Product
in any Calendar Year    [***] Dollars ($[***]) The first achievement of [***]
Dollars ($[***]) in Net Sales of the Lead Product in any Calendar Year    [***]
Dollars ($[***])

9.5.2. Lead Product Sales Related Milestone Payments (with Lead Product CoDev
Option and [***] Exercise). AstraZeneca shall make the Sales Milestone Payments
listed below at the occurrence of each Sales Milestone Event for the Lead
Product where Pieris has exercised the Lead Product CoDev Option and [***].

 

Sales Milestone Event

  

Sales Milestone Payment

The first achievement of [***] Dollars ($[***]) in Net Sales of the Lead Product
in any Calendar Year    [***] Dollars ($[***]) The first achievement of [***]
Dollars ($[***]) in Net Sales of the Lead Product in any Calendar Year    [***]
Dollars ($[***]) The first achievement of [***] Dollars ($[***]) in Net Sales of
the Lead Product in any Calendar Year    [***] Dollars ($[***])

9.5.3. Lead Product Sales Related Milestone Payments (with Lead Product CoDev
Option and [***] Split Option or [***] Cap Option Exercise). AstraZeneca shall
make the Sales Milestone Payments listed below at the occurrence of each Sales
Milestone Event for the Lead Product where Pieris has exercised the Lead Product
CoDev Option and [***] Split Option or [***] Cap Option.

 

Sales Milestone Event

  

Sales Milestone Payment

The first achievement of [***] Dollars ($[***]) in Net Sales of the Lead Product
in any Calendar Year    [***] Dollars ($[***]) The first achievement of [***]
Dollars ($[***]) in Net Sales of the Lead Product in any Calendar Year    [***]
Dollars ($[***]) [***] The first achievement of [***] Dollars ($[***]) in Net
Sales of the Lead Product in any Calendar Year    [***] Dollars ($[***])

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 84 of 163



--------------------------------------------------------------------------------

9.5.4. AZ Product Sales Related Milestone Payments. On an AZ Dev-by-AZ Dev
Product basis, AstraZeneca shall make the one-time Sales Milestone Payments
listed below at the occurrence of each Sales Milestone event for each AZ Dev
Product.

 

Sales Milestone Event

  

Sales Milestone Payment

The first achievement of [***] Dollars ($[***]) in Net Sales of the AZ Dev
Product in any Calendar Year    [***] Dollars ($[***]) The first achievement of
[***] Dollars ($[***]) in Net Sales of the AZ Dev Product in any Calendar Year
   [***] Dollars ($[***]) The first achievement of [***] Dollars ($[***]) in Net
Sales of the AZ Dev Product in any Calendar Year    [***] Dollars ($[***])

9.5.5. CoDev Product Sales Related Milestone Payments ([***]). On a CoDev
Product-by-CoDev Product basis, AstraZeneca shall make the Sales Milestone
Payments listed below at the occurrence of each Sales Milestone events for each
CoDev Product where Pieris has exercised the [***].

 

Sales Milestone Event

  

Sales Milestone Payment

The first achievement of [***] Dollars ($[***]) in Net Sales of the CoDev
Product in any Calendar Year    [***] Dollars ($[***]) The first achievement of
[***] Dollars ($[***]) in Net Sales of the CoDev Product in any Calendar Year   
[***] Dollars ($[***]) The first achievement of [***] Dollars ($[***]) in Net
Sales of the CoDev Product in any Calendar Year    [***] Dollars ($[***])

9.5.6. CoDev Product Sales Related Milestone Payments ([***] Split Option or
[***] Cap Option). On a CoDev Product-by-CoDev Product basis, AstraZeneca shall
make the Sales Milestone Payments listed below at the occurrence of each Sales
Milestone events for each CoDev Product where Pieris has exercised the [***]
Split Option or [***] Cap Option.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 85 of 163



--------------------------------------------------------------------------------

Sales Milestone Event

  

Sales Milestone Payment

The first achievement of [***] Dollars ($ [***]) in Net Sales of the CoDev
Product in any Calendar Year    [***] Dollars ($[***]) The first achievement of
[***] Dollars ($[***]) in Net Sales of the CoDev Product in any Calendar Year   
[***] Dollars ($[***]) The first achievement of [***] Dollars ($[***]) in Net
Sales of the CoDev Product in any Calendar Year    [***] Dollars ($[***])

9.6. Royalty and Gross Margin Payments. As partial consideration for the rights
granted hereunder regarding each Product, AstraZeneca (or its Affiliates or
Sublicensees) shall pay Pieris royalties equal to the following Gross Margin
share (“Gross Margin Payment”) or percentages of Net Sales (“Product Royalty”)
of the Product over a Calendar Year in the Territory within [***] days of the
end of each Calendar Quarter. Gross Margin Payments shall be made to Pieris for
[***]. Product Royalties on the Net Sales of each applicable Product shall be
paid for the Royalty Term or [***], as indicated herein.

9.6.1. Lead Product Royalties or Gross Margin Payments.

9.6.1.1. Lead Product Royalties (No Co-Development). AstraZeneca shall pay the
following Product Royalties for the Lead Product if Pieris does not exercise the
Lead Product CoDev Option. Such payments shall be made during the Royalty Term
for the Lead Product.

 

Annual Calendar Year Royalty Bearing Net Sales

  

Royalty Rates owed by AstraZeneca

Portion of Net Sales less than [***] Dollars ($[***])    [***] Percent ([***]%)
Portion of Net Sales equal to or greater than one billion Dollars ($[***]) and
less than [***] Dollars ($[***])    [***] Percent ([***]%) Portion of Net Sales
equal to or greater than [***] Dollars ($[***]) and less than [***] Dollars
($[***])    [***] Percent ([***]%) Portion of Net Sales equal to or greater than
[***] Dollars ($[***])    [***] Percent ([***]%)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 86 of 163



--------------------------------------------------------------------------------

9.6.1.2. Lead Product Gross Margin Payment ([***] Co-Development). AstraZeneca
shall pay Pieris a [***] percent ([***]%) share of the Gross Margin for sales of
the Lead Product in the Territory for [***] if Pieris exercises the Lead Product
CoDev Option and selects the [***].

9.6.1.3. Lead Product Royalties ([***] Split Option Co-Development). AstraZeneca
shall pay the following Product Royalties [***] for the Lead Product if Pieris
exercises the Lead Product CoDev Option and selects the [***] Split Option.

 

Annual Calendar Year Royalty Bearing Net Sales

  

Royalty Rates owed by AstraZeneca

Portion of Net Sales less than [***] Dollars ($[***])    [***] Percent ([***]%)
Portion of Net Sales equal to or greater than [***] Dollars ($[***]) and less
than [***] Dollars ($[***])    [***] Percent ([***]%) Portion of Net Sales equal
to or greater than [***] Dollars ($[***]) and less than [***] Dollars ($[***])
   [***] Percent ([***]%) Portion of Net Sales equal to or greater than [***]
Dollars ($[***])    [***] Percent ([***]%)

9.6.1.4. Lead Product Royalties ([***] Cap Option Co-Development). In case
Pieris selected the [***] Cap Option, then the sum of the difference between the
[***] that [***] and the [***] shall be [***] and such sum (the “[***] Cap
Shortfall Amount”) shall be [***] by the application of a [***]. The [***] in a
given year will be calculated as follows [***]. AstraZeneca will offset the
[***] Cap Shortfall Amount against the result of this calculation each year
[***]. Once the [***] Cap Shortfall Amount has been [***] the royalties under
Section 9.6.1.3 ([***] Split Option) shall then apply to all subsequent Net
Sales of the Lead Product. An example calculation is set forth in Exhibit
9.6.1.4.

9.6.2. AZ Product Royalties. AstraZeneca shall pay the following Product
Royalties for each AZ Dev Product. Such payments shall be made during the
Royalty Term of the applicable AZ Dev Product.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 87 of 163



--------------------------------------------------------------------------------

Annual Calendar Year Royalty Bearing    Royalty Rates owed by AstraZeneca

Net sales

     Portion of Net Sales less than [***] Dollars ($[***])    [***] Percent
([***]%) Portion of Net Sales equal to or greater than [***] Dollars ($[***])
and less than [***] Dollars ($[***])    [***] Percent ([***]%) Portion of Net
Sales equal to or greater than [***] Dollars ($[***]) and less than [***]
Dollars ($[***])    [***] Percent ([***]%) Portion of Net Sales equal to or
greater than [***] Dollars ($[***])    [***] Percent ([***]%)

9.6.3. CoDev Product Gross Margin Payment ([***] Co-Development). AstraZeneca
shall pay Pieris a [***] percent ([***]%) share of the Gross Margin for sales of
each CoDev Product in the Territory [***] if Pieris exercises the CoDev Product
CoDev Option and selects the [***] for such Product.

9.6.4. CoDev Product Royalties ([***] Split Option Co-Development). AstraZeneca
shall pay the following Product Royalties [***] for each CoDev Product if Pieris
exercises the CoDev Product CoDev Option and selects the [***] Split Option for
such Product.

 

Annual Calendar Year Royalty Bearing Net Sales

  

Royalty Rates owed by AstraZeneca

Portion of Net Sales less than [***] Dollars ($[***])    [***] Percent ([***]%)
Portion of Net Sales equal to or greater than [***] Dollars ($[***]) and less
than [***] Dollars ($[***])    [***] Percent ([***]%) Portion of Net Sales equal
to or greater than [***] Dollars ($[***]) and less than [***] Dollars ($[***])
   [***] Percent ([***]%) Portion of Net Sales equal to or greater than [***]
Dollars ($[***])    [***] Percent ([***]%)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 88 of 163



--------------------------------------------------------------------------------

9.6.5. CoDev Product Royalties ([***] Cap Option Co-Development). In case Pieris
selected the [***] Cap Option for a CoDev Product, then the sum of the
difference [***] and the [***] shall be [***] and such sum (the “[***] Cap
Shortfall Amount”) shall [***] by the application of a [***]. The [***] in a
given year will be calculated as follows [***]. AZ will offset the [***] Cap
Shortfall Amount against the result of this calculation each year [***]. Once
the [***] Cap Shortfall Amount has been [***] the royalties under Section 9.6.4
([***] Split Option) shall then apply to all subsequent Net Sales of such CoDev
Product.

9.6.6. Product Royalty or Gross Margin Payment Adjustment Mechanism for Cost
Overrun Scenarios. In case there was a cost overrun of more than [***] percent
([***]%) of the then-agreed annual budget for a co-Developed Product in a given
year and Pieris has selected not to co-fund such cost overrun above [***]
percent ([***]%) as set forth in Section 4.4.5.2, then the Product Royalties or
Gross Margin Payment due to Pieris shall be adjusted as follows:

9.6.6.1. Product Royalty Adjustments under [***] Split or [***] Cap Option. The
Product Royalties due to Pieris by AstraZeneca for such co-Developed Product
under the [***] Split Option or the [***] Cap Option shall be [***] in
accordance with Section 9.6.1 or Section 9.6.5, as applicable, meaning that the
royalty rates applied shall be the rates based on no co- Development under
Section 9.6.1.1 until [***]. For example, if the overspend was $[***] and Pieris
would have co-funded [***]% of that amount ($[***]), AstraZeneca shall be
entitled to offset $[***] through the application of [***] until such sum has
been fully offset.

9.6.6.2. Gross Margin Payment Adjustment under [***]. The Gross Margin Payment
due to Pieris by AstraZeneca for such co-Developed Product under the [***] shall
be [***].

9.7. Additional Royalty Terms.

9.7.1. Royalty Term and Gross Margin Term. The Product Royalties and Gross
Margin Payments due under Section 9.6 shall be paid on a Product-by-Product and
country-by-country basis and shall be payable for the duration of the Royalty
Term or [***], as applicable. For avoidance of doubt, the Gross Margin Payments
and Product Royalties due under Section 9.6 to Pieris where Pieris has exercised
a CoDev Option shall be payable for [***].

9.7.2. Reductions for Third Party Obligations. Subject to Section 9.7.3 below,
in the event it would be reasonably necessary to obtain additional licenses to
Patents of Third Parties that Cover the active pharmaceutical ingredient (“API”)
of the Products, in order to Commercialize the API of any Product (but

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 89 of 163



--------------------------------------------------------------------------------

not, for example, the formulation or associated device, which shall solely be
the responsibility of AstraZeneca) (“Additional Third Party Licenses”),
AstraZeneca shall negotiate and obtain any such Additional Third Party Licenses
but shall not be obligated to do so. AstraZeneca and Pieris shall [***] the
costs under such Additional Third Party Licenses and Pieris’ [***] percent
([***]%) share of such costs shall be payable in the form of a reduction, on a
country-by-country and Product-by-Product basis, of the Product Royalty that
would otherwise be payable by AstraZeneca to Pieris. Pieris’ share of the total
costs of such Additional Third Party License shall not reduce Pieris’ Royalty by
more than [***] percent ([***]%) of the Product Royalty otherwise due to Pieris
in any Calendar Quarter, provided that reductions to Royalty Payments under this
Section 9.7.2 not exhausted in one Calendar Quarter may be carried forward to
the next Calendar Quarter. For avoidance of doubt, nothing stated herein shall
prevent Pieris from seeking licenses to any Intellectual Property Rights or
Patent Rights from any Third Party as it deems necessary. Where Pieris is
entitled to Gross Margin Payments rather than Product Royalties, Pieris’ [***]
percent ([***]%) share of such costs shall be deducted from the Gross Margin
Payments otherwise payable to Pieris. Pieris’ share of the total costs of such
Additional Third Party License shall not reduce Pieris’ Gross Margin Payment by
more than [***] percent ([***]%) of the Gross Margin Payment otherwise due to
Pieris in any Calendar Quarter, provided that reductions to Gross Margin
Payments under this Section 9.7.2 not exhausted in one Calendar Quarter may be
carried forward to the next Calendar Quarter.

9.7.3. Payments to Third Parties in respect of Target IP and Platform IP.
Notwithstanding Section 9.7.2 above, Pieris shall be responsible for all costs
associated with any license from a Third Party where such license is reasonably
necessary, because absent such license, the practice of the Pieris Platform IP
and the Pieris Platform Technology in accordance with this Agreement and the
Platform Agreement would, in and of itself and irrespective of the Target
relevant to such activities or the use of the Anticalin generated through the
practice of such IP and Platform Technology, infringe a Patent owned or
controlled by such Third Party. Notwithstanding Section 9.7.2 above, AstraZeneca
shall be responsible for all costs associated with any license from a Third
Party to a Patent that generically claims compositions of matter that are
specific to the Target or methods of treatment involving the Target in the Field
(excluding the [***] Grant-Back Field with respect to the Lead Product) where
such license is reasonably necessary because absent such a license,
AstraZeneca’s import, export, Manufacture, use, sale or offer for sale of an
Anticalin directed to the applicable Designated Target (or the Lead Product
Target, as applicable) would infringe such Third Party Patent. Neither
AstraZeneca nor Pieris shall enter into any such license on behalf of the other
without the other’s prior written consent which consent shall not be
unreasonably withheld, conditioned or delayed.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 90 of 163



--------------------------------------------------------------------------------

9.7.4. Reduction for Biosimilar Competition. If in any Calendar Quarter after
entry of a Biosimilar(s) of a Product in a given country there has been a
decline of the Net Sales of the applicable Product in such country of more than
[***] percent ([***]%) of the Net Sales of such Product in such country achieved
in the two consecutive Calendar Quarters immediately prior to such entry in such
country, the Royalty Payment payable to Pieris for such Product in such country
shall be reduced by [***] percent ([***]%) of the amount otherwise payable
hereunder as and from such Calendar Quarter. Notwithstanding the foregoing, in
the event of Biosimilar sales that are later enjoined by a court or otherwise
halted (such as on the basis of Patent or Regulatory Exclusivity) and the price
of the Product returns to the same level as was achieved immediately prior to
entry of the Biosimilar, then royalties shall be restored to the level otherwise
contemplated under this Agreement. For avoidance of doubt, there shall be no
reduction of Gross Margin Payments in connection with this Section 9.7.4.

9.7.5. Royalty Minimum. Notwithstanding the foregoing but subject to
Section 9.7.3, in no event will the Product Royalties due to Pieris in a
Calendar Quarter be reduced by more than [***] percent ([***]%) of the amount
that would otherwise be due hereunder.

9.8. Payment Terms.

9.8.1. Manner of Payment. All payments to be made by AstraZeneca hereunder will
be made in Dollars by wire transfer to such bank account as Pieris may
designate.

9.8.2. Reports and Royalty Payments. For as long as a Product Royalty or Gross
Margin Payment is due to Pieris under this Agreement, AstraZeneca will furnish
to Pieris a written report, within [***] ([***]) days after the end of each
Calendar Quarter, showing in Dollars, the amount of Net Sales of Products and
royalty due, or Gross Margin and Gross Margin Payment due for such Calendar
Quarter, as applicable. Product Royalties and/or Gross Margin Payments
consistent with the written report provided under this Section 9.8.2 for each
Calendar Quarter will be due within [***] ([***]) days after the end of each
Calendar Quarter. The report will include, at a minimum, the following
information for the applicable Calendar Quarter, each listed by Product and by
country of sale: (a) the number of units of each Product on which Product
Royalty or Gross Margin Payment are owed to Pieris hereunder sold by AstraZeneca
or its Affiliates or Sublicensees; (b) the gross amount received for such sales;
(c) Net Sales for the Calendar Quarter and Year; (d) the Fully Burdened
Manufacturing Cost for such Product; (e) deductions provided for in the
definition of Net Sales; and (f) the Product Royalties, Gross Margin Payment,
and Sales Milestone Payments owed to Pieris listed by category, as applicable.
All such reports will be treated as Confidential Information of AstraZeneca.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 91 of 163



--------------------------------------------------------------------------------

9.8.3. Records and Audits. AstraZeneca shall keep complete, true and accurate
books and records in accordance with its Accounting Standards in relation to
this Agreement, including in relation to Lead Product, AZ Dev Product and CoDev
Product Development Costs and Net Sales, Fully Burdened Manufacturing Costs,
Gross Margin Payments and Product Royalties. Pieris shall keep complete true and
accurate books and records in accordance with Accounting Standards in relation
to Lead Product and CoDev Product Development Costs. Each Party will keep such
books and records for at least [***] ([***]) years following the Calendar Year
to which they pertain. The other Party may, upon written request, cause an
internationally-recognized independent accounting firm (the “Auditor”), which is
reasonably acceptable to the audited Party, to inspect the relevant records of
the audited Party and its Affiliates to verify the payments made or Costs
incurred by the audited Party and the related reports, statements and books of
accounts, as applicable. Before beginning its audit, the Auditor shall execute
an undertaking acceptable to the audited Party by which the Auditor agrees to
keep confidential all information reviewed during the audit. The Auditor shall
have the right to disclose to the auditing Party only its conclusions regarding
any payments owed under this Agreement. The audited Party and its Affiliates
shall make their records available for inspection by the Auditor during regular
business hours at such place or places where such records are customarily kept,
upon receipt of reasonable advance notice from the auditing Party or the
Auditor. The records shall be reviewed solely to verify the accuracy of the
audited Party’s payment or Cost sharing obligations and compliance with the
financial terms of this Agreement. Such inspection right shall not be exercised
more than once in any Calendar Year and not more frequently than once with
respect to records covering any specific period of time. In addition, the
auditing Party shall only be entitled to audit the books and records of the
audited Party from the [***] ([***]) Calendar Years prior to the Calendar Year
in which the audit request is made. The auditing Party agrees to hold in strict
confidence all information received and all information learned in the course of
any audit or inspection, except to the extent necessary to enforce its rights
under this Agreement or to the extent required to comply with any law,
regulation or judicial order. The Auditor shall provide its audit report and
basis for any determination to the audited Party at the time such report is
provided to the auditing Party before it is considered final. In the event that
the final result of the inspection reveals an undisputed underpayment or
overpayment by either Party, the underpaid or overpaid amount shall be settled
promptly. The auditing Party shall pay for such inspections, as well as its
expenses associated with enforcing its rights with respect to any payments
hereunder. In addition, if an underpayment of more than [***] percent ([***]%)
of the total payments due hereunder for the applicable year is discovered, the
fees and expenses charged by the Auditor shall be paid by the audited Party.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 92 of 163



--------------------------------------------------------------------------------

9.8.4. Currency Exchange. The amounts due to Pieris under this Agreement will be
expressed in US Dollars. When conversion of payments from any foreign currency
is required to be undertaken by AstraZeneca, the US Dollar equivalent shall be
calculated using AstraZeneca’s, its Affiliates’ or Sublicensee’s standard
conversion methodology consistent with relevant GAAP.

9.8.5. Taxes.

9.8.5.1. The royalties, milestones and other amounts payable by AstraZeneca to
Pieris pursuant to this Agreement (“Payments”) shall not be reduced on account
of taxes unless required by Applicable Laws. Pieris alone shall be responsible
for paying any and all taxes (other than withholding taxes required by
Applicable Law to be paid by AstraZeneca) levied on account of, or measured in
whole or in part by reference to, any Payments it receives. AstraZeneca shall
deduct or withhold from the Payments any taxes that it is required by Applicable
Laws to deduct or withhold. If, however, Pieris is entitled under any applicable
tax treaty to a reduction of rate of, or the elimination of, applicable
withholding tax, it may deliver to AstraZeneca or the appropriate Governmental
Authority (with the assistance of AstraZeneca to the extent that this is
reasonably required and is expressly requested in writing) the prescribed forms
necessary to reduce the applicable rate of withholding or to relieve AstraZeneca
of its obligation to withhold tax, and AstraZeneca shall apply the reduced rate
of withholding, or dispense with withholding, as the case may be, provided that
AstraZeneca has received evidence, in a form reasonably satisfactory to
AstraZeneca, of Pieris’ delivery of all applicable forms at least fifteen
(15) Business Days prior to the time that the Payments are due. If AstraZeneca
withholds any taxes from the Payments while Pieris is entitled under any
applicable tax treaty to a reduction of the rate of, or the elimination of,
applicable withholding tax, AstraZeneca shall cooperate with Pieris with respect
to any documentation required by the appropriate Governmental Authority or
reasonably requested by Pieris to secure a reduction of the rate of, or the
elimination of, the applicable taxes withheld.

9.8.5.2. Notwithstanding anything to the contrary contained in this Agreement,
the following shall apply with respect to Indirect Taxes: All payments are
stated exclusive of Indirect Taxes. If any Indirect Taxes are chargeable in
respect of any payments, AstraZeneca shall pay such Indirect Taxes at the
applicable rate in respect of any such payments following the receipt, where
applicable, of an Indirect Taxes invoice issued in the appropriate form by
Pieris in respect of those payments, such Indirect Taxes to be payable on the
due date of the payment of the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 93 of 163



--------------------------------------------------------------------------------

payments to which such Indirect Taxes relate or at the time such Indirect Taxes
are required to be collected by Pieris, in the case of payment of Indirect Taxes
to Pieris. The Parties shall issue invoices for all goods and services supplied
under this Agreement consistent with Indirect Tax requirements, and to the
extent any invoice is not initially issued in an appropriate form, AstraZeneca
shall promptly inform Pieris and shall cooperate with Pieris to provide such
information or assistance as may be necessary to enable the issuance of such
invoice consistent with Indirect Tax requirements.

9.8.6. Blocked Payments. In the event that, by reason of Applicable Law in any
country, it becomes impossible or illegal for AstraZeneca to transfer, or have
transferred on its behalf, payments owed to Pieris hereunder, AstraZeneca will
promptly notify Pieris of the conditions preventing such transfer and such
payments will be deposited in local currency in the relevant country to the
credit of the Pieris in a recognized banking institution designated by the
Pieris or, if none is designated by Pieris within a period [***] ([***]) days,
in a recognized banking institution selected by the AstraZeneca, as the case may
be, and identified in a written notice given to the other Party.

9.8.7. Interest Due. AstraZeneca will pay Pieris interest on any undisputed
payments that are not paid on or before the date such payments are due under
this Agreement at a rate of [***] percent ([***]%) above LIBOR per annum or the
maximum applicable legal rate, if less, calculated on the total number of days
such payment is delinquent.

10. INTELLECTUAL PROPERTY

10.1. Ownership of Pieris IP and AstraZeneca Background IP. Unless otherwise
explicitly stated in this Agreement, Pieris shall be or remain the owner of
Pieris IP, and AstraZeneca shall be or remain the owner of AstraZeneca IP.

10.2. Ownership and Right to Exploit.

10.2.1. Ownership.

10.2.1.1. Pieris shall own all Pieris Platform Improvement IP. AstraZeneca
hereby assigns to Pieris all right, title and interest in the Pieris Platform
Improvement IP.

10.2.1.2. The Parties shall [***]. Pieris shall [***] existing at the Effective
Date. Such [***] in the form set out in Exhibit 10.2.1.2.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 94 of 163



--------------------------------------------------------------------------------

10.2.1.3. The Parties shall jointly own the Collaboration Product IP in equal
shares. Each Party hereby assigns to the other all such right title and interest
in the Collaboration Product IP in order that the Parties shall jointly own the
Collaboration Product IP.

10.2.1.4. AstraZeneca shall own all Arising IP excluding all Collaboration
Product IP. Pieris hereby assigns to AstraZeneca all right title and interest in
the Arising IP excluding the Collaboration Product IP.

10.2.1.5. AstraZeneca shall own all AstraZeneca Background Improvement IP.
Pieris hereby assigns to AstraZeneca all right title and interest in the
AstraZeneca Background Improvement IP.

10.2.2. Right to Exploit. For all Patents within the Lead Product IP and the
Collaboration Product IP, AstraZeneca hereby covenants not to practice such
Patents outside the scope of the licenses granted to AstraZeneca under Section 2
of this Agreement. For avoidance of doubt, this includes the Manufacture, use,
sale or offer for sale of any Anticalin protein other than those licensed under
Section 2 of this Agreement. Pieris shall retain the exclusive right to practice
(including the grant of (sub)licenses) all Patents within the Lead Product IP
and Collaboration Product IP outside the scope of such licenses and the Back-Up
Hits Exclusivity Field, subject to the non-compete provisions of Section 8.2.

10.3. [***] Grant-Back Field Patent Rights. Anything in this Section 10 to the
contrary notwithstanding, to the extent that there is a Patent Right filed after
the Execution Date Covering [***] that is directed to the [***] Grant-Back
Field, Pieris shall have the sole responsibility for the Prosecution and
Maintenance and enforcement of such Patent Right at its own expense. Prior to
the expiration of the ROFN Period under Section 2.6.4.1, Pieris shall inform
AstraZeneca of any significant Prosecution and enforcement activities with
respect to such Patent Rights. If AstraZeneca exercises its ROFN in accordance
with Section 2.4.4 AstraZeneca shall take over control of the Prosecution and
Maintenance and enforcement of such Patent Rights subject to the terms and
conditions of the subsequent agreement between Pieris and AstraZeneca negotiated
in connection with AstraZeneca’s exercise of such ROFN.

10.4. Prosecution and Maintenance.

10.4.1. IP Coordination. Representatives of the Parties shall meet together with
mutually agreed external counsel from time to time as reasonably requested by
either Party to discuss the Prosecution and Maintenance of all Patents within
the Pieris IP, Lead Product IP, Collaboration Product IP, AstraZeneca
Contributed IP, and Arising IP. In addition to the notification rights listed
below, with respect to such Patents, the Parties shall discuss with each other
the overall strategy for Prosecution and Maintenance of such Patents in advance
(for example, scope of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 95 of 163



--------------------------------------------------------------------------------

claims to be pursued, countries for national entry, etc.). Each Party shall
consider in good faith the other party’s suggestions and comments regarding such
Prosecution and Maintenance strategy. If there is a disagreement between the
Parties’ representatives at either Party’s request, matters may be escalated to
the JSC as it deems appropriate; provided that any decision regarding Patents
are subject to the terms and conditions of this Section 10.4.

10.4.2. AstraZeneca Background IP.

10.4.2.1. General. Subject to remainder of this Section 10.4.2, as between the
Parties, AstraZeneca will have the sole responsibility, at AstraZeneca’s sole
discretion, and sole responsibility for all applicable costs, to Prosecute and
Maintain all Patents within AstraZeneca Background IP, in AstraZeneca’s name.
Notwithstanding the foregoing, in the event that AstraZeneca uses any Pieris
Know-How or Pieris Confidential Information, in a manner permitted under this
Agreement (for avoidance of doubt, no rights are granted under this
Section 10.4.2 for AstraZeneca to use Pieris Know-How or Pieris Confidential
Information for any purpose), directly or indirectly in either the conception or
reduction to practice of an invention or in the filing, Prosecution or
Maintenance of any Patent, then Pieris’ advance written consent shall be
required.

10.4.2.2. Dropped AstraZeneca Background IP. AstraZeneca shall have the right at
its sole discretion not to Prosecute or Maintain (or continue to Prosecute and
Maintain, including filing a Patent claiming priority to a Patent prior to its
issuance), any Patent within the AstraZeneca Background IP. Pieris shall have no
rights to assume responsibility for the AstraZeneca Background IP.

10.4.3. Pieris IP.

10.4.3.1. General. Subject to remainder of this Section 10.4.3, as between the
Parties, Pieris will have the right (but not the obligation), at Pieris’ sole
discretion, to Prosecute and Maintain all Patents within the Pieris IP (other
than the Lead Product IP, which shall be subject to Section 10.4.4), in Pieris’
name. Pieris will consult with AstraZeneca, on its strategy for the Prosecution
and Maintenance of all such Patents. Pieris will furnish AstraZeneca, via
electronic mail or such other method as mutually agreed by the Parties, copies
of substantive proposed filings and documents received from outside counsel in
the course of Prosecuting and Maintaining such Patents, or copies of documents
filed with the relevant patent offices or other Governmental Authorities with
respect to such Patents, and such other substantive documents related to the
Prosecution

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 96 of 163



--------------------------------------------------------------------------------

and Maintenance of such Patents, and as applicable in sufficient time prior to
filing such document or making any payment due thereunder to allow for review
and comment by AstraZeneca and will consider in good faith timely comments from
AstraZeneca thereon. Pieris will furnish AstraZeneca, via electronic mail or
such other method as mutually agreed by the Parties, copies of documents filed
with the relevant national patent offices or other Governmental Authorities with
respect to such Patents. Each Party will sign, or will use best efforts to have
signed, all legal documents as are reasonably necessary to Prosecute and
Maintain Patents within the Pieris IP.

10.4.3.2. Dropped Pieris IP. In the event that Pieris elects not to Prosecute
and Maintain (or continue to Prosecute and Maintain, including filing a Patent
claiming priority to a Patent prior to its issuance), any Patent under
Section 10.4.3.1 that covers the sale, offer for sale, manufacture, use or
import of any Product in the Field, Pieris will notify AstraZeneca at least
sixty (60) days before any such Patent would become abandoned, no longer
available or otherwise forfeited. AstraZeneca will have the right (but not the
obligation), at AstraZeneca’s sole discretion, and sole responsibility for all
applicable costs, to Prosecute and Maintain such Patents in the Territory in the
names of AstraZeneca and Pieris (which right will include the right to file
additional Patents claiming priority to such Patent).

10.4.4. Lead Product IP, Collaboration Product IP, Arising IP and AstraZeneca
Background Improvement IP.

10.4.4.1. General. Subject to remainder of this Section 10.4.4.1, as between the
Parties, AstraZeneca will have the right (but not the obligation), at
AstraZeneca’s sole discretion, and sole responsibility for all applicable costs,
to Prosecute and Maintain all Patents within the Lead Product IP, Collaboration
Product IP, and Arising IP (“Key IP”); provided that, the approval of both
Parties shall be required for the filing of the initial provisional or
non-provisional patent applications (i.e. any priority application or PCT
application) within the Collaboration Product IP. In the event of disagreement,
and such filing shall as a minimum cover, as applicable, the Collaboration
Product (i.e. the Lead Candidate) and the [***] ([***]) Collaboration Product
Back-Up Hits selected by AstraZeneca pursuant to Section 4.3.3.4 and any Lead
Product Back-Up Hits together with any Anticalin with [***] ([***]) or fewer
differences in the variable region of the Anticalin when compared to the
foregoing. AstraZeneca shall have final decision-making with respect to such
applications except that Pieris Know-How and Pieris Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 97 of 163



--------------------------------------------------------------------------------

Information shall not be incorporated into such application without Pieris’
prior written consent. AstraZeneca shall not pursue a Patent claim within the
Lead Product IP or Collaboration Product IP that is not limited to the
applicable Target. AstraZeneca will consult with Pieris, on its strategy for the
Prosecution and Maintenance of all such Patents within the Key IP. AstraZeneca
will furnish Pieris, via electronic mail or such other method as mutually agreed
by the Parties, copies of substantive proposed filings and documents received
from outside counsel in the course of Prosecuting and Maintaining such Patents
within the Key IP, or copies of documents filed with the relevant patent offices
or other Governmental Authorities with respect to such Patents within the Key
IP, and such other substantive documents related to the Prosecution and
Maintenance of such Patents within the Key IP, and as applicable in sufficient
time prior to filing such document or making any payment due thereunder to allow
for review and comment by Pieris and will consider in good faith timely comments
from Pieris thereon. AstraZeneca will furnish Pieris, via electronic mail or
such other method as mutually agreed by the Parties, copies of documents filed
with the relevant national patent offices or other Governmental Authorities with
respect to such Patents within the Key IP. Each Party will sign, or will use
best efforts to have signed, all legal documents as are reasonably necessary to
Prosecute and Maintain Patents within the Key IP. Pieris shall, if requested by
AstraZeneca, consent to opt out of the Unitary Patent in respect of any Patent
within the Key IP. AstraZeneca shall also notify Pieris in writing (which may be
via email) promptly if AstraZeneca files any Patents within the AstraZeneca
Background Improvement IP whose initially filed claims Cover a Product at the
time of filing.

10.4.4.2. Dropped Key IP. In the event that AstraZeneca elects not to Prosecute
and Maintain (or continue to Prosecute and Maintain, including filing a Patent
claiming priority to a Patent prior to its issuance), any Patent within the Lead
Product IP, Collaboration Product IP, or Grantback IP anywhere in the world,
AstraZeneca will notify Pieris at least sixty (60) days before any such Patent
would become abandoned, no longer available or otherwise forfeited, and Pieris
will have the right (but not the obligation), at Pieris’ sole discretion to
Prosecute and Maintain such Patent worldwide in the names of both AstraZeneca
and Pieris at Pieris’ sole cost (which right will include the right to file
additional Patents claiming priority to such Patent). With respect to any
Patents within the Key IP other than Patents within the Lead Product IP,
Collaboration Product IP, or Grantback IP, AstraZeneca shall offer Pieris the
same notifications and rights set forth in the first sentence of this
Section 10.4.4.1 to the extent that (i) such Patent Covers a therapeutic method
of use of the applicable Product and that such Patent as filed contains at least
one (1) claim specific to the use of Anticalin proteins (lipocalin muteins) in
the Respiratory Field, or (ii) such Patent relates solely to one or more
Product(s) and not to other AstraZeneca products.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 98 of 163



--------------------------------------------------------------------------------

10.4.5. Other Anticalin Patents Against a Target. At any time after the initial
filing of a provisional or non-provisional Collaboration Product Patent with
respect to a given Product, Pieris may file for Patent protection with respect
to any Anticalin protein described in Section 2.4. Such Patent shall not claim
any Anticalin protein against a Designated Target within the Lead Candidate and
Back-Up Hits Exclusivity Field. Pieris shall not take any action when
Prosecuting and Maintaining any such Patent that would materially prejudice any
Lead Product Patent or Collaboration Product Patent. For clarity, Pieris shall
own and fully control such Patents, AstraZeneca shall not have a license to such
Patents, and such Patents shall not be considered Pieris IP, Arising IP, or
Collaboration Product IP. Pieris shall provide written notice, together with the
filing number, to AstraZeneca as soon as reasonably possible if it files any
such Patent and Pieris shall also inform AstraZeneca in writing [***] ([***])
[***] before any such Patent is granted in the United States.

10.4.6. Patent Miscellaneous. Each Party hereby agrees: (a) to use commercially
reasonable efforts to make its employees, agents and consultants reasonably
available to the other Party (or to the other Party’s authorized attorneys,
agents or representatives), to the extent reasonably necessary to enable such
Party to undertake any Prosecution and Maintenance described herein; and (b) to
reasonably cooperate in any such Prosecution and Maintenance by the other Party

10.4.7. German Act on Employee Inventions. Where applicable, Pieris will be
responsible for remuneration of inventors who are Pieris employees in accordance
with the German Act on Employee Inventions with respect to the Lead Product
Patents, Collaboration Product Patents, Pieris Platform Patents, Pieris Platform
Improvement Patents, Co-Invented Arising Patents, and Co-Invented AstraZeneca
Background Improvement Patents. AstraZeneca will provide all reasonably
requested information and assistance in order for Pieris to comply with the
German Act on Employee Inventions with respect to such Patents.

10.5. CREATE Act. Neither party shall invoke the Cooperative Research and
Technology Enhancement Act (“CREATE Act”) in connection with the Prosecution or
Maintenance of any Pieris Platform IP, Pieris Platform Improvement IP,
AstraZeneca Background IP or Key IP without the prior written consent of the
other Party.

10.6. Defense.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 99 of 163



--------------------------------------------------------------------------------

10.6.1. If the manufacture, use, importation, offer for sale or sale of any
Product pursuant to this Agreement results in any claim, suit or proceeding
alleging patent infringement or trade secret misappropriation against Pieris or
AstraZeneca, then such Party shall promptly notify the other Party hereto. The
Parties shall cooperate with each other in connection with any such claim, suit
or proceeding and shall keep each other reasonably informed of all material
developments in connection with any such claim, suit or proceeding.

10.6.2. If a Third Party asserts that a Patent owned by or licensed to it are
infringed by the development, manufacture, use, importation, offer for sale or
sale of a Lead Product or Collaboration Product by AstraZeneca or its Affiliates
(or by Pieris in the case of Co-Development or Co-Commercialization), or that
its trade secrets were misappropriated in connection with such activity, then
AstraZeneca shall have the exclusive right and responsibility to resolve any
such claim, whether by obtaining a license from such Third Party, by defending
against such Third Party’s claims or otherwise, and shall be solely responsible
for the defense of any such action, any and all costs incurred in connection
with such action (including, without limitation, attorneys’ and expert fees) and
all liabilities incurred in connection therewith. Notwithstanding the above,
AstraZeneca shall not enter into any settlement of any such claim without the
prior written consent of Pieris if such settlement would require Pieris to be
subject to an injunction or to make any monetary payment to AstraZeneca or any
Third Party, or admit any wrongful conduct by Pieris or its Affiliates, or would
limit or restrict the claims of or admit any invalidity and/or unenforceability
of any of the Patents Controlled by Pieris, or have any impact on activities
outside the Field.

10.6.3. If an action for infringement is commenced against Pieris, its licensees
or its sublicensees related to Pieris’ conduct of the research program within
the scope of the Lead Product Development Plan or a Collaboration Product
Development Plan or the discovery of a Product, then Pieris shall have the right
(but not the obligation) to defend such action at its own expense, and
AstraZeneca shall assist and cooperate with Pieris, at Pieris’ expense, to the
extent necessary in the defense of such suit. Pieris shall have the right to
settle the suit or consent to an adverse judgment thereto, in its sole
discretion, so long as such settlement or adverse judgment does not adversely
affect the rights of AstraZeneca and its Affiliates (including any Patents
Controlled by any of them). Pieris shall assume full responsibility for the
payment of any award for damages, or any amount due pursuant to any settlement
entered into by it with such Third Party.

10.6.4. Notwithstanding Section 10.6.3, if the infringement action against
Pieris is the result of its co-Development or co-Commercialization activities
with respect to any Product, then it shall be treated as an action under
Section 10.6.2 and AstraZeneca shall have the exclusive right and responsibility
to resolve any such claim subject to the provisions of that Section.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 100 of 163



--------------------------------------------------------------------------------

10.7. Enforcement.

10.7.1. AstraZeneca shall have the full and unrestricted right, but not the
obligation, to bring and control an appropriate suit or other action against any
person or entity engaged in any infringement action or proceeding to the extent
directly relating to Key IP and any Products in the Field, but excluding the
[***] Grant-Back Field with respect to the Lead Product (“Infringement Action”),
in its own name and entirely under its own direction and control. In the event
that AstraZeneca does not wish to enforce such Patents against such a potential
infringer, then AstraZeneca shall deliver prompt written notice thereof to
Pieris. If AstraZeneca requests so, Pieris shall reasonably cooperate with
AstraZeneca in the planning and execution of any such action to enforce such
Patents (including the obligation to be named or joined as a party in a lawsuit,
as applicable). Notwithstanding the foregoing, if AstraZeneca does not either
initiate such an Infringement Action or grant adequate rights and licenses to
such Third Party within one hundred twenty (120) days after AstraZeneca’s
receipt of a notice of infringement (or sooner if any deadlines require action
prior to such one hundred and twenty (120) days) and the infringement relates to
the launch or a threat to launch a Biosimilar version of a Product, then Pieris
will have the second right, but not the obligation, to initiate such
Infringement Action, but solely with respect to any Patent Right within the
Pieris IP, Lead Product IP, Collaboration Product IP and Grantback IP. All
monies recovered upon the final judgment or settlement of any such suit or
action to enforce such Patents subtracting any costs that the Parties bore in
connection with such suit or action, shall be treated as Net Sales to the extent
such monies recovered are designated as lost profits, and shall otherwise be
divided between the Parties with [***] percent ([***]%) paid by the enforcing
Party to the non-enforcing Party and [***] percent ([***]%) retained by
enforcing Party.

10.7.2. For avoidance of doubt, AstraZeneca shall not have the right to assert
or enforce any other Patents owned or Controlled by Pieris under this Agreement,
such as the Patent Rights within the Pieris Platform IP or Pieris Platform
Improvement IP, against a Third Party under any circumstances and Pieris shall
not be under any obligation to enforce such Patent Rights.

10.7.3. Notwithstanding Section 10.7.1, Pieris shall have the right, but not the
obligation, to bring and control an appropriate suit or other action against any
person or entity engaged in any infringement action or proceeding under the
Pieris IP (including the Lead Product IP) and Arising IP to the extent directly
relating to a Lead Product Patent and to the Lead Product in the [***]
Grant-Back Field (“[***] Infringement Action”), in its own name and entirely
under its own

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 101 of 163



--------------------------------------------------------------------------------

direction and control with the prior written consent of AstraZeneca. If
AstraZeneca provides such consent, the Parties shall reasonably cooperate with
in the planning and execution of any such action to enforce such Patents
(including the obligation to be named or joined as a party in a lawsuit, as
applicable). All monies recovered upon the final judgment or settlement of any
such suit or action to enforce such Patents subtracting any costs that Pieris or
AstraZeneca bore in connection with such suit shall be retained in their
entirety by Pieris. Even in the event that Pieris does not wish to bring an
action under this Section 10.7.3, AstraZeneca still shall not have the right to
bring or control any [***] Infringement Action. For avoidance of doubt, nothing
in this Section shall restrict Pieris from enforcing any other Patent or
Intellectual Property Rights against any Third Party in the [***] Grant-Back
Field (including any Patents filed by Pieris as described in Section 10.3).

10.8. Common Interest Disclosures. With regard to any information or opinions
disclosed pursuant to this Agreement by one Party to each other regarding
intellectual property and/or technology owned by Third Parties, the Parties
agree that they have a common legal interest in determining whether, and to what
extent, Third Party intellectual property rights may affect the conduct of the
Development Plans and/or Lead Product and/or Collaboration Products, and have a
further common legal interest in defending against any actual or prospective
Third Party claims based on allegations of misuse or infringement of
intellectual property rights relating to the conduct of the Development Plans
and/or Lead Product and/or Collaboration Products. Accordingly, the Parties
agree that all such information and materials obtained by Pieris and AstraZeneca
from each other will be used solely for purposes of the Parties’ common legal
interests with respect to the conduct of the Agreement. All information and
materials will be treated as protected by the attorney-client privilege, the
work product privilege, and any other privilege or immunity that may otherwise
be applicable. By sharing any such information and materials, neither Party
intends to waive or limit any privilege or immunity that may apply to the shared
information and materials. Neither Party shall have the authority to waive any
privilege or immunity on behalf of the other Party without such other Party’s
prior written consent, nor shall the waiver of privilege or immunity resulting
from the conduct of one Party be deemed to apply against any other Party.

10.9. Patent Term Extensions. AstraZeneca shall use commercially reasonable
efforts to obtain all available patent term extensions, adjustments or
restorations, or supplementary protection certificates (“SPCs”, and together
with patent term extensions, adjustments and restorations, “Patent Term
Extensions”) for each Product with respect to the AstraZeneca Background IP and
Key IP. Pieris shall execute such authorizations and other documents and take
such other actions as may be reasonably requested by AstraZeneca to obtain such
Patent Term Extensions. All filings for such Patent Term Extensions shall be
made by AstraZeneca; provided, that in the event that AstraZeneca

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 102 of 163



--------------------------------------------------------------------------------

elects not to file for a Patent Term Extension, AstraZeneca shall (a) promptly
inform Pieris of its intention not to file and (b) grant Pieris the right to
file for such Patent Term Extension. Each Party shall execute such
authorizations and other documents and take such other actions as may be
reasonably requested by the other Party to obtain such extensions. Pieris shall
not and shall procure that its Affiliates and licensees shall not apply for a
Patent Term Extension for PRS-060 in the [***] Grant-Back Field without
AstraZeneca’s prior written consent. The Parties shall cooperate with each other
in gaining patent term restorations, extensions and/or SPCs wherever applicable
to such Patents. For avoidance of doubt, AstraZeneca shall not be permitted to
apply for any Patent Term Extensions using the Pieris Platform IP without the
prior written consent of Pieris.

11. CONFIDENTIALITY & PUBLICATION

11.1. Nondisclosure Obligation.

11.1.1. All Confidential Information disclosed by one Party (the “Disclosing
Party”) to the other Party (the “Receiving Party”) under this Agreement will be
maintained in confidence by the Receiving Party and will not be disclosed to a
Third Party or used for any purpose except to exercise its licenses and other
rights, to perform its obligations, or as otherwise set forth herein, without
the prior written consent of the Disclosing Party, except to the extent that
such Confidential Information:

(a) is known by the Receiving Party at the time of its receipt, and not through
a prior disclosure by the Disclosing Party, as documented by the Receiving
Party’s business records;

(b) is known to the public before its receipt from the Disclosing Party, or
thereafter becomes generally known to the public through no breach of this
Agreement by the Receiving Party;

(c) is subsequently disclosed to the Receiving Party by a Third Party who is not
known by the Receiving Party to be under an obligation of confidentiality to the
Disclosing Party; or

(d) is developed by the Receiving Party independently of Confidential
Information received from the Disclosing Party, as documented by the receiving
Party’s business records.

11.1.2. Specific aspects or details of Confidential Information will not be
deemed to be within the public domain or in the possession of the Receiving
Party merely because the Confidential Information is embraced by more general

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 103 of 163



--------------------------------------------------------------------------------

information in the public domain or in the possession of the Receiving Party.
Further, any combination of Confidential Information will not be considered in
the public domain or in the possession of the recipient Party merely because
individual elements of such Confidential Information are in the public domain or
in the possession of the Receiving Party unless the combination and its
principles are in the public domain or in the possession of the Receiving Party.
Notwithstanding the foregoing, except as required by Applicable Law, Pieris
shall not publish or otherwise disclose to a Third Party Confidential
Information related to a Product except as permitted under or contemplated by
this Agreement, until it has complied with the provisions of Section 11.2.

11.1.3. Notwithstanding the obligations of confidentiality and non-use set forth
above and in Section 11.1.4 below, a Receiving Party may provide Confidential
Information disclosed to it, and disclose the existence and terms of this
Agreement or the as may be reasonably required in order to perform its
obligations and to exploit its licenses and other rights under this Agreement,
and specifically to (a) Affiliates and Sublicensees, and their employees,
directors, agents, consultants, or advisors to the extent necessary for the
potential or actual performance of its obligations or exercise of its licenses
and other rights under this Agreement in each case who are under an obligation
of confidentiality with respect to such information that is no less stringent
than the terms of this Section 11.1; (b) a Governmental Authority, including any
other Regulatory Authorities in order to obtain patents or perform its
obligations or exploit its rights under this Agreement, provided that such
Confidential Information will be disclosed only to the extent reasonably
necessary to do so, and where permitted, subject to confidential treatment;
(c) the extent required by Law, including by the rules or regulations of the
United States Securities and Exchange Commission or similar regulatory agency in
a country other than the United States or of any stock exchange or listing
entity; (d) with respect to the terms of this Agreement only, any bona fide
actual or prospective acquirers, underwriters, investors, lenders or other
financing sources and any bona fide actual or prospective collaborators,
licensors, Sublicensees, licensees or strategic partners and to employees,
directors, agents, consultants and advisers of such Third Party, in each case
who are under an obligation or confidentiality with respect to such information
that is no less stringent than the terms of this Section 11.1 (but of duration
customary in confidentiality agreements entered into for a similar purpose) and
(e) to Third Parties to the extent a Party is required to do so pursuant to the
terms of an in-license provided that the material terms of such in-license have
been disclosed to the Disclosing Party. If a Party is required by Law to
disclose Confidential Information of the other Party that is subject to the
non-disclosure provisions of this Section 11.1, such Party will promptly inform
the other Party of the disclosure that is being sought in order to provide the
other Party an opportunity to challenge or limit the disclosure.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 104 of 163



--------------------------------------------------------------------------------

11.1.4. Notwithstanding Section 11.1.1, Confidential Information that is
permitted or required to be disclosed will remain otherwise subject to the
confidentiality and non-use provisions of this Section 11.1. If either Party
concludes that a copy of this Agreement must be filed with the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States, such Party will, a reasonable time prior to any
such filing, provide the other Party with a copy of such agreement showing any
provisions hereof as to which the Party proposes to request confidential
treatment, will provide the other Party with an opportunity to comment on any
such proposed redactions and to suggest additional redactions, and will take
such Party’s reasonable comments into consideration before filing such agreement
and use commercially reasonable efforts to have terms identified by such other
Party afforded confidential treatment by the applicable regulatory agency.

11.2. Publication and Publicity.

11.2.1. Publication. Except for disclosures permitted pursuant to Section 11.1
and Section 11.2.2, if Pieris wishes to make a publication or public
presentation relating to the Lead Product or Collaboration Product or if either
Party wishes to make a publication or public presentation relating to any
jointly carried out activity that contains the Confidential Information of the
other Party or any results of Research and Development activities under this
Agreement (the “Publishing Party”) will deliver to the other Party (the
“Reviewing Party”) a copy of the proposed written publication or presentation at
least [***] ([***]) days prior to submission for publication or presentation.
The Reviewing Party will have the right (a) to propose modifications to the
publication or presentation for Patent reasons or trade secret reasons or to
remove Confidential Information of the Reviewing Party or its Affiliates, and
the Publishing Party will remove all Confidential Information of the other Party
if requested by the reviewing Party and otherwise reflect such Party’s
reasonable comments into consideration, or (b) to request a reasonable delay in
publication or presentation in order to protect patentable information. If the
Reviewing Party requests a delay, the Publishing Party will delay submission or
presentation for a period of [***] ([***]) days (or such shorter period as may
be mutually agreed by the Parties) to enable the Reviewing Party to file patent
applications protecting such Party’s rights in such information. With respect to
any proposed publications or disclosures by investigators or academic or
non-profit collaborators, such materials will be subject to review under this
Section 11.2.1 to the extent that AstraZeneca or Pieris, as the case may be, has
the right and ability (after using commercially reasonable efforts to obtain
such right and ability) to do so. Notwithstanding the foregoing, in no event
will either Party make a publication regarding a Collaboration Product until the
first patent application directed to the composition of matter of such Product
has been filed. Further, neither Party will submit or

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 105 of 163



--------------------------------------------------------------------------------

publish any article or other publication to or with any scientific journal or
other publisher that requires, as a condition of publication, that the
submitting Party agree to make available to the publisher or Third Parties any
Product or other materials which are the subject of the publication. Except as
set out above AstraZeneca shall control in its discretion all publications and
public presentations relating to the Research, Development, Manufacture and
Commercialization of the Products and Pieris shall not make any such publication
or public presentation without the prior written consent of AstraZeneca provided
that [***] for any Product AstraZeneca will provide to Pieris copies of all
material publications that AstraZeneca proposes to make with regard to that
Product. Such publications will be provided at least [***] ([***]) days prior to
the intended date of publication. Following [***] for a Product AstraZeneca
shall provide to Pieris copies of any publication it makes regarding a Product
promptly after such publication has been made. In addition, Pieris shall have
the right to publish data generated relating to [***] in the [***] Grant-Back
Field but shall first provide to AstraZeneca a copy of any proposed publication
or presentation relating to the [***] in the [***] Grant-Back Field at least
[***] days prior to submission for publication or presentation. AstraZeneca
shall have the right to propose modifications to the publication or presentation
and Pieris will consider all such proposed modifications in the publication or
presentation in good faith. In addition, Pieris shall also provide to
AstraZeneca copies of any patent application which Pieris proposes to file in
relation to [***] in the [***] Grant-Back Field at least [***] ([***]) days
prior to filing. AstraZeneca shall review such patent applications and Pieris
shall incorporate all reasonable comments made by AstraZeneca in relation to any
such patent application.

11.2.2. Publicity. Except as set forth in Sections 11.1, 11.2.1 and 11.3, the
terms of this Agreement may not be disclosed by either Party, and neither Party
will use the name, Trademark, trade name or logo of the other Party or its
employees in any publicity, news release or disclosure relating to this
Agreement, its subject matter, or the activities of the Parties hereunder
without the prior express written permission of the other Party except (a) as
may be required by Applicable Law, including by the rules or regulations of the
United States Securities and Exchange Commission or similar regulatory agency in
any country other than the United States or of any stock exchange or listing
entity, provided that the Party issuing such press release gives reasonable
notice prior to use of such name, Trademark, trade name or logo of the other
Party, and otherwise complies with Section 11.1.2, or (b) as expressly permitted
by the terms hereof.

11.3. Press Release.

11.3.1. Initial Press Release. The Parties agree to issue the joint press
release attached hereto as Exhibit 11.3.1 on the Execution Date.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 106 of 163



--------------------------------------------------------------------------------

11.3.2. Further Press Releases. Except as provided in this Section 11.3, neither
Party will issue a press release or public announcement relating to this
Agreement without the prior written approval of the other Party (such approval
not to be unreasonably withheld, conditioned or delayed), except that a Party
may (a) once a press release or other public statement is approved in writing by
both Parties, make subsequent public disclosure of the information contained in
such press release or other written statement without the further approval of
the other Party, and (b) issue a press release or public announcement as
required by Applicable Law (including a press release corresponding to any
securities disclosure, such as pursuant to a Form 8-K), including by the rules
or regulations of the United States Securities and Exchange Commission or
similar regulatory agency in a country other than the United States or of any
stock exchange or listing entity, provided that the Party issuing such press
release gives reasonable prior notice to the other Party of and the opportunity
to comment on the press release or public announcement, and otherwise complies
with this Section 11.3. In addition, Pieris may, with AstraZeneca’s prior
written approval, such approval not to be unreasonably withheld, conditioned or
delayed, issue a press release regarding (x) the exercise of any option (such as
any CoDev Option, Co-Commercialization Option, or Collaboration Term Extension),
or (y) the payment or receipt of any milestone payments under this Agreement
with respect to any Product, provided, that (i) such press release does not
identify the Target of such Product unless otherwise already made public; and
(ii) otherwise complies with this Section 11.3.

12. REPRESENTATIONS & WARRANTIES

12.1. Representations, Warranties and Covenants of Both Parties. Each Party
hereby represents and warrants as of the Execution Date, and covenants, to the
other Party that:

12.1.1. it has the power, authority and the legal right to enter into this
Agreement and perform its obligations hereunder, and that it has taken all
necessary action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder;

12.1.2. this Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 107 of 163



--------------------------------------------------------------------------------

12.1.3. to the extent required, all necessary consents, approvals and
authorizations of other parties required to be obtained by such Party in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder have been obtained;

12.1.4. the execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (a) do not conflict with or violate any
requirement of Applicable Law or any provision of the certificate of
incorporation, bylaws or any similar instrument of such Party, as applicable, in
any material way, and (b) do not conflict with, violate, or breach or constitute
a default or require any consent not already obtained under, any contractual
obligation or court or administrative order by which such Party is bound;

12.1.5. all employees, consultants, or (sub)contractors (except (i) academic or
public institution collaborators, (ii) Third Parties under the licenses or other
agreements entered prior to the Execution Date); of such Party or Affiliates
performing Development activities hereunder on behalf of such Party are, and
such Party hereby covenants to the other Party that they will be, obligated to
assign all right, title and interest in and to any inventions developed by them,
whether or not patentable, to such Party or Affiliate, respectively, as the sole
owner thereof;

12.1.6. such Party will, and such Party hereby covenants to the other Party that
it will, perform its activities pursuant to this Agreement in compliance with
good laboratory and clinical practices and cGMP and Applicable Law, in each case
as applicable under the laws and regulations of the country and the state and
local government wherein such activities are conducted, and with respect to the
care, handling and use in Development activities hereunder of any nonhuman
animals by or on behalf of such Party, will at all times comply (and will ensure
compliance by any of its subcontractors) with all applicable national, federal,
state and local laws, regulations and ordinances in performing its obligations
under this Agreement; and

12.1.7. such Party is not debarred under the United States Federal Food, Drug
and Cosmetic Act or comparable Applicable Laws and it does not, and will not
during the Term, employ or use the services of any person or entity who is
debarred, in connection with the Development, manufacture or commercialization
of the Products. If either Party becomes aware of the debarment or threatened
debarment of any person or entity providing services to such Party, including
the Party itself and its Affiliates or Sublicensees, which directly or
indirectly relate to activities under this Agreement, the other Party will be
immediately notified in writing.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 108 of 163



--------------------------------------------------------------------------------

12.2. Representations, Warranties and Covenants of Pieris. Pieris hereby
represents and warrants to AstraZeneca, as of the Execution Date and covenants,
that (except as disclosed to AstraZeneca in writing):

12.2.1. Pieris is the owner of, or otherwise has the right to grant all rights
and licenses it purports to grant to AstraZeneca with respect to the Pieris IP
(including the Lead Product IP) under this Agreement;

12.2.2. The Pieris Patents (including the Lead Product Patents) are subsisting
and have been filed and maintained properly and correctly in all material
respects. Pieris has not previously entered into any agreement, whether written
or oral, with respect to, or otherwise assigned, transferred, licensed, conveyed
or otherwise encumbered its right, title or interest in or to, the Pieris
Patents (including by granting any covenant not to sue with respect thereto) in
such a way as to make the representation set forth in Section 12.2.1 not true,
and it will not enter into any such agreements or grant any such right, title or
interest to any Person that is inconsistent with the rights and licenses granted
to AstraZeneca under this Agreement;

12.2.3. Each of the Pieris Patents (including the Lead Product Patents) properly
identifies each and every inventor of the claims thereof as determined in
accordance with the laws of the jurisdiction in which such Pieris Patent or Lead
Product Patent issued or such application is pending;

12.2.4. Pieris has not received any written claim alleging, and does not have
knowledge of any fact or circumstance indicating, that any of the Pieris Patents
(including the Lead Product Patents) are invalid or unenforceable;

12.2.5. Pieris has not received any written claim alleging, and does not have
knowledge of any fact or circumstance indicating, that any of Pieris’ activities
relating to Lead Product or the practice of the Pieris Platform Technology
infringe or misappropriate any intellectual property rights of a Third Party;

12.2.6. Pieris has not received any written claim or notice of dispute from a
Third Party relating to the Pieris IP or the Pieris Platform Technology
including any dispute with a Third Party licensor and does not have any
knowledge of any fact or circumstance indicating that a claim or dispute could
arise.

12.2.7. to Pieris’ knowledge, there are no additional licenses (beyond those
provided in this Agreement and the Platform Agreement) under any intellectual
property owned or Controlled by Pieris or its Affiliates as of the Execution
Date, that would be necessary or useful in order for AstraZeneca to further
Develop, Manufacture or Commercialize a Product as contemplated under this
Agreement;

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 109 of 163



--------------------------------------------------------------------------------

12.2.8. Pieris is not and as far as Pieris is aware, the counter party is not in
breach of the Lead Product Cell Line License;

12.2.9. Pieris and its Affiliates have not conducted any clinical studies with
Lead Product and has conducted, and has required its contractors and consultants
to conduct, where applicable, preclinical studies related to Lead Product in
compliance with good laboratory and clinical practices and cGMP and Applicable
Law, in each case as applicable under the laws and regulations of the country
and the state and local government wherein such activities were conducted;

12.2.10. True and complete copies of all material information, documents and
data relating to the Lead Product and the Pieris Platform Technology (including
all toxicology, safety and efficacy data) in the possession or control of Pieris
or its Affiliates have been provided to AstraZeneca; and

12.2.11. Pieris will not sell or otherwise assign the Pieris IP to any Third
Party without the prior written consent of AstraZeneca.

13. INDEMNIFICATION, LIABILITY & INSURANCE

13.1. Indemnification by AstraZeneca. AstraZeneca agrees to defend Pieris, its
Affiliates and their respective directors, officers, stockholders, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Pieris Indemnitees”), and will indemnify and hold harmless the Pieris
Indemnitees, from and against any liabilities, losses, costs, damages, fees or
expenses payable to a Third Party, and reasonable attorneys’ fees and other
legal expenses with respect thereto (collectively, “Losses”) arising out of any
claim, action, lawsuit or other proceeding by a Third Party (collectively,
“Third Party Claims”) brought against any Pieris Indemnitee and resulting from
or occurring as a result of: (a) any activities conducted by an AstraZeneca
employee, consultant or (sub)contractor in the performance of the AstraZeneca
Conducted Activities, (b) the Development, Manufacture or Commercialization of
any Product by AstraZeneca or its Affiliates, Sublicensees, distributors or
contractors, (c) any breach by AstraZeneca of any of its representations,
warranties or covenants pursuant to this Agreement, or (d) the negligence or
willful misconduct of AstraZeneca or any AstraZeneca Affiliate or Sublicensee in
the performance of this Agreement; except in any such case to the extent such
Losses result from: (i) the negligence or willful misconduct of any Pieris
Indemnitee, (ii) any breach by Pieris of any of its representations, warranties,
covenants or obligations pursuant to this Agreement or the Platform Agreement,
or (iii) any breach of Applicable Law by any Pieris Indemnitee.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 110 of 163



--------------------------------------------------------------------------------

13.2. Indemnification by Pieris. Pieris agrees to defend AstraZeneca, its
Affiliates and their respective directors, officers, stockholders, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“AstraZeneca Indemnitees”), and will indemnify and hold harmless the AstraZeneca
Indemnitees, from and against any Losses arising out of (A) Third Party Claims
brought against any AstraZeneca Indemnitee and resulting from or occurring as a
result of: (a) any activities conducted by an Pieris employee, consultant or
(sub)contractor in the performance of the Pieris Conducted Activities, (b) any
breach by Pieris of any of its representations, warranties or covenants pursuant
to this Agreement, (c) the negligence or willful misconduct of any Pieris
Indemnitee or any (sub)contractor of Pieris in the performance of this
Agreement, or (d) the Development, Manufacture or Commercialization of any
terminated Product by Pieris or its Affiliates, Sublicensees, distributors or
contractors; and (B), any Losses arising out of any dispute between Pieris and
[***] (“[***]”) [***] by and between [***] (the “[***]”) including any
termination of that agreement except in any such case to the extent such Losses
result from: (i) the negligence or willful misconduct of any AstraZeneca
Indemnitee, (ii) any breach by AstraZeneca of any of its representations,
warranties, covenants or obligations pursuant to this Agreement or the Platform
Agreement, or (iii) any breach of Applicable Law by any AstraZeneca Indemnitee.

13.3. Notice of Claim. All indemnification claims provided for in Section 13.1
and Section 13.2 will be made solely by such Party to this Agreement (the
“Indemnified Party”). The Indemnified Party will give the indemnifying Party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or the
discovery of any fact upon which the Indemnified Party intends to base a request
for indemnification under Section 13.1 or Section 13.2, but in no event will the
indemnifying Party be liable for any Losses to the extent such Losses result
from any delay in providing such notice. Each Indemnification Claim Notice must
contain a description of the claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time). The
Indemnified Party will furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.

13.4. Defense, Settlement, Cooperation and Expenses.

13.4.1. Control of Defense. At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying Party will not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify the Indemnified Party in respect
of the Third Party Claim, nor will it constitute a waiver by the indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 111 of 163



--------------------------------------------------------------------------------

indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party. In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party will as soon as reasonably possible deliver to the indemnifying Party all
original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim. Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in this Section 13.4.1, the Indemnified Party will be responsible for the legal
costs or expenses subsequently incurred by such Indemnified Party in connection
with the analysis, defense or settlement of the Third Party Claim.

13.4.2. Right to Participate in Defense. Without limiting Section 13.4.1, any
Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (a) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (b) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 13.4.1 (in which case the Indemnified Party will control
the defense), or (c) the interests of the Indemnified Party and the indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles in which case the indemnifying Party
will be responsible for any such costs and expenses of counsel for the
Indemnified Party.

13.4.3. Settlement. With respect to any Third Party Claims relating solely to
the payment of money damages in connection with a Third Party Claim and that
will not admit liability or violation of Applicable Law on the part of the
Indemnified Party or result in the Indemnified Party’s becoming subject to
injunctive or other relief or otherwise adversely affecting the business of the
Indemnified Party in any manner (such as granting a license or admitting the
invalidity of a Patent Controlled by an Indemnified Party), and as to which the
indemnifying Party will have acknowledged in writing the obligation to indemnify
the Indemnified Party hereunder, the indemnifying Party will have the sole right
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss, on such terms as the indemnifying Party, in its sole
discretion, will deem appropriate. With respect to all other Losses in
connection with Third Party Claims, where the indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 13.4.1, the
indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (which consent will not be

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 112 of 163



--------------------------------------------------------------------------------

unreasonably withheld). The indemnifying Party will not be liable for any
settlement, consent to entry of judgment, or other disposition of a Loss by an
Indemnified Party that is reached without the written consent of the
indemnifying Party. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, no Indemnified Party will admit any
liability with respect to or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the indemnifying Party, such consent
not to be unreasonably withheld.

13.4.4. Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party will, and will
cause each other Indemnified Party to, cooperate in the defense or prosecution
thereof and will furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation will include access during normal business hours afforded to
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party will reimburse the
Indemnified Party for all its reasonable Out-of-Pocket Costs and expenses in
connection therewith.

13.4.5. Costs and Expenses. Except as provided above in this Section 13.4, the
costs and expenses, including attorneys’ fees and expenses, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a Calendar
Quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

13.5. Insurance.

13.5.1. Pieris’ Insurance Obligations. Pieris will maintain, at its cost,
reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, including but not limited to its
indemnification obligations herein, in such amounts and on such terms as are
customary for prudent practices for biotech companies of similar size and with
similar resources in the pharmaceutical industry for the activities to be
conducted by it under this Agreement taking into account the scope of
development of products. Pieris will furnish to AstraZeneca evidence of such
insurance, upon request.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 113 of 163



--------------------------------------------------------------------------------

13.5.2. AstraZeneca’s Insurance Obligations. AstraZeneca will maintain, at its
cost, reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement (including product liability),
including but not limited to its indemnification obligations herein, in such
amounts and on such terms as are customary for prudent practices for large
companies in the pharmaceutical industry for the activities to be conducted by
AstraZeneca under this Agreement. AstraZeneca will maintain such insurance or
self-insurance throughout the Term and for [***] years thereafter, and will
furnish to Pieris evidence of such insurance, upon request.

13.6. LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR (A) CLAIMS THAT ARE
SUBJECT TO INDEMNIFICATION UNDER SECTIONS 13.1 AND 13.2 OR (B) CLAIMS ARISING
OUT OF A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT,
NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE OTHER PARTY TO
THIS AGREEMENT OR ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR OTHER INDIRECT DAMAGES OR LOST OR IMPUTED PROFITS OR ROYALTIES, LOST
DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY
IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR
ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

13.7. Anti-Bribery and Corruption Compliance.

13.7.1. Each Party agrees, on behalf of itself, its officers, directors and
employees and on behalf of its Affiliates that it will, and will use its
diligent efforts to, procure that its agents, representatives, consultants and
subcontractors hired for activities undertaken for or in connection with the
performance of this Agreement, (together with such Party, the “Party
Representatives”) for the performance of its obligations hereunder that such
Party Representatives will not directly or indirectly pay, offer or promise to
pay, or authorize the payment of any money, or give, offer or promise to give,
or authorize the giving of anything else of value, to:

13.7.1.1. any Government Official in order to influence official action;

13.7.1.2. any Person (whether or not a Government Official) (i) to influence
such Person to act in breach of a duty of good faith, impartiality or trust
(“Improper Action”), (ii) to reward such Person for such Improper Action, or
(iii) where such Person would engage in an Improper Action by receiving the
money or other thing of value;

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 114 of 163



--------------------------------------------------------------------------------

13.7.1.3. any other Person while knowing or having reason to know that all or
any portion of the money or other thing of value will be paid, offered, promised
or given to, or will otherwise benefit, a Government Official in order to
influence official action for or against either Party in connection with the
matters that are the subject of this Agreement; or

13.7.1.4. any Person to reward that Person for an Improper Action or to induce
that Person to engage in Improper Action.

13.7.2. Each Party will not and will use diligent efforts to procure that its
Party Representatives will not, directly or indirectly, solicit, receive or
agree to accept any payment of money or anything else of value in violation of
the Anti-Corruption Laws.

13.7.3. Each Party acknowledges that its undertakings given in Section 13.7.1
and Section 13.7.2 are material to the other Party in entering into a
relationship with such Party.

13.7.4. Each Party, on behalf of itself and its Party Representatives,
represents and warrants to the other Party that for the term of this Agreement
and [***] years thereafter, it will and will use diligent efforts to procure
that its Party Representatives keep and maintain accurate books and reasonably
detailed records in connection with the performance of its obligation under this
Agreement including all records required to establish compliance with
Section 13.7.1 and Section 13.7.2 above.

13.7.5. Each Party will promptly provide the other Party with written notice of
the following events: (A) upon becoming aware of any material breach or
violation by it or its Party Representatives of any representation, warranty or
undertaking set forth in Section 13.7.1 and Section 13.7.2; and (B) upon
receiving a formal notification that it is the target of a formal investigation
by a Governmental Authority for a Material Anti-Corruption Law Violation or upon
receipt of information from any of its Party Representatives connected with this
Agreement that any of them is the target of a formal investigation by a
Governmental Authority for a material violation of Anti-Corruption Law.

13.7.6. For the term of this Agreement and [***] years thereafter, each Party
will for the purpose of auditing and monitoring the performance of its
compliance with this Section 13.7 permit the other Party, its Affiliates, any
auditors of any of them and any Regulatory Authority to have access to any

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 115 of 163



--------------------------------------------------------------------------------

premises of such Party and to the extent that such Party is able to secure such
access, its Party Representatives in each case used in connection with this
Agreement, together with a right to access personnel and records that relate to
this Agreement (“Audit”).

13.7.7. Each Party will be responsible for any breach of any representation,
warranty or undertaking in this Section 13.7 or of the Anti-Corruption Laws by
any of its Party Representatives.

13.7.8. Each Party may disclose the terms of this Agreement or any action taken
under this Section 13.7 to prevent a potential violation or continuing violation
of applicable Anti-Corruption Laws, including the identity of the other Party
and the payment terms, to any Governmental Authority if such Party determines,
upon advice of counsel, that such disclosure is necessary.

13.8. Set-Off: AstraZeneca shall have the right to set-off any sums which may be
owed by Pieris to AstraZeneca under this Agreement (including by way of damages
for breach) against any future sums due to Pieris under this Agreement or any
other agreement between the Parties.

14. TERM AND TERMINATION

14.1. Agreement Term. The term of this Agreement (the “Term”) will commence on
the Effective Date and will extend, unless this Agreement is terminated earlier
in accordance with Section 14.2 on a Product-by-Product and country-by-country
basis, until such time as AstraZeneca’s payment obligations with respect to the
sale of such Product in such country expires. Upon the natural expiration (as
opposed to termination) of AstraZeneca’s payment obligations with respect to a
Product and country the licenses granted by Pieris to AstraZeneca under this
Agreement with respect to such Product shall remain in effect as granted in
accordance with this Agreement, shall become irrevocable, fully paid-up and
royalty-free licenses and shall last as long as AstraZeneca intends to Develop
or Commercialize the applicable Product in such country. For avoidance of doubt,
on a Product-by-Product and country-by-country basis, with respect to any
Product where Pieris has exercised a CoDev Option, this Agreement shall last
[***] the Lead Product or applicable CoDev Product.

14.2. Termination. Notwithstanding anything in this Agreement or elsewhere to
the contrary, subject to Section 14.3.4 below, this Agreement may be terminated
as follows:

14.2.1. Termination for Material Breach. Either Party shall have the right to
terminate this Agreement in the event the other Party has materially breached or
materially defaulted in the performance of any of its obligations hereunder
which breach or default is material in the overall context of the Agreement, and

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 116 of 163



--------------------------------------------------------------------------------

such breach has continued for one hundred and eighty (180) days (or thirty
(30) days in the case of a payment breach) after written notice thereof was
provided to the breaching Party by the non-breaching Party which clearly
describes the remedies that the non-breaching Party intends to apply should the
breach remain uncured. Any such termination shall become effective at the end of
such one hundred and eighty (180) day (or thirty (30) day with respect to
payment breach) period if, prior to the expiration of the one hundred and eighty
(180) day (or thirty (30) day, as applicable) period, the breaching Party has
not cured any such breach or default. In the event that the breach is not
susceptible to cure during such one hundred and eighty (180) day period, then,
upon written notice to the non-breaching Party during the initial one hundred
and eighty (180) day period, the breaching Party may have additional time, not
to exceed another one hundred and eighty (180) days to cure such breach. If the
allegedly breaching Party disputes the breach and provides written notice of
that dispute to the other Party, the matter shall be addressed under the dispute
resolution provisions in Section 15.1, and the notifying Party may not terminate
this Agreement until it has been finally determined under Section 15.1.4, that
the Agreement was materially breached as described above and the breaching Party
does not cure the breach within sixty (60) days of the arbitration award under
Section 15.1.4 below.

14.2.2. Termination by Mutual Agreement. This Agreement (as a whole or on a
Product-by-Product and country-by-country basis) may be terminated by the mutual
written consent of the Parties.

14.2.3. Termination by AstraZeneca for Convenience or Clinical Failure.
AstraZeneca may terminate this Agreement (i) in its entirety (with respect to
all Products) by providing ninety (90) days’ prior written notice to Pieris
(unless any Product has achieved Marketing Approval, in which case such period
shall be one hundred and eighty (180) days), (ii) with respect to a Product for
convenience in its entirety or on a country-by-country basis or following
Clinical Failure of such Product (prior to the filing of the first BLA or MAA
for such Product) by providing ninety (90) days’ prior written notice, or
(iii) with respect to a Product for convenience in its entirety or on a
country-by-country basis or following Clinical Failure of such Product
(following the filing of the first BLA or MAA for such Product) by providing one
hundred and eighty (180) days’ prior written notice with such termination being
effective upon the end of such notice period. Notwithstanding the foregoing,
AstraZeneca may not terminate this Agreement in its entirety or with respect to
the Lead Product within the first twelve (12) months following the Effective
Date.

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 117 of 163



--------------------------------------------------------------------------------

14.2.4. Termination for Insolvency. Either Party may terminate this Agreement
if, at any time, the other Party will file in any court or agency pursuant to
any statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for the appointment of a receiver or trustee of the Party or of
substantially all of its assets, or if the other Party proposes a written
agreement of composition or extension of substantially all of its debts, or if
the other Party will be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition will not be dismissed within ninety
(90) days after the filing thereof, or if the other Party will propose or be a
party to any dissolution or liquidation, or if the other Party will make an
assignment of substantially all of its assets for the benefit of creditors. Upon
the bankruptcy of any Party, the non-bankrupt Party will further be entitled to
a complete duplicate of, or complete access to, any such intellectual property,
and such, if not already in its possession, will be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement.

14.2.5. Termination for Patent Challenge.

14.2.5.1. Pieris IP (including Lead Product IP) and Collaboration Product IP.
Pieris may terminate this Agreement if AstraZeneca or its Affiliates (including
MedImmune) disputes, or assists any Third Party to dispute, the validity of any
Patent within the Pieris IP, including the Lead Product IP, and Collaboration
Product IP in a patent re-examination, inter-partes review, post-grant or other
patent office proceeding, opposition, litigation, or other court proceeding and,
within thirty (30) days written notice from Pieris, AstraZeneca fails to rescind
any and all of such actions, provided however that, nothing in this clause
prevents AstraZeneca from taking any of the actions referred to in this clause
and provided further that Pieris will not have the right to terminate if
AstraZeneca:

(a) asserts invalidity as a defense in any court proceeding brought by Pieris
asserting infringement of one of the foregoing Patents;

(b) acquires a Third Party that has an existing challenge, whether in a court or
administrative proceeding, against one of the foregoing Patents; or

(c) licenses a product for which Pieris has an existing challenge, whether in a
court or administrative proceeding, against one of the foregoing Patents.

14.2.5.2. Pieris challenge to Collaboration Product Patents and Lead Product
Patents. AstraZeneca may terminate this Agreement if Pieris or its Affiliates
disputes, or assists any Third Party to dispute, the validity of any Patent
within the Lead Product IP, Collaboration Product IP, and

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 118 of 163



--------------------------------------------------------------------------------

AstraZeneca Contributed IP in a patent re-examination, inter-partes review,
post-grant or other patent office proceeding, opposition, litigation, or other
court proceeding and, within thirty (30) days written notice from AstraZeneca,
Pieris fails to rescind any and all of such actions, provided however that,
nothing in this clause prevents Pieris from taking any of the actions referred
to in this clause and provided further that AstraZeneca will not have the right
to terminate if Pieris:

(a) asserts invalidity as a defense in any court proceeding brought by
AstraZeneca asserting infringement of one of the foregoing Patents;

(b) acquires a Third Party that has an existing challenge, whether in a court or
administrative proceeding, against one of the foregoing Patents; or

(c) licenses a product for which AstraZeneca has an existing challenge, whether
in a court or administrative proceeding, against one of the foregoing Patents.

14.2.5.3. Pieris Platform IP and Pieris Platform Improvement IP. Pieris may
terminate this Agreement if AstraZeneca or its Affiliates (including MedImmune)
disputes, or assists any Third Party to dispute, the validity of any Patent
within the Pieris Platform IP or Pieris Platform Improvement IP, in a patent
re-examination, inter-partes review, post-grant or other patent office
proceeding, opposition, litigation, or other court proceeding and, within thirty
(30) days written notice from Pieris, AstraZeneca fails to rescind any and all
of such actions, provided however that, nothing in this clause prevents
AstraZeneca from taking any of the actions referred to in this clause and
provided further that Pieris will not have the right to terminate if
AstraZeneca:

(a) asserts invalidity as a defense in any court proceeding brought by Pieris
asserting infringement of one of the foregoing Patents;

(b) acquires a Third Party that has an existing challenge, whether in a court or
administrative proceeding, against one of the foregoing Patents; or

(c) licenses a product for which Pieris has an existing challenge, whether in a
court or administrative proceeding, against one of the foregoing Patents.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 119 of 163



--------------------------------------------------------------------------------

14.3. Effects of Termination.

14.3.1. Effects of Termination. In the event of any termination of this
Agreement in its entirety or with respect to any given Product or given country
other than termination (i) by AstraZeneca for Pieris’ material breach under
Section 14.2.1, (ii) by AstraZeneca due to Pieris’ insolvency under
Section 14.2.4, or (iii) under Section 14.2.2 (termination by mutual agreement),
then the following shall apply:

14.3.1.1. At Pieris’ request, AstraZeneca will return to Pieris or destroy (and
certify such destruction to Pieris), at Pieris’ option, all Pieris’ Confidential
Information related to the terminated Product(s) and Pieris Know-How related to
the terminated Product(s) (provided that AstraZeneca shall be entitled to retain
one (1) copy for archival and compliance purposes, and as required by Applicable
Law or regulatory requirement). At AstraZeneca’s request, subject to
Section 14.3.1.6, Pieris will return to AstraZeneca or destroy (and certify such
destruction to AstraZeneca), at AstraZeneca’s option, all other AstraZeneca
Confidential Information related to the terminated Product(s) and all other
AstraZeneca Know-How related to the terminated Product(s) (provided that Pieris
shall be entitled to retain one (1) copy for archival and compliance purposes,
and as required by Applicable Law or regulatory requirement).

14.3.1.2. Pieris shall have the right to acquire some or all of the available
inventory of the terminated Product, as requested by Pieris, in the possession
of AstraZeneca and its Affiliates as of the date of such termination, provided
that, if Pieris so acquires any or all such inventory, Pieris shall reimburse
AstraZeneca the cost incurred by AstraZeneca for such inventory and if Pieris
does not purchase such inventory AstraZeneca shall be entitled to continue
selling any such inventory for [***] ([***]) months following the effective date
of termination.

14.3.1.3. All licenses and sublicenses granted by Pieris to AstraZeneca
hereunder shall terminate, provided however that they will continue solely to
enable AstraZeneca to (i) complete sales of Products for any purchase orders
that were in place prior to the effective date of termination and (ii) sell off
any existing inventory of Products pursuant to Section 14.3.1.2; thereafter,
AstraZeneca will discontinue Commercialization of the applicable Product.

14.3.1.4. To the extent requested by Pieris, AstraZeneca shall enter into an
agreement whereby AstraZeneca assigns its rights to the Lead Product Patents and
Collaboration Product Patents (including all Patents therein) to Pieris and
grants an exclusive (sub)license to Pieris, under

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 120 of 163



--------------------------------------------------------------------------------

AstraZeneca Contributed IP and Arising IP reasonably necessary to further
Develop, Manufacture and Commercialize the terminated Products (including any
Patent Rights or Intellectual Property Rights included in the AstraZeneca
Contributed IP or Arising IP related to the device for such terminated Product)
on reasonable commercial terms, including adequate indemnities to be agreed
upon. For purposes of this Section 14.3.1, “reasonable commercial terms” means
that (i) no upfront or milestone payments shall be due from Pieris to
AstraZeneca for such terminated Product, and (ii) any royalties on Net Sales of
any terminated Product shall not exceed (a) [***] percent ([***]%) if the
effective date of termination for such Product is prior to [***] for such
Product, (b) [***] percent ([***]%) if the effective date of termination for
such Product is after [***] for such Product but is prior to the [***] for such
Product or (c) [***] percent ([***]%) if the effective date of termination for
such Product is after the [***] for such Product. Notwithstanding the forgoing,
to the extent that the licenses provided under this Section 14.3.1.4 do not
include any Intellectual Property rights Covering an inhalation device that is
being used for inhaled delivery of the terminated Product, then the royalty rate
ceilings set forth under this Section 14.3.1.4 shall be reduced by [***] percent
([***]%). In the event that AstraZeneca has in-licensed Patent Rights from a
Third Party specifically pertaining to an inhalation device for use in
connection with the terminated Product (“Device In-License”), then the royalty
rate ceilings set forth under this Section 14.3.1.4 shall also be reduced by
[***] percent ([***]%) and Pieris shall pay the royalties associated with such
Device In-License to such Third Party. Pieris shall be responsible for paying
any royalties, milestones or other sums which may be due to Third Parties in
respect of any Intellectual Property Rights licensed by AstraZeneca to Pieris
pursuant to this Section 14.3.1.4. Pieris shall take over responsibility for the
Prosecution and Maintenance and shall have sole enforcement rights (with
AstraZeneca providing any reasonably requested assistance) of any Patents in the
Arising IP and AstraZeneca Background Improvement IP which solely and
exclusively Cover the Products.

14.3.1.5. At the request of Pieris, AstraZeneca shall continue all [***] ([***])
[***] and all [***] (including AstraZeneca’s funding or co-funding of such
[***]) through Completion of such [***] and completion of such [***].

14.3.1.6. AstraZeneca will, as promptly as practicable, and subject to Pieris’
reasonable assistance and to agreeing reasonable commercial terms pursuant to
Section 14.3.1.4, to the extent legally permissible (including to the extent
permitted under AstraZeneca’s obligations to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 121 of 163



--------------------------------------------------------------------------------

Third Parties on the effective date of termination), (i) transfer and assign to
Pieris or Pieris’ designee AstraZeneca’s right, title and interest in and to all
material governmental or regulatory filings and approvals (including all
Marketing Approvals and pricing approvals, and Regulatory Materials, in all
cases, specifically and exclusively relating to the Development, Manufacture or
Commercialization of the terminated Products, and (ii) transfer to Pieris or
Pieris’ designee copies of all material Data, Know-How, Clinical Study data and
safety data in AstraZeneca’s possession and Control to the extent specifically
related to and required for the research, Development, Manufacture or
Commercialization of the terminated Products. In addition, AstraZeneca will
appoint Pieris as AstraZeneca’s and/or AstraZeneca’s Affiliates’ agent for all
terminated Product-related matters involving Regulatory Authorities until all
Marketing Approvals, regulatory approvals and other regulatory filings hereunder
have been assigned to Pieris or its designee. In the event of (x) failure to
obtain assignment or (y) with respect to regulatory items that would otherwise
fall within (i) and (ii) but for such materials not being specifically related
to the terminated Products, but nonetheless which are reasonably necessary for
the Development, Manufacture or Commercialization of the terminated Products
above, in each of (x) and (y) AstraZeneca hereby consents and grants to Pieris
the right to access and reference (without any further action required on the
part of AstraZeneca, whose authorization to file this consent with any
Regulatory Authority is hereby granted) any such item with respect to all
terminated Products.

14.3.1.7. If AstraZeneca or its Affiliates are Manufacturing Finished Product
with respect to terminated Products on the effective date of termination, at
Pieris’ option (which must be exercised in writing to AstraZeneca within [***]
([***]) days of the effective date of termination), AstraZeneca or its
Affiliates will use commercially reasonable efforts to supply such Finished
Product (including any device if applicable, but solely in the form as such
terminated Product was being manufactured by AstraZeneca as of the effective
date of termination) to Pieris at AstraZeneca’s Fully Burdened Manufacturing
Cost plus [***] percent ([***]%), until the earlier of (i) such time as Pieris
has procured or developed its own source of such Finished Product supply, or
(ii) t[***] ([***]) months following the effective date of termination. Should
Pieris not be able to procure or develop its own source of Finished Product
supply within [***] ([***]) months, then the Parties will discuss in good faith
a potential extension of supply by AstraZeneca to avoid any supply interruption.
The Parties will promptly negotiate a supply and related quality agreement to
govern the specific terms and conditions of such supply.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 122 of 163



--------------------------------------------------------------------------------

14.3.1.8. If Pieris so requests within [***] ([***]) days of the effective date
of termination, the Parties will cooperate, to the extent legally permissible
(including to the extent permitted under AstraZeneca’s obligations to Third
Parties on the effective date of termination), to assign to Pieris any Third
Party agreements that are specific to and exclusively relating to the
Development, Manufacture or Commercialization of the terminated products to
which AstraZeneca is a party, subject to any required consents of such Third
Party.

14.3.1.9. Subject to agreeing to reasonable commercial terms pursuant to
Section 14.3.1.4, the Parties will cooperate, to the extent legally permissible
(including to the extent permitted under AstraZeneca’s obligations to Third
Parties on the effective date of termination), to promptly transfer and assign
or exclusively license (or, if applicable, will cause its Affiliates to assign)
to Pieris all of AstraZeneca’s (and such Affiliates’) worldwide right, title and
interest in and to any registered trademarks or registered internet domain names
that are specific to and exclusively used for the terminated Products (it being
understood that the foregoing will not include any trademarks or internet domain
names that contain the corporate or business name(s) of AstraZeneca or any of
its Affiliates or any other products of AstraZeneca or any of its Affiliates).

14.3.1.10. Subject to AstraZeneca’s agreement that it will not incorporate any
Intellectual Property Rights, Data or Know-How Controlled by [***] that would be
reasonably necessary for Pieris to continue the Development, Manufacture or
Commercialization of any terminated Product, AstraZeneca shall not be required
to grant a license under or otherwise transfer to Pieris under this
Section 14.3.1 any Intellectual Property Rights, Data or Know-How Controlled by
[***]. For clarity, AstraZeneca agrees not use any [***] for the Manufacture of
any Product. AstraZeneca and its Affiliates (including MedImmune) hereby
covenant not to sue (and not to assist Third Parties in suing) Pieris or its
Affiliates or Sublicensees alleging infringement or misappropriation of any
Intellectual Property Rights (including any claim for Patent infringement) with
respect to any terminated Product as it is constituted at the date of
termination for any Intellectual Property Rights including Patent Rights
Controlled by AstraZeneca and its Affiliates (including MedImmune) at the date
of termination or any Patents Controlled by AstraZeneca or its Affiliates after
the date of termination to the extent such Patents incorporate Arising IP or
AstraZeneca Contributed IP.

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 123 of 163



--------------------------------------------------------------------------------

14.3.1.11. More generally, the Parties shall cooperate to ensure a smooth and
orderly transition of the Product, including any Development, Manufacturing, or
Commercialization activities ongoing at the time of termination to Pieris,
pursuant to a termination agreement to be negotiated by the Parties within [***]
([***]) months following the termination notice. Such agreement shall be
consistent with this Section 14.3.1.

14.3.1.12. For clarity where a Product is sold as part of a Combination Product,
Pieris shall only have rights under this Section 14.3.1 with regard to the
Product and Pieris shall not be granted any rights with regard to the other
active ingredient.

14.3.2. Termination Due to Competing Product.

14.3.2.1. In the event that this Agreement is terminated (i) by Pieris for
AstraZeneca’s material breach of the Non-Compete under Section 8.2.3 or (ii) by
AstraZeneca for convenience (but not for Clinical Failure) under Section 14.2.3
where within [***] ([***]) [***] of the effective date of such termination,
AstraZeneca Develops, Manufactures or Commercializes a Competing Product
(excluding any Competing Product of any Acquiror of AstraZeneca) corresponding
to the terminated Product (a) beyond [***], (b) beyond [***] in the event that
the terminated product had achieved [***] Prior to the effective date of
termination or (c) is no longer at [***] (as defined in Section 8.2.3.7) as
compared to the [***] of the terminated Product on the effective date of
termination, then the following shall apply in addition to the provisions of
Section 14.3.1: AstraZeneca will pay the [***] with respect to such Product
within [***] ([***]) days of (1) the effective date of the termination of the
Agreement by Pieris with respect to the applicable Product as described in this
Section 14.3.2.1(i) above, or (2) AstraZeneca’s initiation of [***] within [***]
([***]) [***] of termination of the corresponding Product by AstraZeneca for
convenience as described in this Section 14.3.2.1(ii)(a)-(c) above. In the event
that a terminated Product is terminated following [***] but before [***], the
[***] shall be the [***] in the [***] for that terminated Product. By way of
example, if the Lead Product is terminated under this Section 14.3.2.1 during a
[***] and Pieris has not exercised the [***] (i.e., has exercised the [***]
Split Option, [***] Cap Option, or has not exercised its CoDev Option), then
AstraZeneca shall pay Pieris [***] Dollars ($[***]). In the event that a
terminated Product is terminated following [***] but before [***] of such
terminated Product, the [***] shall be the [***] in the [***] for that
terminated Product. By way of example, if the Lead Product is terminated under
this Section 14.3.2.1 after [***] and Pieris has not exercised the [***] (i.e.,
has exercised the [***] Split Option, [***] Cap Option, or has not exercised its
CoDev Option) then AstraZeneca shall pay Pieris [***] Dollars ($[***]). Once any
such [***] has been paid no further sums will be due under this Section.

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 124 of 163



--------------------------------------------------------------------------------

14.3.2.2. For the avoidance of doubt, Section 14.3.2.1 shall not apply if
AstraZeneca terminated a Product due to Clinical Failure.

14.3.3. For Material Breach or Insolvency. In the event that AstraZeneca
terminates this Agreement as a result of Pieris’ material breach under
Section 14.2.1, due to Pieris’ insolvency under Section 14.2.4, or as a result
of Pieris’s Patent challenge under Section 14.2.5.2, then the following terms
shall apply:

14.3.3.1. At the Disclosing Party’s request, the Receiving Party will return to
the Disclosing Party or destroy (and certify such destruction to the Disclosing
Party), at Disclosing Party’s option, all Disclosing Party’s Confidential
Information related to the terminated Product(s) (provided that the Receiving
Party shall be entitled to retain one (1) copy for archival and compliance
purposes, and as required by Applicable Law or regulatory requirement).

14.3.3.2. All Development, Manufacture and Commercialization of such terminated
Product by the Parties shall immediately cease;

14.3.3.3. The licenses granted by each Party to the other with respect to the
terminated Product shall immediately terminate; and

14.3.3.4. The non-compete set forth in Section 8.2 regarding the terminated
Product will no longer apply;

14.3.4. Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement are, and shall otherwise be deemed to be, for all purposes of
Section 365(n) of the United States Bankruptcy Code and of any similar or
analogous provisions of Applicable Laws outside of the United States (the
“Bankruptcy Code”), licenses and rights to “intellectual property” as defined
under Section 101(35A) of the U.S. Bankruptcy Code. Each Party agrees that the
other Party, as licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the Bankruptcy Code. In
the event of the commencement of a bankruptcy proceeding by or against a Party
under the Bankruptcy Code (the “Insolvent Party”), the other Party shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
intellectual property and Know-How licensed to such Party under this Agreement
and held by such first Party and its successors and assigns (and all embodiments
of such intellectual property and Know-How), provided that, a Party shall not be
required to provide any duplicate copies and embodiments of such intellectual

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 125 of 163



--------------------------------------------------------------------------------

property or Know-How to the other Party so long it has already provided such
intellectual property and Know-How it is required to provide to under this
Agreement, and, if not already in its possession, shall be promptly delivered to
it (a) upon any such commencement of a bankruptcy proceeding upon its written
request therefore, unless the Insolvent Party continues to perform all of its
obligations under this Agreement, or (b) if not delivered or granted under
(a) above, following the rejection of this Agreement by or on behalf of the
Insolvent Party upon written request therefore by the other Party.

14.3.5. Survival. The termination or expiration of this Agreement shall not
affect any payment of any debts or obligations accruing prior to or after such
date of termination or expiration. The provisions of Section 1 (to the extent
necessary to give effect to the surviving provisions), Section 2.3 (Grantback
License), Sections 2.6.1, 2.6.2, and 2.6.4.2(b) ([***] Grant-Back licenses
becoming irrevocable), Section 9.6 (with respect to any Net Sales accrued
following the Term during a permitted sell-off period under Section 14.3.1.2),
Section 9.8.2 (for any final reports and final payments), Section 9.8.3 (Records
and Audits), Section 11.1 (Confidentiality except for the last Sentence of
Section 11.1.2), Section 13 (Indemnification, Liability and Insurance),
Section 14 (until completion of termination obligations) and Section 15
(Miscellaneous) will survive the expiration or any termination of this Agreement
for any reason, in accordance with their respective terms and conditions, and
for the respective duration stated therein, and where no duration is stated,
will survive indefinitely. In addition, any Section that is referred to in the
above listed Sections shall survive solely for the interpretation or enforcement
of the latters.

15. MISCELLANEOUS

15.1. Dispute Resolution.

15.1.1. Resolution by Senior Representatives. The Parties will seek to settle
amicably any and all disputes, controversies or claims arising out of or in
connection with this Agreement. Any dispute between the Parties (excluding any a
failure to reach consensus on a matter within the JSC’s decision-making
authority which dispute will resolved in accordance with Section 3.2.5) will be
promptly presented to the Senior Representatives, or their respective designees,
for resolution. Such Senior Representatives, or their respective designees, will
meet in person or by teleconference as soon as reasonably possible thereafter,
and use their good faith efforts to mutually agree upon the resolution of the
dispute, controversy or claim.

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 126 of 163



--------------------------------------------------------------------------------

15.1.2. Limited Escalation for Lead Product and CoDev Products Not Yet in
Co-Development. Notwithstanding Section 15.1.1, to the extent that the Parties
fail to reach agreement regarding a matter within the JSC’s decision-making
authority and such matter relates to a Product for which Pieris has an unexpired
but not yet exercised CoDev Option (including the time period where such Option
is not yet exercisable), then such matter shall be resolved by the JSC and if
not resolved by the JSC shall be subject to AstraZeneca’s final say and shall
not be escalated to Senior Representative as set forth in Section 15.1.1.

15.1.3. Request for Arbitration. If after negotiating in good faith, the Parties
fail after good faith discussions undertaken within reasonable promptness, to
reach an amicable agreement within ninety (90) days, then either Party may upon
written notice to the other submit to binding arbitration pursuant to
Section 15.1.4 below; provided that any dispute within the JSC’s decision-making
authority shall be resolved in accordance with Section 3.2.5, rather than
arbitration. No statements made by either Party during such discussions will be
used by the other Party or admissible in arbitration or any other subsequent
proceeding for resolving the dispute.

15.1.4. Arbitration.

15.1.4.1. Subject to Section 15.2, any dispute, claim or controversy arising
from or related in any way to this Agreement or the interpretation, application,
breach, termination or validity thereof, including any claim of inducement of
this Agreement by fraud or otherwise, not resolved under the provisions of
Section 15.1.1, will be resolved by final and binding arbitration conducted in
accordance with the terms of this Section 15.1.4.1. The arbitration will be held
in [***] according to Rules of Arbitration of the ICC. The arbitration will be
conducted by a panel of three (3) arbitrators with significant experience in the
pharmaceutical industry, unless otherwise agreed by the Parties, appointed in
accordance with applicable ICC rules. Any arbitration herewith will be conducted
in the English language to the maximum extent possible. The arbitrators will
render a written decision no later than [***] following the selection of the
arbitrators, including a basis for any damages awarded and a statement of how
the damages were calculated. Any award will be promptly paid in U.S. dollars
free of any tax, deduction or offset. Each Party agrees to abide by the award
rendered in any arbitration conducted pursuant to this Section 15.1.4. With
respect to money damages, nothing contained herein will be construed to permit
the arbitrator or any court or any other forum to award punitive or exemplary
damages, except in the case of breach of Section 11.1. By entering into this
agreement to arbitrate, the Parties expressly waive any claim for punitive or
exemplary damages, except in the case of breach of Section 11.1. Each Party will
pay its legal fees and costs related to the arbitration (including witness and
expert fees). Judgment on the award so rendered will be final and may be entered
in any court having jurisdiction thereof.

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 127 of 163



--------------------------------------------------------------------------------

15.1.4.2. EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY. EACH
PARTY HERETO WAIVES ANY CLAIM FOR ATTORNEYS’ FEES AND COSTS AND PREJUDGMENT
INTEREST FROM THE OTHER.

15.1.5. Court Actions. Nothing contained in this Agreement will deny either
Party the right to seek injunctive or other equitable relief from a court of
competent jurisdiction in the context of a bona fide emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any ongoing dispute resolution discussions or arbitration proceeding. In
addition, either Party may bring an action in any court of competent
jurisdiction to resolve disputes pertaining to the validity, construction,
scope, enforceability, infringement or other violations of patents or other
proprietary or Intellectual Property Rights, and no such claim will be subject
to arbitration pursuant to Section 15.1.4.

15.2. Governing Law, Jurisdiction, Equitable Relief, Losses, and Remedies.

15.2.1. This Agreement will be governed by and construed and enforced in
accordance with the laws of the [***], without reference to any rules of
conflicts of laws. For clarification, any dispute relating to the scope,
validity, enforceability or infringement of any Patents will be governed by and
construed and enforced in accordance with the patent laws of the applicable
jurisdiction.

15.2.2. Each Party acknowledges and agrees that the restrictions set forth in
Section 8.2 of this Agreement are reasonable and necessary to protect the
legitimate interests of the other Party and that the other Party would not have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any of these provisions will probably result in
irreparable injury to the other Party for which there will be no adequate remedy
at law. In the event of a breach or threatened breach of any such provision,
each Party will be authorized and entitled to obtain from any court of competent
jurisdiction equitable relief, whether preliminary or permanent, specific
performance and an equitable accounting of all earnings, profits and other
benefits arising from such breach, which rights will be cumulative and in
addition to any other rights or remedies to which such Party may be entitled in
law or equity. Each Party agrees to waive any requirement that the other Party
(a) post a bond or other security as a condition for obtaining any such relief,
and (b) show irreparable harm, balancing of harms, consideration of the public
interest or inadequacy of monetary damages as a remedy. Nothing in this
Section 15.2.2 is intended, or should be construed, to limit a Party’s rights to
equitable relief or any

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 128 of 163



--------------------------------------------------------------------------------

other remedy for a breach of any other provision of this Agreement. Except for
(i) any amount awarded to be paid by one Party to the other by the panel of
arbitrators in a final and binding arbitration proceeding adjudicated under
Section 15.1.4.1, and (ii) any offset of undisputed but unpaid amounts under
this Agreement, neither Party will have the right to set off any amount it is
owed or believes it is owed against payments due or payable to the other Party
under this Agreement.

15.2.3. Neither Party will be entitled to recover any Losses relating to any
matter arising under one provision of this Agreement to the extent that such
Party has already recovered Losses with respect to such matter pursuant to other
provisions of this Agreement (including recoveries under Section 13) or the
Platform Agreement.

15.3. Antitrust Filing.

15.3.1. Each Party agrees to prepare and make or cause to be prepared and made
appropriate filings under the HSR Act and any other antitrust requirements
relating to this Agreement and the transactions contemplated under this
Agreement within [***] ([***]) Business Days after the Execution Date. Each of
the Parties agrees to cooperate in the antitrust clearance process, including by
furnishing to the other Party such necessary information and reasonable
assistance as the other Party may request in connection with its preparation of
any filing or submission that is necessary under the HSR Act and other antitrust
requirements, and to furnish promptly with the United States Federal Trade
Commission (“FTC”), the Antitrust Division of the United States Department of
Justice (“DOJ”) and any other antitrust authority, any information reasonably
requested by them in connection with such filings. Each Party shall furnish
copies (subject to reasonable redactions for privilege or confidentiality
concerns) of, and shall otherwise keep the other Party apprised of the status of
any communications with, and any inquiries or requests for additional
information from, the FTC, DOJ and any other antitrust authority, and shall
comply promptly with any such inquiry or request. Each Party shall give the
other Party the opportunity to review in advance, and shall consider in good
faith the other Party’s reasonable comments in connection with any proposed
filing or communication with the FTC, DOJ or any other antitrust authority. Each
Party shall consult with the other Party, to the extent practicable, in advance
of participating in any substantive meeting or discussion with the FTC, the DOJ
or any other antitrust authority with respect to any filings, investigation or
inquiry and, to the extent permitted by such antitrust authority, give the other
Party to the opportunity to attend and participate in such meeting or
discussion. Neither Party shall withdraw its filing under the HSR Act or agree
to delay the Effective Date without the prior written consent of the other
Party. The Parties’ rights and obligations hereunder apply only in so far as
they relate to the Agreement and to the transactions contemplated under the
Agreement.

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 129 of 163



--------------------------------------------------------------------------------

15.3.2. Each Party shall use commercially reasonable efforts to obtain the
expiration or early termination of the HSR Act and any other clearance required
under other antitrust requirements relating to the Agreement and the
transactions contemplated under the Agreement. Commercially reasonable efforts
as used in this Section 15.3.2 will not include proposing, negotiating,
committing to and effecting, by consent decree, hold separate order, or
otherwise, (a) the sale, divestiture, disposition, licensing or sublicensing of
any of a Party’s or its Affiliates’ assets, properties or businesses,
(b) behavioral limitations, conduct restrictions or commitments with respect to
such assets, properties or business, or of any of the rights or obligations of a
Party under this Agreement, or (c) defending through litigation any claim
asserted in court by any party that would restrain, prevent or delay the
Effective Date.

15.3.3. Other than the provisions of Section 14.1, Section 11, and Section 15
which shall apply as of the Execution Date, the rights and obligations of the
Parties under this Agreement will not become effective until the waiting period
under the HSR Act has been terminated or expired, or any other timeline required
by another antitrust authority and there is no proceeding, order, injunction or
judgment relating thereto, pending before any governmental authority in which it
is sought to restrain or prohibit the transaction(s) contemplated hereby. Upon
the occurrence of the Effective Date, all other provisions of this Agreement
shall become effective automatically without the need for further action by the
Parties.

15.3.4. AstraZeneca shall be responsible for the filing fee related to any
initial filing required by the HSR Act. Thereafter, each Party shall be
responsible for its fees and costs associated with the preparation and
submission of any required notification and report form under the HSR Act (or to
any other antitrust authority), and the provision of any supplemental
information to the FTC, DOJ or other antitrust authority, including any legal
fees incurred by such Party in connection with such Party’s obligations pursuant
to this Section 15.3.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 130 of 163



--------------------------------------------------------------------------------

15.4. Assignments and Successors. Neither this Agreement nor any obligation of a
Party hereunder may be assigned by either Party without the consent of the
other, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party, in whole or in part, without the other
Party’s consent, to any of its Affiliates for as long as such entity remains an
Affiliate, to any purchaser of all or substantially all of its assets to which
this Agreement or relevant part relates or to any successor corporation
resulting from any merger, consolidation, share exchange or other similar
transaction. In addition, Pieris may assign or transfer its rights to receive
payments under this Agreement (but no liabilities), without AstraZeneca’s
consent, to an Affiliate or to a Third Party in connection with a payment
factoring transaction; provided, however, that Pieris will provide AstraZeneca
advance notice of any such proposed payment factoring transaction giving
AstraZeneca a reasonable opportunity to provides comments (which Pieris will
consider in good faith). Upon Pieris’ request, AstraZeneca shall provide royalty
reports described under Section 9.8 and direct payments described under
Section 8.2.4.3 to such Third Party and such provision and direction shall
satisfy any obligation to provide such a payment or report to Pieris. Any
purported assignment or transfer made in contravention of this Section 15.3 will
be null and void.

15.5. Acquiror IP. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change of Control involving either Party or its business after
the Execution Date (the Third Party acquiring such Party or its business being
the Acquiror), whether by merger, asset purchase or otherwise, as to any such
Acquiror, the non-acquired Party shall not obtain rights, licenses, options or
access to any Intellectual Property Rights or Know-How, product candidates or
products that are held by the Acquiror or any Affiliate of the Acquiror that
becomes an Affiliate of the acquired Party as a result of such acquisition (but
excluding the acquired Party itself), that were not generated through any use or
access to the Intellectual Property Rights or Know-How of the acquired Party, or
that are not used by the acquired Party in connection with a Product under this
Agreement.

15.6. Change of Control Involving Pieris.

15.6.1. Notice. Pieris will provide written notice (“COC Notice”) to AstraZeneca
within [***] ([***]) [***] following the closing of a Change of Control
involving Pieris, and such notice will identify the Third Party acquiring
company (the “COC Acquiror”).

15.6.2. Effect on Pieris Co-Development and Co-Commercialization Options. In the
event of a Change of Control with respect to Pieris there shall be no impact on
Pieris’ Co-Development and Co-Commercialization options as set forth in this
Agreement; provided that, if such Change of Control is with an entity that, in
the Calendar Year prior to such Change of Control, had revenues during its most
recently concluded fiscal year from the sale of biopharmaceutical products that
are within the top [***] ([***]) highest in the world (a “Top [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 131 of 163



--------------------------------------------------------------------------------

Pharma Company”), then (i) AstraZeneca shall be permitted, by written notice to
Pieris, to immediately terminate any unexercised CoDev Option and
Co-Commercialization Options and, effective upon [***] ([***]) months prior
written notice, to terminate Pieris’ rights under any Co-Commercialization
Options that were exercised by Pieris prior to the closing of such Change of
Control and (ii) if Pieris has exercised a CoDev Option, from and after the
closing of such Change of Control, the resultant CoDev Products shall be treated
as if they were Products for which Pieris does not have or has not exercised a
CoDev Option with respect to the information sharing only (i.e., such Product
shall not be subject to decision-making through the joint committee structure
and AstraZeneca shall be entitled to disband the JSC and JDC). A Top [***]
Pharma Company COC Acquiror Co-Developing a Product under this Agreement would
specifically be entitled to the information reporting and sharing set forth in
Sections 4.8 and 5.4.2 (except that AstraZeneca shall not be required to
provide: (a) information that is specific to the Product and does not have any
impact on Anticalin proteins per se; or (b) copies of such correspondence
required by that Section 5.4.2 or to allow Pieris or Pieris’ successor to review
and comment on any proposed response to such correspondence), but not as set
forth in Sections 5.4.1, 5.5 and 6.4. For clarity, the payment and other
obligations of AstraZeneca with respect to such Co-Developed Product would not
be altered. For avoidance of doubt, if the COC Acquiror is not a Top [***]
Pharma Company, then there shall be no change to the rights granted to Pieris
under this Agreement.

15.7. Force Majeure. No Party will be held responsible to the other Party nor be
deemed to be in default under, or in breach of any provision of, this Agreement
for failure or delay in performing any obligation of this Agreement when such
failure or delay is due to force majeure, and without the fault or negligence of
the Party so failing or delaying. For purposes of this Agreement, force majeure
means a cause beyond the reasonable control of a Party, which may include acts
of God; acts, regulations, or laws of any government; war; terrorism; civil
commotion; fire, flood, earthquake, tornado, tsunami, explosion or storm;
pandemic; epidemic and failure of public utilities or common carriers. In such
event the Party so failing or delaying will immediately notify the other Party
of such inability and of the period for which such inability is expected to
continue. The Party giving such notice will be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as it is so disabled for up to a maximum of [***] ([***]) [***], after
which time the Parties will negotiate in good faith any modifications of the
terms of this Agreement that may be necessary to arrive at an equitable
solution, unless the Party giving such notice has set out a reasonable timeframe
and plan to resolve the effects of such force majeure and executes such plan
within such timeframe. To the extent possible, each Party will use reasonable
efforts to minimize the duration of any force majeure.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 132 of 163



--------------------------------------------------------------------------------

15.8. Notices. Any notice or request required or permitted to be given under or
in connection with this Agreement will be deemed to have been sufficiently given
if in writing and personally delivered or sent by internationally recognized
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below:

 

If to Pieris, addressed to:    Pieris Pharmaceuticals GmbH    Attention: [***]
  

Lise-Meitner-Strasse 30

85354 Freising, Germany

With a copy to:    Pieris Pharmaceuticals, Inc.   

Attention: [***]

255 State Street, 9th Floor

  

Boston, MA 02109

 

If to AstraZeneca, addressed to:    AstraZeneca AB    Attention: [***]    SE-431
83 Molndal    Sweden With a copy to:    AstraZeneca AB    Attention: [***]   
SE-431 83 Molndal    Sweden

or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof. If delivered personally, the date of
delivery will be deemed to be the date on which such notice or request was
given. If sent by internationally recognized overnight express courier service,
the date of delivery will be deemed to be the second Business Day after such
notice or request was deposited with such service. It is understood and agreed
that this Section 15.8 is not intended to govern the day to day business
communications necessary between the parties in performing their duties, in due
course, under the terms of this Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 133 of 163



--------------------------------------------------------------------------------

15.9. Conditional Split. Without prejudice to Section 14.3.4 and without
limiting the Parties’ respective rights hereunder, upon the reasonable request
of AstraZeneca, the Parties shall negotiate in good faith a mechanism to ensure
AstraZeneca’s continued license under the Pieris IP, Lead Product IP and
Collaboration Product IP to the extent this Agreement is terminated or rejected
for any reason in connection with Pieris’ insolvency, including splitting this
Agreement into two separate agreements: (i) so as to grant to AstraZeneca an
irrevocable license which a receiver, liquidator or similar cannot discontinue,
terminate or otherwise reject; and (ii) a collaboration agreement.

15.10. Export Clause. Each Party acknowledges that the laws and regulations of
the United States and other countries may restrict the export and re-export of
commodities and technical data of United States or such foreign country origin.
Each Party agrees that it will not export or re-export restricted commodities or
the technical data of the other Party in any form without the appropriate United
States and/or foreign government licenses.

15.11. Waiver. Neither Party may waive or release any of its rights or interests
in this Agreement except in writing. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances will be construed as
a continuing waiver or subsequent waiver of such condition or term or of another
condition or term.

15.12. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable by a court of competent jurisdiction, such adjudication
will not affect or impair, in whole or in part, the validity, enforceability, or
legality of any remaining portions of this Agreement. All remaining portions
will remain in full force and effect as if the original Agreement had been
executed without the invalidated, unenforceable or illegal part.

15.13. Entire Agreement; Modifications. This Agreement (including attachments)
sets forth and constitutes the entire agreement and understanding between the
Parties with respect to the subject matter hereof, and all prior agreements,
understanding, promises and representations, whether written or oral, with
respect thereto are superseded hereby. Each Party confirms that it is not
relying on any representations or warranties of the other Party except as
specifically set forth herein. No amendment, modification, release or discharge
will be binding upon the Parties unless in writing and duly executed by
authorized representatives of both Parties.

15.14. Relationship of the Parties. It is expressly agreed that the Parties will
be independent contractors of one another and that the relationship between the
Parties will not constitute a partnership, joint venture or agency.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 134 of 163



--------------------------------------------------------------------------------

15.15. Interpretation. Except as otherwise explicitly specified to the contrary,
(a) references to an article section, appendix, exhibit or schedule means an
article, section of, or appendix, schedule or exhibit to this Agreement, unless
another agreement is specified, (b) the word “including” (in its various forms)
means “including without limitation,” (c) the words “will” and “shall” have the
same meaning, (d) references to a particular statute or regulation include all
rules and regulations thereunder and any predecessor or successor statute, rules
or regulation, in each case as amended or otherwise modified from time to time,
(e) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement, (f) unless otherwise
specified, “$” is in reference to United States dollars, (g) the headings
contained in this Agreement, in any exhibit or schedule to this Agreement and in
the table of contents to this Agreement are for convenience only and will not in
any way affect the construction of or be taken into consideration in
interpreting this Agreement; and (h) or the context otherwise requires, the word
“or” is used in the inclusive sense (and/or).

15.16. Books and Records. Any books and records to be maintained under this
Agreement by a Party or its Affiliates or Sublicensees will be maintained in
accordance with generally accepted accounting principles, or in the case of
non-United States sales, other applicable Accounting Standards, consistently
applied.

15.17. Construction of Agreement. The terms and provisions of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement will be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement will be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

15.18. Supremacy. In the event of any express conflict or inconsistency between
this Agreement and any Schedule, Exhibit or Appendix hereto, the terms of this
Agreement will apply. The Parties understand and agree that the Schedules and
Appendices hereto are not intended to be the final and complete embodiment of
any terms or provisions of this Agreement, and are to be updated from time to
time during the Term, as appropriate and in accordance with the provisions of
this Agreement.

15.19. Counterparts. This Agreement may be signed in counterparts, each of which
will be deemed an original, notwithstanding variations in format or file
designation which may result from the electronic transmission, storage and
printing of copies of this Agreement from separate computers or printers.
Signatures transmitted via electronic mail in PDF format will be treated as
original signatures.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 135 of 163



--------------------------------------------------------------------------------

15.20. Compliance with Laws. Each Party will, and will ensure that its
Affiliates and Sublicensees will, comply with all relevant laws (including all
Applicable Laws) and regulations in exercising its rights and fulfilling its
obligations under this Agreement

15.21. Joint and Several Liability. Pieris Pharmaceuticals Inc., Pieris
Pharmaceuticals GmbH and Pieris Australia Pty Limited shall be jointly and
severally liable to AstraZeneca in respect of all obligations and liabilities
arising under this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 136 of 163



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Execution Date.

 

Pieris Pharmaceuticals, Inc.          AstraZeneca AB By:   

/s/ Stephen Yoder

         By:   

/s/ Marcus Scindler

Name:    Stephen Yoder          Name:    Marcus Schindler Title:    President
and CEO          Title:    VP, Head of CVMD iMed Date:    May 2, 2017         
Date:    May 2, 2017

 

Pieris Pharmaceuticals GmbH By:  

/s/ Stephen Yoder

Name:   Stephen Yoder Title:   Managing Director Date:   May 2, 2017

Pieris Australia Pty Limited

 

By:  

/s/ Stephen Yoder

Name:   Stephen Yoder Title:   Managing Director Date:   May 2, 2017

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 137 of 163



--------------------------------------------------------------------------------

Exhibit Index

Exhibit 1.20: Arising Patents

Exhibit 1.23: Patents within the AstraZeneca Background Improvement IP

Exhibit 1.40: Technical Candidate Drug Criteria

Exhibit 1.43: Clinical Failure Criteria

Exhibit 1.83: Countries for Patent Filings included in Development Costs

Exhibit 1.110: Fully Burdened Manufacturing Cost

Exhibit 1.135: Lead Product Amino Acid Sequence

Exhibit 1.142: Lead Product Patents

Exhibit 1.171: Pieris Patents

Exhibit 1.172: Pieris Platform Improvement Patents

Exhibit 1.175: Pieris Platform Patents

Exhibit 4.1.1: Initial Lead Product Development Plan

Exhibit 4.3.2.1: Reservation List

Exhibit 4.3.2.7: CoDev Targets from initial Reservation List

Exhibit 9.6.1.4: [***] Cap Shortfall Amount Example Calculation

Exhibit 10.2.1.2: [***]

Exhibit 11.3.1: Initial Press Release

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 138 of 163



--------------------------------------------------------------------------------

Exhibit 1.20: Arising Patents

To be updated from time to time.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 139 of 163



--------------------------------------------------------------------------------

Exhibit 1.23: Patents within the AstraZeneca Background Improvement IP

To be updated from time to time.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 140 of 163



--------------------------------------------------------------------------------

Exhibit 1.40: Technical Candidate Drug Criteria

[***, 5 pages]

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 141 of 163



--------------------------------------------------------------------------------

Exhibit 1.43: Clinical Failure Criteria

[***, 1 page]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 142 of 163



--------------------------------------------------------------------------------

Exhibit 1.81: Countries for Patent Filings Included in Development Costs

[***, 1 page]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 143 of 163



--------------------------------------------------------------------------------

Exhibit 1.110: Fully Burdened Manufacturing Cost

 

A. General Principles

 

1. The costs of Finished Product supplied by a Party for Development supply
requirements or commercial supply requirements shall be at Fully Burdened
Manufacturing Cost, calculated as described in Section B of this Exhibit, plus,
if applicable, the Cost of Finishing, as described in Section C of this Exhibit
below.

 

2. Fully Burdened Manufacturing Cost accumulates costs as they are incurred and
may or may not utilize a standard cost system; provided that to the extent a
standard cost system for the Product is used for internal purposes at a Party,
Fully Burdened Manufacturing Costs shall accumulate utilizing such standard cost
system.

 

3. Fully Burdened Manufacturing Cost shall be calculated using methodology that
is in accordance with a Party’s Accounting Standards at the election of such
Party and consistently applied by such Party throughout its operations, without
any mark-up. A Party may utilize a standard Fully Burdened Manufacturing Cost
when reporting its commercial supply cost or Development supply cost, but will
true-up such standard to its actual Fully Burdened Manufacturing Cost using a
methodology that is in accordance with such Party’s Accounting Standards
consistently applied by such Party.

 

4. If the Product is Manufactured in a Party’s facility that is also used to
manufacture other products not included within the scope of this Agreement (a
“Shared Facility”), only the value of the specific resources used for or
reasonably allocated to the Manufacture of Product shall be included in the
calculation of Fully Burdened Manufacturing Costs. The cost of idle or
underutilized capacity (but not designated reserved capacity in a Product
Development Plan or a Commercialization Plan) in a Shared Facility shall not be
included in the calculation of Fully Burdened Manufacturing Cost.

 

5. Any reasonable capital expenditures incurred by a Party in the ordinary
course of capacity planning in providing capacity for the Manufacture of
Finished Product (including Formulated Bulk Product contained therein) shall be
the responsibility of such Party. Depreciation related to other capital
expenditures, calculated using methodology that is in accordance with Accounting
Standards and consistently applied by a Party throughout its operations, shall
be included in Fully Burdened Manufacturing Costs, as applicable. To the extent
material modifications to a Party’s or its Affiliates’ facilities, or
construction of new facilities by a Party or any of its Affiliates, are needed
to provide capacity for the Manufacture of Finished Product, the Parties will
agree to the allocation of any capital expenditures with respect thereto between
the Parties.

 

B. Fully Burdened Manufacturing Cost

 

1. “Fully Burdened Manufacturing Cost” includes the following costs of
preparations for, and the Manufacture of, Finished Product (including Formulated
Bulk Product contained therein) (which for the purposes of this Section B shall
include unformulated, formulated and failed lots).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 144 of 163



--------------------------------------------------------------------------------

  i. Direct Costs incurred by a Party:

 

  1. Direct labor, based on the actual hours consumed by manufacturing and
facility personnel for Finished Product charged at an average hourly wage rate
that is designed to approximate actual cost for each employee’s position.

 

  2. Direct labor fringe benefits, including, compensation expense (other than
wages included in direct labor cost in paragraph B.1(i)1), payroll taxes and
benefits allocated based on a proportionate percentage of direct labor costs
charged to the Finished Product to total actual plant-wide labor costs, plus
Product specific travel.

 

  3. Materials and supplies for making Finished Product (including Formulated
Bulk Product contained therein), based on actual costs including any applicable
freight, taxes, duties, customs or import fees, less any discounts or free
goods.

 

  4. Other costs directly associated with or actually consumed for Finished
Product (including Formulated Bulk Product contained therein), including,
facility costs, depreciation, waste removal, miscellaneous supplies, outside
testing, consulting fees, occupancy costs, maintenance, rent, insurance and site
service support.

 

  ii. Indirect Costs incurred by a Party:

 

  1. Plant support services, which includes functions such as quality control,
process sciences, quality assurance, regulatory and validation. All general
costs for each plant support service department, which includes, labor, payroll
taxes, fringe benefits, materials and supplies, outside testing, consulting
fees, depreciation, maintenance and occupancy costs, shall be allocated to the
cost of the Product based on the proportion of actual labor hours consumed by
each plant support service department on the Finished Product to total actual
labor hours consumed by each plant support service department on all of a
Party’s products or its Affiliates’ or collaborators’ products.

 

  2. Overhead costs required to support the Manufacture of the Finished Product
(including the Formulated Bulk Product contained therein). These overhead costs
are allocated either based on actual labor hours or manufacturing process area
square footage, but are only costs directly related to the plant in which the
Product is Manufactured. Overhead costs allocated based on actual labor hours
consumed include, general materials and supplies, consulting costs, and other
labor costs such as general plant maintenance, management, engineering,
janitorial services and administration, information services, travel and
training, and vacation, holiday, personal and sick time. Overhead costs
allocated based on Manufacturing process area square footage consist primarily
of general facility costs that include, facility services and supplies,
utilities, rent, real estate taxes, depreciation, general and preventative
maintenance, insurance and waste removal.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 145 of 163



--------------------------------------------------------------------------------

  iii. The cost of a Third Party contract manufacturer as invoiced to a Party
without any mark-up, including any fees paid to such Third Party to reserve
capacity for the Product; provided that the Parties will share any capital
expenditures paid to a Third Party contract manufacturer as Development Costs.

Notwithstanding the foregoing, (i) Fully Burdened Manufacturing Cost shall
include costs incurred with respect to, or as a result of, spoilage,
obsolescence, expiration, or loss or failed or destroyed batches of Product
except to the extent attributable to a Party’s or any of its Affiliates’ gross
negligence or willful misconduct and (ii) any reimbursement from a Party to the
other Party for capital expenditures in such other Party’s plant under this
Agreement shall not be included in the basis of assets used to calculate
depreciation included in Fully Burdened Manufacturing Costs.

 

C. Cost of Finishing. Cost of finishing is the cost of filling, device
Manufacture and assembly, packaging, labeling and testing Finished Product,
including freight, insurance and quality control. If such filling, device
Manufacture and assembly, packaging, labeling or testing is performed by or on
behalf of a Party, it shall be billed by the Party at its actual cost without
any profit for the Party or mark-up by the Party. If such filling, device
Manufacture and assembly, packaging, labeling, or testing is performed by a
Third Party, the finishing, filling, device Manufacture and assembly, packaging
and testing costs will be billed by the Party that contracts with the Third
Party responsible for such activities at its Out-of-Pocket Costs without any
mark-up and will include any fees paid to such Third Party to reserve capacity
for the Product to the extent not included in the Fully Burdened Manufacturing
Cost.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 146 of 163



--------------------------------------------------------------------------------

Exhibit 1.135: Lead Product Amino Acid Sequence

[***, 1 page]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 147 of 163



--------------------------------------------------------------------------------

Exhibit 1.142: Lead Product Patents

[***, 1 page]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 148 of 163



--------------------------------------------------------------------------------

Exhibit 1.171: Pieris Patents

[***, 1 page]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 149 of 163



--------------------------------------------------------------------------------

Exhibit 1.172: Pieris Platform Improvement Patents

To be updated from time to time.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 150 of 163



--------------------------------------------------------------------------------

Exhibit 1.175: Pieris Platform Patents

[***, 3 pages]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 151 of 163



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Execution Copy

Exhibit 4.1.1: Initial Lead Product Development Plan

[***, 3 pages]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Execution Copy

Exhibit 4.3.2.1: Reservation List

 

Target Name

 

[***]

 

Indication(s) within the Respiratory Field

[***, 1 page]

The Reservation List shall be narrowed and may be updated from time-to-time
during the Collaboration Term as set forth in this Agreement.



--------------------------------------------------------------------------------

Exhibit 4.3.2.7: CoDev Targets from initial Reservation List

 

Target Name

 

[***]

 

Indication(s) within the Respiratory Field

[***, 1 page]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 154 of 163



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Execution Copy

Exhibit 9.6.1.4 : [***] Cap Shortfall Amount – Example Calculation

[***, 1 page]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Execution Copy

Exhibit 10.2.2: [***]

[***, 2 pages]

THE SCHEDULE

[***, 1 page]



--------------------------------------------------------------------------------

Exhibit 11.3.1: Initial Press Release

PRESS RELEASE

Pieris Pharmaceuticals and AstraZeneca Collaborate to Develop and Commercialize
Anticalin-Based Inhaled Treatments for Respiratory Diseases

 

  •   Pieris to receive $57.5 million USD in upfront and near-term milestone
payments

 

  •   Pieris has the potential to receive development-dependent milestones and
eventual commercial payments for all products not exceeding $2.1 billion as well
as tiered royalties

 

  •   For programs co-developed by Pieris, the Company will be entitled to
receive increased royalties or a gross margin share on worldwide sales,
dependent on the level of investment to which Pieris commits

 

  •   Pieris will host a conference call on Wednesday, May 3rd at 10am EDT to
discuss the collaboration

Boston, MA, May 3, 2017 – Pieris today announced a strategic collaboration in
respiratory diseases with AstraZeneca to develop novel inhaled drugs that
leverage Pieris’ Anticalin® platform, including its lead preclinical drug
candidate, PRS-060.

Anticalin molecules are engineered proteins which can mimic antibodies by
binding to sites either on other proteins or on small molecules. They are
smaller than monoclonal antibodies, offering the potential of direct delivery to
the lung.

Under the collaboration, Pieris will be responsible for advancing its
preclinical lead candidate, PRS-060, into Phase 1 clinical trials in 2017.
PRS-060 is an Anticalin against interleukin-4 receptor alpha (IL-4Rα) with
potential in asthma. AstraZeneca will fund all clinical development and
subsequent commercialization programs and Pieris has the option of
co-development and co-commercialization in the US from Phase 2a onwards. In
addition, the parties will collaborate to progress four additional novel
Anticalins against undisclosed targets for respiratory diseases with Pieris
having the option to co-develop and co-commercialize in the US two of these
programs.

Mene Pangalos, Executive Vice President, Innovative Medicines and Early
Development Biotech Unit and Business Development, said: “At AstraZeneca,
discovering and developing innovative new medicines to treat respiratory
diseases is a key strategic priority. Our alliance with Pieris adds an important
new modality to our respiratory portfolio and builds on our scientific expertise
in inhaled formulation technologies. Pieris shares our passion for
ground-breaking science and we look forward to working together to develop new,
life-changing treatment options for patients.”

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 157 of 163



--------------------------------------------------------------------------------

Stephen Yoder, President and Chief Executive Officer of Pieris, said: “Our
partnership with AstraZeneca accelerates the transformation of Pieris into a
fully-integrated drug development and commercial organization, comprising two
main pillars in immunology: respiratory diseases and immuno-oncology, each of
which is now anchored by a major alliance. We recognize AstraZeneca’s
unparalleled expertise in the development of inhaled drugs, which will maximize
the potential of PRS-060 and other inhaled Anticalin molecules to become
valuable assets for both companies.”

AstraZeneca will make an upfront and near term milestone payments to Pieris in
the amount of $57.5 million—$45 million USD of upfront payments and
$12.5 million USD for the initiation of the PRS-060 Phase 1 trial. Pieris has
the potential to receive development-dependent milestones and eventual
commercial payments for all products not exceeding $2.1 billion as well as
tiered royalties on the sales of any potential products commercialized by
AstraZeneca. For programs co-developed by Pieris, the Company stands to receive
increased royalties or a gross margin share on worldwide sales equal, dependent
on the level of investment to which Pieris commits.

Louis Matis, M.D., Senior Vice President and Chief Development Officer of
Pieris, said: “AstraZeneca, a leading innovator in respiratory diseases with
considerable expertise in the development of inhaled products, is the ideal
partner to exploit the potential of our platform in respiratory diseases. Based
on the limitations of many types of biologic molecules, direct delivery to the
lungs via inhalation has been challenging to date for other classes of
therapeutic proteins. Anticalin proteins have unique properties, not least of
which is their size and stability, and show considerable promise for this route
of delivery.”

The collaboration agreement is conditional upon the expiration or early
termination of the applicable waiting period (and any extension thereof) under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

PRS-060, an Anticalin protein potently engaging IL-4Rα, is being developed for
patients suffering from moderate to severe asthma, many of whom are not able to
control their asthma well with currently available medications. In a large
proportion of asthma patients, the Th2 pathway plays an important role. IL-4 and
IL-13 are the main cytokines involved in Th2-mediated asthma. Both signal via
IL-4Rα, making IL-4Rα a cornerstone intervention point. PRS-060 differentiates
from antibody approaches through inhaled delivery directly into the lungs,
potentially resulting in efficacy and safety benefits. The local delivery may
allow for lower doses than systemically administered antibodies, potentially
also resulting in a significant cost of goods advantage over those therapies.
Pieris has demonstrated proof of concept in animals as well as feasibility for
pulmonary delivery with PRS-060.

Conference Call

Pieris will host an investor conference call on Wednesday, May 3, 2017 at 10:00
AM (EDT) to discuss the collaboration. To access the call, participants may dial
1-877-407-8920 (US & Canada) or 1-412-902-1010 (International) at least 10
minutes prior to the start of the call.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 158 of 163



--------------------------------------------------------------------------------

An archived replay of the call will be available by dialing 1-877-660-6853 (US &
Canada) or 1-201-612-7415 (International) and providing the Conference ID
#13661472.

About Pieris Pharmaceuticals    

Pieris Pharmaceuticals (NASDAQ: PIRS) is a clinical-stage biotechnology company
that discovers and develops Anticalin-based drugs to target validated disease
pathways in a unique and transformative way. Our pipeline includes
immuno-oncology multispecifics tailored for the tumor micro-environment, an
inhaled Anticalin® protein to treat uncontrolled asthma and a
half-life-optimized Anticalin protein to treat anemia. Proprietary to Pieris,
Anticalin® proteins are a novel class of protein therapeutics validated in the
clinic and by partnerships with leading pharmaceutical companies. Anticalin® is
a registered trademark of Pieris. Pieris has partnerships with Servier, ASKA,
Roche, Sanofi, Daiichi Sankyo and Zydus. For more information visit
www.pieris.com.

About AstraZeneca in Respiratory Disease

Respiratory disease is one of AstraZeneca’s main therapy areas, and we have a
growing portfolio of medicines that reached more than 17 million patients in
2015. Our aim is to transform asthma and COPD treatment through inhaled
combinations at the core of care, biologics for the unmet needs of specific
patient populations, and scientific advancements in disease modification. We are
building on a 40-year heritage in respiratory disease, and our capability in
inhalation technology spans both pressurized metered-dose inhalers (pMDIs) and
dry powder inhalers (DPIs), as well as our innovative Co-SuspensionTM Delivery
Technology. Our research is focused on four key biological pathways:
eosinophilic disease, Th2-driven disease, epithelial-driven pathobiology and
autoimmunity.

About AstraZeneca

AstraZeneca is a global, science-led biopharmaceutical company that focuses on
the discovery, development and commercialization of prescription medicines,
primarily for the treatment of diseases in three main therapy areas—Oncology,
Cardiovascular & Metabolic Diseases and Respiratory. The Company also is
selectively active in the areas of autoimmunity, neuroscience and infection.
AstraZeneca operates in over 100 countries and its innovative medicines are used
by millions of patients worldwide. For more information, please visit
www.AstraZeneca.com and follow us on Twitter @AstraZeneca.

Forward Looking Statements

This press release contains forward-looking statements as that term is defined
in Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. Statements in this press release that are not purely
historical are forward-looking statements. Such forward-looking statements
include, among other things, references to novel technologies and methods; our
business and product development plans and timelines; the timing and progress of
our studies and development of therapeutic programs; ability to receive research
funding; our liquidity and ability to fund our future operations; our
investments in our programs, including co-developed or co-commercialized
programs; our ability to achieve certain milestones and receive future milestone
or royalty payments; current or future partnerships; the potential benefits of
our therapies; or market information. Actual results could differ from those
projected in any forward-looking statements due to numerous factors. Such
factors include, among others, our ability to raise the additional funding we
will need to continue to pursue our business and product development plans; the
inherent uncertainties associated with developing new products or technologies
and operating as a development stage company; our ability to develop, complete
clinical trials for, obtain approvals for and commercialize any of our product
candidates; competition in the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 159 of 163



--------------------------------------------------------------------------------

industry in which we operate and market conditions. These forward-looking
statements are made as of the date of this press release, and we assume no
obligation to update the forward-looking statements, or to update the reasons
why actual results could differ from those projected in the forward-looking
statements, except as required by law. Investors should consult all of the
information set forth herein and should also refer to the risk factor disclosure
set forth in the reports and other documents we file with the SEC available at
www.sec.gov, including without limitation the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2016 and the Company’s Quarterly
Reports on Form 10-Q.

Contacts at Pieris:

Company Contact:    Investor Relations Contact: Pieris Pharmaceuticals, Inc.   
The Trout Group Lance Thibault    Thomas Hoffmann Acting Chief Financial Officer
   +1-646-378-2931 +1-857-246-8998    thoffmann@troutgroup.com
thibault@pieris.com   

Media Inquiries:    

Mario Brkulj    

+49 175 5010575

mbrkulj@macbiocom.com

or Cammy Doung

+1-781-591-3443

cduong@macbiocom.com

##END##

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 160 of 163



--------------------------------------------------------------------------------

ASTRAZENECA AND PIERIS PHARMACEUTICALS COLLABORATE TO DEVELOP AND COMMERCIALISE
ANTICALIN-BASED INHALED TREATMENTS FOR RESPIRATORY DISEASES

3 May 2017

AstraZeneca today announced a strategic collaboration in respiratory diseases
with Pieris Pharmaceuticals, Inc. to develop novel inhaled drugs that leverage
Pieris’ Anticalin® platform. Anticalin molecules are engineered proteins which
can mimic antibodies by binding to sites either on other proteins or on small
molecules. They are smaller than monoclonal antibodies, offering the potential
of direct delivery to the lung.

Under the collaboration, Pieris will be responsible for advancing its
preclinical lead candidate, PRS-060 into Phase I clinical trials in 2017.
PRS-060 is an Anticalin against interleukin-4 receptor alpha (IL-4Rα) with
potential in asthma. AstraZeneca will fund all clinical development and
subsequent commercialisation programmes and Pieris has the option of
co-development and co-commercialisation in the US from Phase IIa onwards. In
addition, the parties will collaborate to progress four additional novel
Anticalins against undisclosed targets for respiratory disease.

Mene Pangalos, Executive Vice President, Innovative Medicines and Early
Development Biotech Unit and Business Development, said: “At AstraZeneca,
discovering and developing innovative new medicines to treat respiratory disease
is a key strategic priority. Our alliance with Pieris adds an important new
modality to our respiratory portfolio and builds on our scientific expertise in
inhaled formulation technologies. Pieris shares our passion for ground-breaking
science and we look forward to working together to develop new, life-changing
treatment options for patients.”

Stephen Yoder, President and Chief Executive Officer of Pieris, said: “Our
partnership with AstraZeneca accelerates the transformation of Pieris into a
fully-integrated drug development and commercial organisation, comprising two
main pillars in immunology: respiratory disease and immuno-oncology, each of
which is now anchored by a major alliance. We recognize AstraZeneca’s
unparalleled expertise in the development of inhaled drugs, which will maximize
the potential of PRS-060 and other inhaled Anticalin molecules to become
valuable assets for both companies.”

AstraZeneca will make upfront and near-term milestone payments to Pieris in the
amount of $57.5 million. Pieris has the potential to receive
development-dependent milestones and eventual commercial payments for all
products not exceeding $2.1 billion as well as tiered royalties on the sales of
any potential products commercialised by AstraZeneca.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 161 of 163



--------------------------------------------------------------------------------

The collaboration agreement is conditional upon the expiration or early
termination of the applicable waiting period (and any extension thereof) under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

– ENDS –

NOTES TO EDITORS

About PRS-060

PRS-060 is in preclinical studies. It is an Anticalin® potently engaging IL-4Rα,
is being developed for patients suffering from moderate to severe asthma, many
of whom are not fully controlled with currently available medications. In a
large proportion of asthma patients, the Th2 pathway plays an important role.
IL-4 and IL-13 are the main cytokines involved in Th2-mediated asthma. Both
signal via IL-4Rα, making IL-4Rα a cornerstone intervention point. PRS-060
differentiates from antibody approaches through potential inhaled delivery
directly into the lungs which may result in improved ability to target the
biological drivers of disease in the lung. Local delivery may allow for lower
doses than systemically administered antibodies. Pieris has demonstrated proof
of concept in animals as well as feasibility for pulmonary delivery with
PRS-060.

About Pieris Pharmaceuticals    

Pieris Pharmaceuticals (NASDAQ: PIRS) is a clinical-stage biotechnology company
that discovers and develops Anticalin-based drugs to target validated disease
pathways in a unique and transformative way. Our pipeline includes
immuno-oncology multispecifics tailored for the tumor micro-environment, an
inhaled Anticalin® protein to treat uncontrolled asthma and a
half-life-optimized Anticalin protein to treat anemia. Proprietary to Pieris,
Anticalin® proteins are a novel class of protein therapeutics validated in the
clinic and by partnerships with leading pharmaceutical companies. Anticalin® is
a registered trademark of Pieris. Pieris has partnerships with Servier, ASKA,
Roche, Sanofi, Daiichi Sankyo and Zydus. For more information
visit www.pieris.com.

About AstraZeneca in Respiratory Disease

Respiratory disease is one of AstraZeneca’s main therapy areas, and we have a
growing portfolio of medicines that reached more than 17 million patients in
2015. Our aim is to transform asthma and COPD treatment through inhaled
combinations at the core of care, biologics for the unmet needs of specific
patient populations, and scientific advancements in disease modification. We are
building on a 40-year heritage in respiratory disease, and our capability in
inhalation technology spans both pressurized metered-dose inhalers (pMDIs) and
dry powder inhalers (DPIs), as well as our innovative Co-SuspensionTM Delivery
Technology. Our research is focused on four key biological
pathways: eosinophilic disease, Th2-driven disease, epithelial-driven
pathobiology and autoimmunity.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 162 of 163



--------------------------------------------------------------------------------

About AstraZeneca

AstraZeneca is a global, science-led biopharmaceutical company that focuses on
the discovery, development and commercialization of prescription medicines,
primarily for the treatment of diseases in three main therapy areas—Oncology,
Cardiovascular & Metabolic Diseases and Respiratory. The Company also is
selectively active in the areas of autoimmunity, neuroscience and infection.
AstraZeneca operates in over 100 countries and its innovative medicines are used
by millions of patients worldwide. For more information, please
visit www.AstraZeneca.com and follow us on Twitter @AstraZeneca.

Contacts

Media Enquiries

 

Karen Birmingham    UK/Global +44 203 749 5634

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Page 163 of 163